Exhibit 10.1

Execution Version

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

July 31, 2013

among

ATLAS RESOURCE PARTNERS, L.P.,

as Borrower,

THE LENDERS PARTY HERETO,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

JPMORGAN CHASE BANK, N.A., and

BANK OF AMERICA, N.A.,

as Co-Documentation Agents

WELLS FARGO SECURITIES, LLC,

DEUTSCHE BANK SECURITIES INC., and

CITIBANK GLOBAL MARKETS, INC.,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

Article I Definitions and Accounting Matters

     1   

Section 1.01 Terms Defined Above

     1   

Section 1.02 Certain Defined Terms

     1   

Section 1.03 Types of Loans and Borrowings

     30   

Section 1.04 Terms Generally; Rules of Construction

     30   

Section 1.05 Accounting Terms and Determinations

     31   

Article II The Credits

     31   

Section 2.01 Commitments

     31   

Section 2.02 Loans and Borrowings

     31   

Section 2.03 Requests for Borrowings

     32   

Section 2.04 Interest Elections

     33   

Section 2.05 Funding of Borrowings

     34   

Section 2.06 Termination and Reduction of Aggregate Maximum Credit Amounts

     35   

Section 2.07 Borrowing Base

     35   

Section 2.08 Letters of Credit

     39   

Article III Payments of Principal and Interest; Prepayments; Fees

     44   

Section 3.01 Repayment of Loans

     44   

Section 3.02 Interest

     45   

Section 3.03 Alternate Rate of Interest

     45   

Section 3.04 Prepayments

     46   

Section 3.05 Fees

     48   

Article IV Payments; Pro Rata Treatment; Sharing of Set-offs.

     49   

Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     49   

Section 4.02 Presumption of Payment by the Borrower

     50   

Section 4.03 Certain Deductions by the Administrative Agent

     50   

Section 4.04 Disposition of Proceeds

     50   

Article V Increased Costs; Break Funding Payments; Taxes

     51   

Section 5.01 Increased Costs

     51   

Section 5.02 Break Funding Payments

     52   

Section 5.03 Taxes

     52   

Section 5.04 Designation of Different Lending Office

     56   

Section 5.05 Replacement of Lenders

     56   

Section 5.06 Illegality

     57   

Article VI Conditions Precedent

     57   

Section 6.01 Effective Date

     57   

Section 6.02 Each Credit Event

     61   

 

i



--------------------------------------------------------------------------------

Article VII Representations and Warranties

     63   

Section 7.01 Organization; Powers

     63   

Section 7.02 Authority; Enforceability

     63   

Section 7.03 Approvals; No Conflicts

     63   

Section 7.04 Financial Condition; No Material Adverse Change

     63   

Section 7.05 Litigation

     64   

Section 7.06 Environmental Matters

     64   

Section 7.07 Compliance with the Laws and Agreements; No Defaults

     65   

Section 7.08 Investment Company Act

     66   

Section 7.09 No Margin Stock Activities

     66   

Section 7.10 Taxes

     66   

Section 7.11 ERISA

     66   

Section 7.12 Disclosure; No Material Misstatements

     67   

Section 7.13 Insurance

     68   

Section 7.14 Restriction on Liens

     68   

Section 7.15 Subsidiaries

     68   

Section 7.16 Location of Business and Offices

     69   

Section 7.17 Properties; Titles, Etc.

     69   

Section 7.18 Maintenance of Properties

     70   

Section 7.19 Gas Imbalances

     71   

Section 7.20 Marketing of Production

     71   

Section 7.21 Swap Agreements and Qualified ECP Guarantor

     71   

Section 7.22 Solvency

     72   

Section 7.23 Foreign Corrupt Practices

     72   

Section 7.24 OFAC

     72   

Article VIII Affirmative Covenants

     72   

Section 8.01 Financial Statements; Other Information

     73   

Section 8.02 Notices of Material Events

     76   

Section 8.03 Existence; Conduct of Business

     77   

Section 8.04 Payment of Obligations

     77   

Section 8.05 Operation and Maintenance of Properties

     77   

Section 8.06 Insurance

     78   

Section 8.07 Books and Records; Inspection Rights

     78   

Section 8.08 Compliance with Laws

     78   

Section 8.09 Environmental Matters

     78   

Section 8.10 Further Assurances

     80   

Section 8.11 Reserve Reports

     80   

Section 8.12 Title Information

     81   

Section 8.13 Additional Collateral; Additional Guarantors

     83   

Section 8.14 ERISA Compliance

     84   

Section 8.15 Unrestricted Subsidiaries

     85   

Section 8.16 Use of Proceeds

     85   

Section 8.17 Swap Agreements for MGP Volumes

     85   

Section 8.18 Post-Closing Matters

     85   

Section 8.19 Swap Agreements for EP Production

     85   

Section 8.20 Commodity Exchange Act Keepwell Provisions

     86   

 

ii



--------------------------------------------------------------------------------

Article IX Negative Covenants

     86   

Section 9.01 Financial Covenants

     87   

Section 9.02 Debt

     87   

Section 9.03 Liens

     89   

Section 9.04 Restricted Payments; Redemption of Certain Debt and Amendments to
Certain Debt Documents

     90   

Section 9.05 Investments, Loans and Advances

     92   

Section 9.06 Nature of Business; International Operations; Foreign Subsidiaries

     94   

Section 9.07 Proceeds of Loans

     94   

Section 9.08 ERISA Compliance

     94   

Section 9.09 Sale or Discount of Receivables

     95   

Section 9.10 Mergers, Etc.

     95   

Section 9.11 Sale of Properties; Termination of Swap Agreements

     96   

Section 9.12 Environmental Matters

     97   

Section 9.13 Transactions with Affiliates

     98   

Section 9.14 Subsidiaries

     98   

Section 9.15 Negative Pledge Agreements; Dividend Restrictions

     98   

Section 9.16 Gas Imbalances

     98   

Section 9.17 Swap Agreements

     99   

Section 9.18 Tax Status as Partnership; Partnership Agreement

     100   

Section 9.19 Designation and Conversion of Unrestricted Subsidiaries; Debt of
Unrestricted Subsidiaries

     100   

Section 9.20 Designation and Conversion of Undesignated Partnerships

     101   

Section 9.21 EP Acquisition Documents

     101   

Section 9.22 Change in Name, Location or Fiscal Year

     101   

Section 9.23 Drilling and Operating Agreements

     102   

Section 9.24 Designated Partnerships’ Organizational Documents

     102   

Section 9.25 Designated Partnership Hedge Facility

     102   

Section 9.26 Non-Qualified ECP Guarantors

     102   

Article X Events of Default; Remedies

     102   

Section 10.01 Events of Default

     102   

Section 10.02 Remedies

     105   

Article XI The Administrative Agent And The Issuing Banks

     106   

Section 11.01 Appointment and Authorization of Administrative Agent; Secured
Swap Agreements

     106   

Section 11.02 Delegation of Duties

     106   

Section 11.03 Default; Collateral

     107   

Section 11.04 Liability of Administrative Agent

     109   

Section 11.05 Reliance by Administrative Agent

     109   

Section 11.06 Notice of Default

     110   

Section 11.07 Credit Decision; Disclosure of Information by Administrative Agent

     110   

Section 11.08 Indemnification of Agents

     111   

Section 11.09 Administrative Agent in its Individual Capacity

     111   

Section 11.10 Successor Administrative Agent and Issuing Bank

     112   

 

iii



--------------------------------------------------------------------------------

Section 11.11 Syndication Agent; Other Agents; Arrangers

     112   

Section 11.12 Administrative Agent May File Proof of Claim

     112   

Section 11.13 Secured Swap Agreements

     113   

Section 11.14 Bank Product Obligations

     113   

Section 11.15 Intercreditor Agreement

     113   

Article XII Miscellaneous

     114   

Section 12.01 Notices

     114   

Section 12.02 Waivers; Amendments

     115   

Section 12.03 Expenses, Indemnity; Damage Waiver

     116   

Section 12.04 Successors and Assigns

     119   

Section 12.05 Survival; Revival; Reinstatement

     123   

Section 12.06 Counterparts; Integration; Effectiveness

     124   

Section 12.07 Severability

     124   

Section 12.08 Right of Setoff

     125   

Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

     125   

Section 12.10 Headings

     126   

Section 12.11 Confidentiality

     126   

Section 12.12 Interest Rate Limitation

     127   

Section 12.13 No Third Party Beneficiaries

     127   

Section 12.14 Collateral Matters; Swap Agreements

     127   

Section 12.15 Acknowledgements

     128   

Section 12.16 USA Patriot Act Notice

     128   

Section 12.17 True-Up Loans

     128   

Section 12.18 Amendment and Restatement

     128   

 

iv



--------------------------------------------------------------------------------

Annexes, Exhibits and Schedules

 

Annex I    List of Maximum Credit Amounts Annex II    Existing Letters of Credit
Exhibit A    Form of Note Exhibit B    Form of Borrowing Request Exhibit C   
Form of Interest Election Request Exhibit D    Form of Compliance Certificate
Exhibit E    Security Instruments as of the Effective Date Exhibit F    Form of
Assignment and Assumption Exhibit G    Form of Reserve Report Certificate
Exhibit H    Form of Joinder Agreement Exhibit I    Form of Intercreditor
Agreement Exhibit J-1    Form of U.S. Tax Compliance Certificate (Foreign
Lenders; not partnerships) Exhibit J-2    Form of U.S. Tax Compliance
Certificate (Foreign Participants; not partnerships) Exhibit J-3    Form of U.S.
Tax Compliance Certificate (Foreign Participants; partnerships) Exhibit J-4   
Form of U.S. Tax Compliance Certificate (Foreign Lenders; partnerships)
Schedule 7.05        Litigation Schedule 7.06    Environmental Schedule 7.11   
ERISA Schedule 7.15    Subsidiaries; Unrestricted Subsidiaries; Designated
Partnerships; Undesignated Partnerships Schedule 7.19    Gas Imbalances
Schedule 7.20    Marketing Contracts Schedule 8.18    Post-Closing Matters
Schedule 9.02    Existing Debt Schedule 9.03    Existing Liens Schedule 9.05   
Investments

 

v



--------------------------------------------------------------------------------

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of July 31, 2013, is
among ATLAS RESOURCE PARTNERS, L.P. (the “Borrower”), a Delaware limited
partnership; each of the Lenders from time to time party hereto; and WELLS FARGO
BANK, NATIONAL ASSOCIATION (in its individual capacity, “Wells Fargo”), as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).

R E C I T A L S

A. The Borrower, the Administrative Agent and other agents and lenders party
thereto are parties to that certain Amended and Restated Credit Agreement dated
as of March 5, 2012, pursuant to which such lenders provided certain loans and
extensions of credit to the Borrower (as renewed, extended, amended or otherwise
modified from time to time prior to the date hereof, the “Existing Credit
Agreement”).

B. The Borrower has requested that the Lenders provide certain loans to and
extensions of credit on behalf of the Borrower through an amendment and
restatement of the Existing Credit Agreement.

C. The Lenders have agreed to make such loans and extensions of credit subject
to the terms and conditions of this Agreement.

D. NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, and subject to the satisfaction of each
condition precedent contained in Section 6.01 hereof, the parties hereto agree
that the Existing Credit Agreement is hereby amended, renewed, extended and
restated in its entirety on (and subject to) the terms and conditions set forth
herein. The parties hereto further agree as follows:

ARTICLE I

Definitions and Accounting Matters

Section 1.01 Terms Defined Above. As used in this Agreement, each term defined
above has the meaning indicated above.

Section 1.02 Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

- 1 -



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Affiliate Lender” has the meaning given such term in
Section 12.04(b)(ii)(E)(1).

“Aggregate Maximum Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts, as the same may be reduced or terminated pursuant to
Section 2.06.

“Agreement” means this Second Amended and Restated Credit Agreement, as the same
may from time to time be amended, modified, supplemented or restated.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 0.50%, and (c) the Adjusted LIBO Rate for a
one-month Interest Period on that day (or if that day is not a Business Day, the
immediately preceding Business Day) plus 1.00%. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate, or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate, or the Adjusted
LIBO Rate, respectively.

“Annualized EBITDA” means, for the purposes of calculating the financial ratio
set forth in Section 9.01(a) for each of the Rolling Periods set forth in the
table below, actual EBITDA for such Rolling Period multiplied by the applicable
factor set forth in the table below:

 

Rolling Period Ending

   Factor  

September 30, 2013

     2   

December 31, 2013

     4/3   

“Applicable Margin” means, for any day, with respect to any Loan, the applicable
rate per annum set forth below based on Borrowing Base Utilization Percentage on
such day:

 

Borrowing Base

Utilization Percentage

         Eurodollar Loans     ABR Loans     Commitment
Fee Rate   ³ 90%         2.75 %      1.75 %      0.500 %  ³ 75% and < 90%      
  2.25 %      1.25 %      0.500 %  ³ 50% and < 75%         2.00 %      1.00 %   
  0.500 %  < 50%         1.75 %      0.75 %      0.375 % 

 

- 2 -



--------------------------------------------------------------------------------

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of a change in the Borrowing Base Utilization Percentage and
ending on the date immediately preceding the effective date of the next such
change.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Maximum Credit Amounts represented by such Lender’s Maximum Credit
Amount as such percentage is set forth on Annex I or as may be adjusted from
time to time in accordance with the terms hereof; provided that in the case of
Section 2.08(j) when a Defaulting Lender shall exist, “Applicable Percentage” as
used in such Section 2.08(j) shall mean the percentage of the Aggregate Maximum
Credit Amounts (disregarding any Defaulting Lender’s Maximum Credit Amounts)
represented by such Lender’s Maximum Credit Amount. If the Maximum Credit
Amounts have terminated or expired, the Applicable Percentages will be
determined based upon the Maximum Credit Amounts most recently in effect, giving
effect to any assignments.

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender, or
(b) any other Person whose long term senior unsecured debt rating at the time of
entry into the applicable Swap Agreement is A-/A3 by S&P or Moody’s (or their
equivalent) or higher.

“Approved Petroleum Engineers” means (a) Ryder Scott Company Petroleum
Consultants, L.P., (b) Netherland Sewell & Associates, Inc., (c) Wright &
Company, (d) Schlumberger Ltd., (e) Cawley Gillespie and Associates, Inc.,
(f) WD Von Gotten, (g) Degolyer and McNaughton, (h) HJ Gruy and Associates,
Inc., (i) Lee Keeling and Associates, (j) Sproule, (k) La Roche, (l) W. Cobb and
Associates and (m) any other independent petroleum engineers reasonably
acceptable to the Administrative Agent.

“Arkoma Assets means the “Assets” as defined in the EP Acquisition Agreement
including, without limitation, the Oil and Gas Properties listed on Exhibits A-1
and A-2 of the EP Acquisition Agreement, in each case to the extent located in
the States of Arkansas or Oklahoma.

“Arrangers” means Wells Fargo Securities, LLC, Deutsche Bank Securities Inc. and
Citibank Global Markets, Inc., in their capacities as joint lead arrangers and
joint bookrunners hereunder.

“ASC” means the Financial Accounting Standards Board Accounting Standards
Codification, as in effect from time to time.

“Assignee” has the meaning set forth in Section 12.04(b).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit F or any other form reasonably approved by the Administrative Agent.

 

- 3 -



--------------------------------------------------------------------------------

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

“Bank Products” means any of the following bank services: (a) commercial credit
cards, (b) stored value cards, and (c) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

“Bank Products Provider” means any Lender or Affiliate of a Lender that provides
Bank Products to the Borrower or any other Loan Party.

“Barnett Acquisition Agreement” has the meaning given to such term in the First
Amendment to Existing Credit Agreement.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Base” means, at any time, an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
between Redetermination Dates pursuant to Section 2.07(f), Section 2.07(g) or
Section 8.12(d). As of the Effective Date, the Borrowing Base shall be
$835,000,000.

“Borrowing Base Deficiency” means, as of any date of determination, a Borrowing
Base Utilization Percentage greater than 100%.

“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Credit
Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.

“Borrowing Base Value” means, with respect to any Oil and Gas Property of a Loan
Party, any Designated Partnership Property, any Swap Agreement in respect of
commodities or any Equity Interest in any Designated Partnership, the value the
Administrative Agent, upon determination in accordance with the procedures of
Section 2.07(c)(i), attributed to such asset in connection with the most recent
determination of the Borrowing Base (before giving any effect to any exclusions
of any Designated Partnership Properties from the Borrowing Base as may occur
pursuant to the penultimate sentence of Section 2.07(c)(i)).

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York, are authorized or required by law
to remain closed; and if such day relates to a Borrowing or continuation of, a
payment or prepayment of principal of or interest on, or a conversion of or
into, or the Interest Period for, a Eurodollar Loan or a notice by the Borrower
with respect to any such Borrowing or continuation, payment, prepayment,
conversion or Interest Period, any day which is also a day on which dealings in
dollar deposits are carried out in the London interbank market.

 

- 4 -



--------------------------------------------------------------------------------

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of the Restricted
Subsidiaries having a fair market value in excess of $10,000,000.

“Change of Control” means an event or series of events by which:

(a) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group of Persons acting in concert as a partnership or
other “group” (within the meaning of the Securities Exchange Act of 1934 and the
rules of the SEC thereunder as in effect on the date hereof) of Equity Interests
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of the Borrower (or its successor by
merger, consolidation or purchase of all or substantially all of its assets);

(b) the Borrower or another Loan Party ceases to own 100% of the Equity
Interests of any Guarantor;

(c) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the General Partner
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body;

(d) the General Partner ceases to be the sole general partner of the Borrower or
ceases to maintain Sole Management Control of the Borrower; provided that, in
the event of any disposition of general partner interests in the Borrower by the
General Partner (a “GP Disposition”) after the Effective Date which results in
the General Partner no longer being the sole general partner of the Borrower,
such GP Disposition shall not be deemed to be a Change of Control so long as the
Borrower provides prior written notice thereof to the Administrative Agent and
the Lenders, together with such other information as may be reasonably necessary
to demonstrate to the reasonable satisfaction of the Administrative Agent and
the Majority Lenders that the General Partner will retain Sole Management
Control of the Borrower after giving effect to such GP Disposition; or

(e) except as permitted by clause (d) above, the Parent or the Borrower, or one
or more of each of their Affiliates, ceases to own at least 51% of the Equity
Interests of the General Partner.

 

- 5 -



--------------------------------------------------------------------------------

“Change in Law” means (a) the adoption of any Law after the date of this
Agreement, (b) any change in any Law or in the interpretation or application
thereof by any Governmental Authority after the date of this Agreement or
(c) compliance by any Lender or any Issuing Bank (or, for purposes of
Section 5.01(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of Law) of any Governmental Authority made or issued after
the date of this Agreement; provided however, that notwithstanding anything
herein to the contrary, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith or promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision or the United States or
foreign regulatory authorities, in each case, pursuant to Basel III), shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Credit Exposure hereunder, as such commitment may be (a) modified from
time to time pursuant to Section 2.06 and (b) modified from time to time
pursuant to assignments by or to such Lender pursuant to Section 12.04(b); and
“Commitments” means the aggregate amount of the Commitments of all the Lenders.
The amount representing each Lender’s Commitment shall at any time be the lesser
of (i) such Lender’s Maximum Credit Amount and (ii) such Lender’s Applicable
Percentage of the then effective Borrowing Base. As of the Effective Date, the
aggregate Commitments of the Lenders are $835,000,000.

“Commitment Fee Rate” has the meaning set forth in the definition of “Applicable
Margin”.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute and any
regulations promulgated thereunder.

“Compliance Certificate” means the certificate required to be delivered by the
Borrower to the Administrative Agent pursuant to Section 8.01(c).

“Conduit Lender” means any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided
further that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 5.01, Section 5.02, Section 5.03 or Section 12.03
than the designating Lender would have been entitled to receive in respect of
the extensions of credit made by such Conduit Lender or (b) be deemed to have
any Commitment.

 

- 6 -



--------------------------------------------------------------------------------

“Consolidated Net Income” means with respect to the Borrower and the Restricted
Subsidiaries, for any period, the aggregate of the net income (or loss) of the
Borrower and the Restricted Subsidiaries after allowances for taxes for such
period determined on a consolidated basis in accordance with GAAP; provided that
there shall be excluded from such net income (to the extent otherwise included
therein) the following: (a) the net income (but not loss) during such period of
any Restricted Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by that Restricted Subsidiary to the Borrower
or a Restricted Subsidiary is not at the time permitted by operation of the
terms of its charter or any agreement, instrument or Law applicable to such
Restricted Subsidiary or is otherwise restricted or prohibited, to the extent so
restricted or prohibited, in each case determined in accordance with GAAP;
(b) the net income (or loss) of any Person acquired in a pooling-of-interests
transaction for any period prior to the date of such transaction; (c) any
extraordinary gains or losses during such period; and (d) any gains or losses
attributable to writeups or writedowns of assets, including writedowns under ASC
Topics 350 and 360; provided further that if the Borrower or any Restricted
Subsidiary shall consummate a Material Acquisition or Material Disposition
(other than a disposition permitted under Section 9.11(i)), then Consolidated
Net Income shall be calculated after giving pro forma effect to such Material
Acquisition or Material Disposition as if such Material Acquisition or Material
Disposition had occurred on the first day of the period consisting of the four
consecutive fiscal quarters of the Borrower ending on the last day of the most
recently ending fiscal quarter for which financial statements are available and
otherwise in accordance with Regulation S-X of the SEC. “Consolidated Net
Income” shall include, without duplication, cash dividends and other cash
distributions received during such period by the Borrower or any Restricted
Subsidiary to the extent set forth in Section 1.05(b).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 5% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person. “Controlling” and
“Controlled” have meanings correlative thereto.

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and such Lender’s LC
Exposure at such time.

“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services; (d) all
obligations under Capital Leases; (e) all obligations under Synthetic Leases;
(f) all Debt (as defined in the other clauses of this definition) of others
secured by a Lien on any Property of such Person, whether or

 

- 7 -



--------------------------------------------------------------------------------

not such Debt is assumed by such Person; provided, however, that the amount of
such Debt of any Person described in this clause (f) shall, for the purposes of
this Agreement, be deemed to be equal to the lesser of (i) the aggregate unpaid
amount of such Debt and (ii) the fair market value of the Property encumbered,
as determined by such Person in good faith; (g) all Debt (as defined in the
other clauses of this definition) of others guaranteed by such Person or in
which such Person otherwise assures a creditor against loss of the Debt
(howsoever such assurance shall be made) to the extent of the lesser of the
amount of such Debt and the maximum stated amount of such guarantee or assurance
against loss; (h) all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position or covenants of others or to
purchase the Debt or Property of others; (i) obligations to deliver commodities,
goods or services, including, without limitation, Hydrocarbons, in consideration
of one or more advance payments for periods in excess of 120 days prior to the
day of delivery, other than sales of Hydrocarbons and gas balancing arrangements
in the ordinary course of business; (j) obligations to pay for goods or services
whether or not such goods or services are actually received or utilized by such
Person; (k) any Debt of a partnership for which such Person is liable either by
agreement, or by Law but only to the extent of such liability; (l) the
liquidation value of Disqualified Capital Stock of such Person; and (m) the
undischarged balance of any dollar denominated production payment (but not any
volumetric production payment) created by such Person or for the creation of
which such Person directly or indirectly received payment. The Debt of any
Person shall include all obligations of such Person of the character described
above to the extent such Person remains legally liable in respect thereof
notwithstanding that any such obligation is not included as a liability of such
Person under GAAP. The Debt of any Person described in clauses (f), (g) and
(h) of this definition shall be deemed to be the lesser of (i) an amount equal
to the stated or determinable amount of the primary obligation of such other
Person and (ii) the maximum amount for which such Person may be liable pursuant
to the terms of the instrument embodying such Debt, unless such primary
obligation and/or the maximum amount for which such Person may be liable are not
stated or determinable, in which case the amount of such Debt shall be deemed to
be equal to such Person’s maximum reasonably anticipated liability in respect
thereof as determined by such Person in good faith.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that has (a) failed to fund any portion of
its Loans or participations in Letters of Credit within three (3) Business Days
of the date required to be funded by it hereunder, (b) notified the Borrower,
the Administrative Agent, any Issuing Bank or any Lender in writing that it does
not intend to comply with any of its funding obligations under this Agreement,
(c) failed, within five (5) Business Days after request by the Administrative
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent) (d) otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within three (3) Business Days of the date when due, unless
the subject of a good faith dispute, or (e) (i) become or is insolvent or has a
parent company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it or has a parent company that has become the

 

- 8 -



--------------------------------------------------------------------------------

subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it; provided that, for the
avoidance of doubt, a Lender shall not become a Defaulting Lender solely as the
result of (x) the acquisition or maintenance of an ownership interest in such
Lender or Person controlling such Lender or the exercise of control over a
Lender or Person controlling such Lender by a Governmental Authority or an
instrumentality thereof, or (y) in the case of a solvent Person, the
precautionary appointment of an administrator, guardian, custodian or other
similar official by a Governmental Authority under or based on the law of the
country where such Person is subject to home jurisdiction supervision if
applicable law requires that such appointment not be publicly disclosed where
such action does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (e) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to the Borrower, each Issuing Bank, and each
Lender.

“Designated Partnership” means any partnership or limited liability company,
other than a partnership or limited liability company that the Borrower has
determined, by notice to the Administrative Agent pursuant to Section 8.01(p) or
Section 9.20(b), shall not be a “Designated Partnership”, that (i) is listed on
Schedule 7.15 hereto as a “Designated Partnership”, (ii) is governed at all
times by (A) an Organizational Document in form and substance substantially
similar to the forms of the Organizational Document of the partnerships listed
on Schedule 7.15 hereto of which Atlas Resources, LLC is the Master General
Partner and which closed subscriptions on or after January 1, 2009 or
(B) Organizational Documents that are otherwise reasonably acceptable to the
Administrative Agent; provided that for any Designated Partnership formed after
the March 22, 2011, the Organizational Document for such Designated Partnership
shall contain provisions allowing the Master General Partner of such Designated
Partnership to withdraw its ownership interest in such Designated Partnership in
the form of a working interest in such Designated Partnership’s Oil and Gas
Properties equal to its interest as Master General Partner in the revenues of
such Designated Partnership at the request of the Administrative Agent or the
Majority Lenders without the consent of any other party to such Organizational
Document and (iii) (A) at all times, in the case of any Designated Partnership
that is a limited partnership, has a sole general partner that is a Loan Party
and, in the case of any Designated Partnership that is a limited liability
company, has a sole managing member or sole manager that is a Loan Party;
(B) does not at any time engage in any line of business other than Hydrocarbon
exploration, development, acquisition or production; (C) does not at any time
own (whether in fee or by leasehold) any material asset other than Hydrocarbon
Interests and Property reasonably related thereto, including, in the case of any
Participating Partnership, Swap Agreements permitted under clause (I) of this
definition; (D) does not at any time incur, create, assume or suffer to exist
any Debt except, so long as such Loan Party is in compliance with
Section 8.13(e), loans owing to a Loan Party that is the Master General Partner
of such Designated Partnership; (E) does not at any time incur, assume or permit
to exist any Lien on any of its Properties (now owned or hereafter acquired),
except Liens created pursuant to the Designated Partnership Hedge Facility,
Excepted Liens, Immaterial Title Deficiencies and Liens securing Debt permitted
under clause (D) of this definition; (F) at all times has a Loan Party as the
operator or co-operator of its Oil

 

- 9 -



--------------------------------------------------------------------------------

and Gas Properties; (G) has not taken any action including, without limitation,
the amendment of its organizational documents, that causes the Equity Interests
to be “securities” under Article 8 of the UCC unless the Loan Party owning such
Equity Interests has taken, or caused to be taken, all actions reasonably
requested by the Administrative Agent (including, without limitation, the
delivery of any certificates evidencing such securities and related stock powers
and/or entering into control agreements reasonably acceptable to the
Administrative Agent) to protect and perfect the first priority security
interest of the Administrative Agent in such Equity Interests and facilitate the
Administrative Agent’s exercise of remedies with respect to such Equity
Interests in accordance with the terms of the Security Instruments; (H) at all
times has beneficial and record title (as fee owner or owner of a leasehold
interest) to all Designated Partnership Properties owned (whether in fee or by
leasehold) by it; provided that a Person will not cease to be a “Designated
Partnership” solely for purposes of this clause (H) if a Loan Party owns record
title to any such Designated Partnership Property and (I) does not at any time
enter into any Swap Agreement, except, for any Participating Partnership, any
Permitted Participating Partnership Swap Agreement.

“Designated Partnership Hedge Facility” means that certain secured hedge
facility entered into on March 5, 2012, by Atlas Resources, LLC, a Delaware
limited liability company, each Participating Partnership, Wells Fargo Bank,
National Association, as collateral agent, and each Approved Counterparty that
is a Lender or an Affiliate of a Lender, as such facility is amended, restated,
supplemented or otherwise modified from time to time, to provide for swaps,
forwards, futures or derivative transactions, options or similar arrangements
whether exchange traded, “over-the-counter” or otherwise, involving or settled
by reference to one or more commodities, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value or any
similar transaction or any combination of these transactions that is (a) entered
into in the ordinary course of business, (b) not speculative in nature, and
(c) intended to mitigate price and/or supply risk relating to the Hydrocarbon
Interests of one or more Participating Partnerships.

“Designated Partnership Properties” means Oil and Gas Properties that are
designated in a Reserve Report as being attributable to a specified Designated
Partnership.

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans, LC
Exposure or other obligations hereunder outstanding and all of the Commitments
are terminated. Notwithstanding the preceding sentence, any Equity Interest that
would constitute Disqualified Capital Stock solely because the holders thereof
have the right to require the Person to repurchase such Equity Interests upon
the occurrence of a change of control or an asset sale shall not constitute
Disqualified Capital Stock.

“dollars” or “$” refers to lawful money of the United States of America.

 

- 10 -



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
(i) the United States of America or any state thereof or (ii) the District of
Columbia.

“DTE Acquisition Agreement” has the meaning given to such term in the Third
Amendment to Existing Credit Agreement.

“EBITDA” means, for any period, an amount determined for the Borrower and the
Restricted Subsidiaries on a consolidated basis equal to (i) the sum of
Consolidated Net Income for such period, plus, without duplication and to the
extent deducted from Consolidated Net Income in such period, (a) interest,
income taxes, depreciation, depletion, amortization, goodwill and other
impairment, non-cash compensation on long-term incentive plans, non-cash losses
including non-cash losses resulting from mark to market accounting of Swap
Agreements, (b) reasonable and customary fees and expenses incurred or paid in
connection with the consummation of the Transactions, the EP Acquisition and
other acquisition transactions not prohibited by the terms of this Agreement or
the other Loan Documents, and (c) any net loss from disposed or discontinued
operations, minus (ii) to the extent included in Consolidated Net Income,
non-cash gains including non-cash gains resulting from mark to market accounting
of Swap Agreements.

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

“Engineering Reports” has the meaning assigned such term in Section 2.07(c)(i).

“Environmental Laws” means any and all Laws pertaining in any way to human
health, employee safety, the environment, the preservation or reclamation of
natural resources, or the management, Release or threatened Release of any
Hazardous Materials, in effect in any and all jurisdictions in which the
Borrower or any Restricted Subsidiary is conducting, or at any time has
conducted, business, or where any Property of the Borrower or any Restricted
Subsidiary is located, including, the Oil Pollution Act of 1990 (“OPA”), as
amended, the Clean Air Act, as amended, the Comprehensive Environmental,
Response, Compensation, and Liability Act of 1980 (“CERCLA”), as amended, the
Federal Water Pollution Control Act, as amended, the Occupational Safety and
Health Act of 1970, as amended, the Resource Conservation and Recovery Act of
1976, as amended, the Safe Drinking Water Act, as amended, the Toxic Substances
Control Act, as amended, the Superfund Amendments and Reauthorization Act of
1986, as amended, the Hazardous Materials Transportation Law, as amended, and
other environmental conservation or protection Laws.

“EP Acquisition” means the acquisition by the Borrower and/or the Restricted
Subsidiaries of the EP Assets pursuant to the terms and conditions of the EP
Acquisition Documents.

“EP Acquisition Agreement” means that certain Purchase and Sale Agreement dated
as of June 9, 2013 between the Borrower, as purchaser, EP Seller, as seller, as
the same may be amended from time to time to the extent permitted under this
Agreement.

 

- 11 -



--------------------------------------------------------------------------------

“EP Acquisition Documents” means (a) the EP Acquisition Agreement and (b) all
bills of sale, assignments, agreements, instruments and documents executed and
delivered in connection therewith.

“EP Assets” means, collectively, (a) the “Assets” as defined in the EP
Acquisition Agreement including, without limitation, the Oil and Gas Properties
listed on Exhibits A-1 and A-2 of the EP Acquisition Agreement and (b) the
“Assigned Shares” as defined in the EP Acquisition Agreement; provided that the
“EP Assets” does not include the Arkoma Assets or the “Excluded Assets” as
defined in the EP Acquisition Agreement.

“EP Seller” means, collectively, EP Energy E&P Company, L.P., a Delaware limited
partnership, and EPE Nominee Corp., a Delaware corporation.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statutes, and all regulations and guidances promulgated
thereunder.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Restricted Subsidiary would be deemed to
be a “single employer” within the meaning of section 4001(b)(1) of ERISA or
subsections (b), (c), (m) or (o) of section 414 of the Code.

“ERISA Event” means (a) a “Reportable Event” described in section 4043 of ERISA,
other than a Reportable Event as to which the provisions of 30 days notice to
the PBGC is expressly waived under applicable regulations, (b) the withdrawal of
the Borrower, a Restricted Subsidiary or any ERISA Affiliate from a Plan during
a plan year in which it was a “substantial employer” as defined in section
4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a Plan or
the treatment of a Plan amendment as a termination under section 4041 of ERISA,
(d) the institution of proceedings to terminate a Plan by the PBGC, (e) receipt
of a notice of withdrawal liability pursuant to Section 4202 of ERISA, or
(f) any other event or condition which would constitute grounds under section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned such term in Section 10.01.

“Excepted Liens” means: (a) Liens for taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are

 

- 12 -



--------------------------------------------------------------------------------

being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP; (c) statutory landlord’s
liens, operators’, vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’,
suppliers’, workers’, materialmen’s, construction or other like Liens arising by
operation of law in the ordinary course of business or incident to the
exploration, development, operation and maintenance of Oil and Gas Properties,
each of which is in respect of obligations that are not delinquent or which are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP; (d) contractual Liens
which arise in the ordinary course of business under operating agreements, joint
venture agreements, oil and gas partnership agreements, oil and gas leases,
farm-out agreements, division orders, contracts for the sale, transportation or
exchange of oil and natural gas, unitization and pooling declarations and
agreements, area of mutual interest agreements, overriding royalty agreements,
marketing agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the oil and gas business and are for claims which are
not delinquent or which are being contested in good faith by appropriate action,
provided that any such Lien referred to in this clause does not materially
impair the use of the Property covered by such Lien for the purposes for which
such Property is held by the Borrower, any Restricted Subsidiary or any
Designated Partnership or materially impair the value of such Property subject
thereto; (e) Liens arising by virtue of any statutory, common law or contract
provision relating to banker’s liens, rights of set-off or similar rights and
remedies and burdening only deposit accounts or other funds maintained with a
creditor depository institution; provided that no such deposit account is a
dedicated cash collateral account or is subject to restrictions against access
by the depositor in excess of those set forth by regulations promulgated by the
Board and no such deposit account is intended by the Borrower, any of the
Restricted Subsidiaries or any Designated Partnership to provide collateral to
the depository institution; (f) easements, restrictions, servitudes, permits,
conditions, covenants, exceptions or reservations in any Property of the
Borrower, any Restricted Subsidiary or any Designated Partnership for the
purpose of roads, pipelines, transmission lines, transportation lines,
distribution lines for the removal of gas, oil, coal or other minerals or
timber, and other like purposes, or for the joint or common use of real estate,
rights of way, facilities and equipment which in the aggregate do not materially
impair the use of such Property for the purposes of which such Property is held
by the Borrower, any Restricted Subsidiary or any Designated Partnership or
materially impair the value of such Property subject thereto; (g) Liens on cash
or securities pledged to secure performance of tenders, surety and appeal bonds,
government contracts, performance and return of money bonds, bids, trade
contracts, leases, statutory obligations, regulatory obligations and other
obligations of a like nature incurred in the ordinary course of business;
(h) judgment and attachment Liens not giving rise to an Event of Default,
provided that any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and no action to enforce such Lien has been commenced; (i) Liens arising
from Uniform Commercial Code financing statement filings regarding operating
leases entered into by the Borrower, any Restricted Subsidiary or any Designated
Partnership in the ordinary course of business covering only the Property under
lease; (j) any obligations (other than Debt) or duties affecting any of the
Property of the Borrower, any Restricted Subsidiary or any Designated

 

- 13 -



--------------------------------------------------------------------------------

Partnership to any Governmental Authority with respect to any franchise, grant,
license or permit; and (k) any interest or title of a lessor under any lease
entered into by the Borrower, any Restricted Subsidiary or any Designated
Partnership covering only the assets so leased; provided further that (1) Liens
described in clauses (a) through (d), and (g) shall remain “Excepted Liens” only
for so long as no action to enforce such Lien has been commenced unless such
action is being contested in good faith by appropriate proceedings and for which
adequate reserves have been maintained in accordance with GAAP and (2) no
intention to subordinate the first priority Lien granted in favor of the
Administrative Agent and the Lenders is to be hereby implied or expressed by the
permitted existence of any Excepted Lien.

“Excluded Swap Obligation” means, with respect to any Loan Party individually
determined on a Loan Party by Loan Party basis, any Indebtedness in respect of
any Swap Agreement if, and solely to the extent that, all or a portion of the
guarantee of such Loan Party of, or the grant by such Loan Party of a security
interest to secure, such Indebtedness in respect of any Swap Agreement (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act at the time such guarantee or grant of
a security interest becomes effective with respect to such related Indebtedness
in respect of any Swap Agreement. If, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes excluded in accordance with the first sentence of this definition.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower or any Guarantor hereunder or under
any other Loan Document, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America or such other jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which the
Borrower or any Guarantor is located, (c) in the case of a Foreign Lender (other
than an assignee pursuant to a request by the Borrower under Section 5.05), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender’s failure to comply
with Section 5.03(e), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts with respect to such
withholding tax pursuant to Section 5.03(a) or Section 5.03(b), and (d) any U.S.
federal withholding taxes imposed by FATCA.

“Existing Letters of Credit” means letters of credit outstanding as of the
Effective Date and listed on Annex II hereto.

 

- 14 -



--------------------------------------------------------------------------------

“Existing Loan Documents” has the meaning given to the term “Loan Documents” in
the Existing Credit Agreement.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means, collectively, (a) the Fee Letter dated June 9, 2013, among
the Borrower, Wells Fargo Securities, LLC, Wells Fargo Bank, National
Association, Deutsche Bank Securities Inc. and Deutsche Bank AG New York Branch
and (b) the Fee Letter dated July 31, 2013, between the Borrower and Wells Fargo
Bank, National Association.

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer, assistant treasurer or controller of
such Person. Unless otherwise specified, all references herein to a Financial
Officer means a Financial Officer of the Borrower.

“Financial Statements” means the financial statement or statements of the
Borrower and its Consolidated Subsidiaries referred to in Section 7.04(a).

“First Amendment to Existing Credit Agreement” means that certain First
Amendment to the Existing Credit Agreement dated as of April 30, 2012, among the
Borrower, the guarantors party thereto, the Administrative Agent and the lenders
party thereto.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.

“General Partner” means Atlas Resource Partners GP, LLC, a Delaware limited
liability company.

 

- 15 -



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank) over the Borrower, any Restricted
Subsidiary, any of their Properties, the Administrative Agent, any Issuing Bank
or any Lender.

“Guarantors” means Atlas Energy Colorado, LLC, a Colorado limited liability
company, Atlas Energy Holdings Operating Company, LLC, a Delaware limited
liability company, Atlas Energy Indiana, LLC, an Indiana limited liability
company, Atlas Energy Ohio, LLC, an Ohio limited liability company, Atlas Energy
Tennessee, LLC, a Pennsylvania limited liability company, Atlas Noble, LLC, a
Delaware limited liability company, Atlas Resources, LLC, a Pennsylvania limited
liability company, REI-NY, LLC, a Delaware limited liability company, Resource
Energy, LLC, a Delaware limited liability company, Resource Well Services, LLC,
a Delaware limited liability company, Viking Resources, LLC, a Pennsylvania
limited liability company, ARP Barnett, LLC, a Delaware limited liability
company, ARP Oklahoma, LLC, an Oklahoma limited liability company, ARP Barnett
Pipeline, LLC, a Delaware limited liability company, Atlas Barnett, LLC, a Texas
limited liability company, ARP Production Company, LLC, a Delaware limited
liability company, and any other Material Subsidiary of the Borrower that after
the Effective Date guarantees the Indebtedness to the Administrative Agent
pursuant to Section 8.13(b).

“Guaranty Agreement” means the Second Amended and Restated Guaranty in form and
substance satisfactory to the Administrative Agent by each of the Guarantors in
favor of the Administrative Agent dated as of the date hereof, as the same may
be amended, modified or supplemented from time to time.

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law including: (a) any chemical,
compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any applicable Environmental Law; (b) Hydrocarbons,
petroleum products, petroleum substances, natural gas, oil, oil and gas waste,
crude oil, and any components, fractions, or derivatives thereof; and
(c) radioactive materials, explosives, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon, infectious or medical wastes.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

 

- 16 -



--------------------------------------------------------------------------------

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

“Immaterial Subsidiary” means, as of any date, any Restricted Subsidiary of the
Borrower that, together with all of the Subsidiaries of such Restricted
Subsidiary, does not own Property with an aggregate fair market value in excess
of $7,500,000.

“Immaterial Title Deficiencies” means, with respect to Oil and Gas Properties,
at any time of determination, defects or clouds on title, discrepancies in net
revenue and working interest ownership percentages and other discrepancies (in
each case, between what is shown on the most recently delivered Reserve Report
and that which is set forth in the title information provided by a Loan Party to
the Administrative Agent hereunder) and other Liens (other than Excepted Liens),
defects, and similar matters which do not, individually or in the aggregate,
affect Oil and Gas Properties in an amount greater than five percent (5%) of the
Borrowing Base Value of all Oil and Gas Properties evaluated in the most recent
Reserve Report delivered under this Agreement.

“Indebtedness” means any and all amounts owing or to be owing by the Borrower or
any other Loan Party: (a) to the Administrative Agent, any Issuing Bank, or any
Lender under any Loan Document including, without limitation, all interest on
any of the Loans (including any interest that accrues after the commencement of
any case, proceeding or other action relating to the bankruptcy, insolvency or
reorganization of any Loan Party (or could accrue but for the operation of
applicable bankruptcy or insolvency laws), whether or not such interest is
allowed or allowable as a claim in any such case, proceeding or other action);
(b) to any Person under any Secured Swap Agreement; (c) to any Bank Products
Provider in respect of Bank Products; and (d) all renewals, extensions and/or
restatements of any of the above; provided that solely with respect to any
Guarantor that is not an “eligible contract participant” under the Commodity
Exchange Act, Excluded Swap Obligations of such Guarantor shall in any event be
excluded from “Indebtedness” owing by such Guarantor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Initial Reserve Report” means the initial Reserve Report(s) covering the Oil
and Gas Properties of the Borrower and its Restricted Subsidiaries (including
the EP Assets constituting Oil and Gas Properties) and of the Designated
Partnerships and used by the Lenders in the determination of the initial
Borrowing Base.

“Intercreditor Agreement” means any intercreditor agreement entered into on or
subsequent to March 5, 2012 in connection with the Designated Partnership Hedge
Facility, in substantially the same form as the form attached hereto as Exhibit
I or otherwise acceptable to the Administrative Agent, by and among the
Administrative Agent, the Collateral Agent (as defined therein) and the Master
General Partner (as defined therein), as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

 

- 17 -



--------------------------------------------------------------------------------

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three (3) months’ duration, each day prior to the last day
of such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (b) no Interest Period may
have a term which would extend beyond the Maturity Date and (c) any Interest
Period pertaining to a Eurodollar Borrowing that commences on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Interim Redetermination” has the meaning assigned such term in Section 2.07(b).

“Interim Redetermination Date” means the date on which the Borrowing Base that
has been redetermined pursuant to an Interim Redetermination becomes effective
as provided in Section 2.07(d).

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, capital contributions, any “short sale” or any sale of any
securities at a time when such securities are not owned by the Person entering
into such short sale), (b) the making of any deposit with, or advance, loan or
other extension of credit to, any other Person (including the purchase of
Property from another Person subject to an understanding or agreement,
contingent or otherwise, to resell such Property to such Person, but excluding
any such advance, loan or extension of credit having a term not exceeding ninety
(90) days representing the purchase price of inventory or supplies sold by such
Person in the ordinary course of business), or (c) the entering into of any
guarantee of, or other contingent obligation with respect to, Debt or other
liability of any other Person.

“Issuing Bank” means Wells Fargo Bank, National Association, Citibank, N.A. and
JPMorgan Chase Bank, N.A., each in its capacity as an issuer of Letters of
Credit hereunder. Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” will include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

- 18 -



--------------------------------------------------------------------------------

“Joinder Agreement” means a joinder agreement in the form of Exhibit H or any
other form reasonably approved by the Administrative Agent.

“Law” means (a) a law, statute, ordinance, treaty, permit, rule or regulation of
any Governmental Authority, (b) a court decision, judgment, order, decree,
injunction or ruling, and (c) a regulatory bulletin or guidance, or examination
order or recommendation of a Governmental Authority.

“LC Commitment” at any time means $20,000,000.

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time (by the borrowing of Loans or otherwise). The LC Exposure
of any Lender at any time shall be its Applicable Percentage of the total LC
Exposure at such time.

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption; provided that unless the context otherwise requires, each reference
herein to the Lenders shall be deemed to include any Conduit Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and any Existing Letter of Credit.

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower or entered into by the Borrower with any Issuing Bank
relating to any Letter of Credit.

“LIBO Rate” means, with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum (not less than zero percent
(0%)) determined on the basis of the rate for deposits in dollars for a period
equal to such Interest Period commencing on the first day of such Interest
Period reported by Bloomberg L.P. in its index of rates as of 11:00 A.M., London
time, two (2) Business Days prior to the beginning of such Interest Period. In
the event that such rate does not appear on such index, the “LIBO Rate” shall be
determined by reference to such other comparable publicly available service for
displaying eurodollar rates as may be selected by the Administrative Agent or,
in the absence of such availability, by reference to the rate at which the
Administrative Agent is offered dollar deposits at or about 11:00 A.M., London
time, two (2) Business Days prior to the beginning of such Interest Period in
the interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.

 

- 19 -



--------------------------------------------------------------------------------

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties. The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations. For the
purposes of this Agreement, the Borrower and the Restricted Subsidiaries shall
be deemed to be the owner of any Property which it has acquired or holds subject
to a conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.
“Lien” shall not include the interest of the Borrower or any Restricted
Subsidiary in any Property subject to a Synthetic Lease.

“Loan Documents” means this Agreement, the Notes, if any, the Letter of Credit
Agreements, the Letters of Credit, the Security Instruments, the Intercreditor
Agreement, and any and all other material agreements or instruments now or
hereafter executed and delivered by any Loan Party or any other Person (other
than Swap Agreements or agreements regarding the provision of Bank Products with
the Lenders or any Affiliate of a Lender or participation or similar agreements
between any Lender and any other lender or creditor with respect to any
Indebtedness pursuant to this Agreement) in connection with the Indebtedness,
this Agreement and the transactions contemplated hereby, as such agreements may
be amended, modified, supplemented or restated from time to time.

“Loan Parties” means the Borrower and each Guarantor.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Majority Lenders” means, subject to Section 12.04(b)(ii)(E)(4), at any time
while no Loans or LC Exposure are outstanding, two or more Lenders having
greater than 50% of the Aggregate Maximum Credit Amounts; and at any time while
any Loans or LC Exposure are outstanding, two or more Lenders holding greater
than 50% of the outstanding aggregate principal amount of the Loans or
participation interests in Letters of Credit (without regard to any sale by a
Lender of a participation in any Loan under Section 12.04(c)); provided that the
Maximum Credit Amounts and the principal amount of the Loans and participations
interests in Letters of Credit of the Defaulting Lenders (if any) shall be
excluded from the determination of Majority Lenders.

“Master General Partner” means Atlas Resources, LLC, a Pennsylvania limited
liability company, or any other Loan Party that is the managing general partner
or managing member of a Participating Partnership.

“Material Acquisition” means a transaction or series of transactions comprised
of the acquisition of the Equity Interests of a Person or the acquisition of
assets from a Person, in each case for consideration of at least $10,000,000.

 

- 20 -



--------------------------------------------------------------------------------

“Material Adverse Effect” means any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect on (a) the
operations, Properties or financial condition of the Borrower and the Restricted
Subsidiaries, taken as a whole, (b) the ability of the Borrower and the
Restricted Subsidiaries, taken as a whole, to carry out their business as of the
Effective Date, (c) the ability of the Loan Parties, taken as a whole, to
perform fully and on a timely basis their obligations under any of the Loan
Documents that are material to the interests of the Lenders, or (d) the validity
or enforceability of any of the Loan Documents or the material rights and
remedies available to the Administrative Agent, any Issuing Bank, or any Lender
under any Loan Document.

“Material Disposition” means a transaction or series of transactions comprised
of the sale, lease, assignment, conveyance or transfer of the Equity Interests
of a Person or the assets of a Person, in each case for the consideration of at
least $10,000,000.

“Material Indebtedness” means Debt (other than the Loans and Letters of Credit),
or obligations in respect of one or more Swap Agreements, of any one or more of
the Borrower and the Restricted Subsidiaries in an aggregate principal amount
exceeding $15,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Restricted
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Restricted Subsidiary would be required to pay if such Swap Agreement were
terminated at such time, including unpaid amounts in respect of such Swap
Agreement.

“Material Subsidiary” means any Restricted Subsidiary other than any Immaterial
Subsidiary.

“Maturity Date” means July 31, 2018.

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts”, as the
same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amounts pursuant to
Section 2.06(b) or (b) modified from time to time pursuant to any assignment
permitted by Section 12.04(b). As of the Effective Date, the Aggregate Maximum
Credit Amounts of the Lenders are $1,500,000,000.

“MGP Volumes” has the meaning assigned such term in Section 8.17.

“Minimum Title Information” means title information in form and substance
reasonably satisfactory to the Administrative Agent as to (a) the Loan Parties’
ownership (whether in fee or by leasehold) of at least 80% of the total value of
all Oil and Gas Properties (other than Designated Partnership Properties) and
(b) ownership (whether in fee or by leasehold) of the Designated Partnership
Properties, in each case with respect to Properties evaluated in any applicable
Reserve Report.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

“Mortgage” means a mortgage, deed of trust, or similar document in form and
substance reasonably satisfactory to the Administrative Agent on an Oil and Gas
Property directly owned (whether in fee or by leasehold) by a Loan Party where
such Loan Party is the mortgagor and the

 

- 21 -



--------------------------------------------------------------------------------

Administrative Agent is the mortgagee pursuant to which a Lien on the Mortgaged
Property covered thereby is created in favor of the Administrative Agent for the
benefit of the Secured Creditors (as defined therein), as the same may be
amended, amended and restated, modified or supplemented from time to time.

“Mortgaged Property” means any Property directly owned (whether in fee or by
leasehold) by any Loan Party which is subject to a Lien created by the Security
Instruments.

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
section 3(37) or 4001 (a)(3) of ERISA.

“New Borrowing Base Notice” has the meaning assigned such term in
Section 2.07(d).

“Notes” means the promissory notes, if any, of the Borrower described in
Section 2.02(d) and being substantially in the form of Exhibit A, together with
all amendments, modifications, replacements, extensions and rearrangements
thereof.

“OFAC” means the Office of Foreign Asset Control of the Department of Treasury
of the United States of America.

“Oil and Gas Properties” means each of the following: (a) Hydrocarbon Interests;
(b) the Properties now or hereafter pooled or unitized with Hydrocarbon
Interests; (c) all presently existing or future unitization, pooling agreements
and declarations of pooled units and the units created thereby (including
without limitation all units created under orders, regulations and rules of any
Governmental Authority) which may affect all or any portion of the Hydrocarbon
Interests; (d) all operating agreements, contracts and other agreements,
including production sharing contracts and agreements, which relate to any of
the Hydrocarbon Interests or the production, sale, purchase, exchange or
processing of Hydrocarbons from or attributable to such Hydrocarbon Interests;
(e) all Hydrocarbons in and under and which may be produced and saved or
attributable to the Hydrocarbon Interests, including all oil in tanks, and all
rents, issues, profits, proceeds, products, revenues and other incomes from or
attributable to the Hydrocarbon Interests; (f) all tenements, hereditaments,
appurtenances and Properties in any manner appertaining, belonging, affixed or
incidental to the Hydrocarbon Interests; and (g) all Properties, rights, titles,
interests and estates described or referred to above, including any and all
Property, real or personal, now owned or hereinafter acquired and situated upon,
used, held for use or useful in connection with the operating, working or
development of any of such Hydrocarbon Interests or Property (excluding drilling
rigs, automotive equipment, rental equipment or other personal Property which
may be on such premises for the purpose of drilling a well or for other similar
temporary uses) and including any and all oil wells, gas wells, injection wells
or other wells, buildings, structures, fuel separators, liquid extraction
plants, plant compressors, pumps, pumping units, field gathering systems, tanks
and tank batteries, fixtures, valves, fittings, machinery and parts, engines,
boilers, meters, apparatus, equipment, appliances, tools, implements, cables,
wires, towers, casing, tubing and rods, surface leases, rights-of-way, easements
and servitudes together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing.

 

- 22 -



--------------------------------------------------------------------------------

“Organizational Documents” means any and all agreements, certificates, operating
agreements, partnership agreements, limited liability company agreements,
charters, articles, bylaws, and similar documents pertaining to (a) the
organization or governance of any Designated Partnership or (b) the organization
or governance of any other Person referenced in this Agreement, in each case
whether now or hereafter existing and as each has been and hereafter may be
supplemented, amended or restated from time to time.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document.

“Parent” means Atlas Energy, L.P., a Delaware limited partnership.

“Participant” has the meaning set forth in Section 12.04(c)(i).

“Participant Register” has the meaning set forth in Section 12.04(c)(i).

“Participating Partnership” means any Designated Partnership that has become a
party to the Designated Partnership Hedge Facility.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Participating Partnership Swap Agreement” means any Swap Agreement
entered into and secured by assets of a Participating Partnership pursuant to
the Designated Partnership Hedge Facility and for which the notional volumes for
each such Swap Agreement (when aggregated with other commodity Swap Agreements
of such Participating Partnership then in effect other than basis differential
swaps on volumes already hedged pursuant to other Swap Agreements) do not
exceed, (a) as of the date such Swap Agreement is executed (i) for the first two
years following the date such Swap Agreement is executed (the “Initial
Measurement Period”), seventy-five percent (75%), (ii) for the period of three
years immediately following the Initial Measurement Period (the “Second
Measurement Period”), sixty-five percent (65%) and (iii) for any period
following the Second Measurement Period, twenty-five percent (25%) of the
reasonably anticipated future projected production from proved, developed,
producing Oil and Gas Properties of the Participating Partnership which is party
to such Swap Agreement or (b) at any time, one hundred percent (100%) of the
both the current production and the reasonably anticipated future projected
production from proved, developed producing Oil and Gas Properties of the
Participating Partnership which is party to such Swap Agreement, in each case,
for each month during the period during which such Swap Agreement is in effect.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, a Restricted Subsidiary or an ERISA Affiliate or (b) was at
any time during the six (6) calendar years preceding the date hereof, sponsored,
maintained or contributed to by the Borrower or a Restricted Subsidiary or an
ERISA Affiliate.

 

- 23 -



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo as its prime rate in effect at its principal office in
the United States; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective. Such
rate is set by Wells Fargo as a general reference rate of interest, taking into
account such factors as Wells Fargo may deem appropriate; it being understood
that many of Wells Fargo’s commercial or other loans are priced in relation to
such rate, that it is not necessarily the lowest or best rate actually charged
to any customer and that Wells Fargo may make various commercial or other loans
at rates of interest having no relationship to such rate.

“Pro Forma Compliance” means, as of any date of determination for purposes of
calculating compliance with the financial covenants contained in Section 9.01 on
a pro forma basis, (a) with respect to the financial covenant set forth in
Section 9.01(a), (i) calculating Consolidated Net Income and EBITDA as if the
merger or consolidation with any Restricted Subsidiary, the designation of an
Unrestricted Subsidiary as a Restricted Subsidiary or any Material Acquisition
(each of the foregoing, a “Subject Transaction”), as applicable, had occurred on
the first day of the period consisting of the four consecutive fiscal quarters
of the Borrower ending on the last day of the fiscal quarter most recently ended
for which financial statements have been delivered pursuant to Section 8.01,
(ii) calculating Total Funded Debt as of the date of the Subject Transaction
(after giving effect to the Subject Transaction and the incurrence of any Debt
in such Subject Transaction, but excluding Debt owed to the Borrower or any
Restricted Subsidiary) and (iii) otherwise making such calculations in
accordance with Regulation S-X of the SEC and (b) with respect to the financial
covenant set forth in Section 9.01(b), calculating current assets acquired, and
current liabilities assumed, in the Subject Transaction as if such assets and
liabilities had been acquired or assumed as of the last day of the fiscal
quarter most recently ended for which financial statements have been delivered
pursuant to Section 8.01.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

“Proposed Borrowing Base” has the meaning assigned to such term in
Section 2.07(c)(i).

“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii).

“Purchase Money Debt” means Debt (a) consisting of the deferred purchase price
of property, plant and equipment, conditional sale obligations, obligations
under any title retention agreement and other obligations incurred in connection
with the acquisition, construction or improvement of such asset, in each case
where the amount of such Debt does not exceed the greater of (i) the cost of the
asset being financed and (ii) the fair market value of such asset, and
(b) incurred to finance such acquisition, construction or improvement by the
Borrower or a Restricted Subsidiary of such asset; provided however that such
Debt is incurred within 180 days after such acquisition or the completion of
such construction or improvement.

 

- 24 -



--------------------------------------------------------------------------------

“Qualified ECP Guarantor” means, in respect of any Swap Agreement, each Loan
Party that (a) has total assets exceeding $10,000,000 at the time any guaranty
of obligations under such Swap Agreement becomes effective or (b) otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant” at
such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment or defeasance (or the segregation of funds with respect to
any of the foregoing) of such Debt. “Redeem” has the correlative meaning
thereto.

“Redetermination” means any Scheduled Redetermination or Interim
Redetermination.

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).

“Register” has the meaning assigned such term in Section 12.04(b)(iv).

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

“Remedial Work” has the meaning assigned such term in Section 8.09.

“Required Mortgage Value” as of any date of determination, means an amount equal
to 80% of the aggregate value attributed (a) to all Oil and Gas Properties
directly owned (whether in fee or by leasehold) by the Loan Parties plus (b) to
the Loan Parties’ proportionate share of Designated Partnership Properties, in
each case to the extent such Properties are evaluated in connection with and
included in the determination of the Borrowing Base in effect as of such date.

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each December 31 or June 30
(or such other date in the event of an Interim Redetermination) the oil and gas
reserves attributable to the Oil and Gas Properties of the Loan Parties (or the
Loan Parties’ proportionate share of Designated Partnership Properties),
together with a projection of the rate of production and future net income,
taxes, operating expenses and capital expenditures with respect thereto as of
such date, consistent with SEC reporting requirements at the time, together with
a supplement indicating future net income based upon the Administrative Agent’s
usual and customary pricing assumptions for oil and gas loans then in effect and
provided by the Administrative Agent to the

 

- 25 -



--------------------------------------------------------------------------------

Borrower, in each case reflecting Swap Agreements in place with respect to such
production. Each Reserve Report shall include a report on a well by well basis
reflecting the working and revenue interests for the Borrower and each
Guarantor, and the net working interest and net revenue interests for each
Designated Partnership and such other information and in such form as may be
reasonably requested by the Administrative Agent.

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
Chief Operating Officer, the President, any Financial Officer or any Vice
President of such Person. Unless otherwise specified, all references to a
Responsible Officer herein shall mean a Responsible Officer of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in any Person
(including any return of capital), or any payment (whether in cash, securities
or other Property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests or any option, warrant or other right to acquire
any such Equity Interests.

“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.

“Rolling Period” means (a) for the fiscal quarters ending September 30, 2013 and
December 31, 2013, the period commencing on April 1, 2013 and ending on the last
day of such applicable fiscal quarter, and (b) for the fiscal quarter ending on
March 31, 2014, and for each fiscal quarter thereafter, any period of four
(4) consecutive fiscal quarters ending on the last day of such applicable fiscal
quarter.

“Scheduled Redetermination” has the meaning assigned such term in
Section 2.07(b).

“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).

“SEC” means the U.S. Securities and Exchange Commission or any successor
Governmental Authority.

“Second Amendment to Existing Credit Agreement” means that certain Second
Amendment to the Existing Credit Agreement dated as of July 26, 2012, among the
Borrower, the guarantors party thereto, the Administrative Agent and the lenders
party thereto.

“Secured Swap Agreement” means a Swap Agreement, including, without limitation
any Swap Agreement that becomes a Secured Swap Agreement hereunder pursuant to
Section 8.17, (other than any Swap Agreement entered into and secured by assets
of a Participating Partnership pursuant to the Designated Partnership Hedge
Facility) between the Borrower or any other Loan Party and a Person who entered
into such Swap Agreement before or while such Person was a Lender or an
Affiliate of a Lender, but excluding any additional transactions or
confirmations entered into after such Person ceases to be a Lender or an
Affiliate of a Lender; provided that any such Swap Agreement shall cease to be a
“Secured Swap Agreement” after assignment by such Lender or Affiliate of a
Lender of such Swap Agreement to a Person that is not a Lender or an Affiliate
of a Lender.

 

- 26 -



--------------------------------------------------------------------------------

“Security Agreement” means the Second Amended and Restated Security Agreement
among the Borrower, the Guarantors and the Administrative Agent dated as of the
date hereof, as the same may be amended, modified or supplemented from time to
time.

“Security Agreement Supplement” means a supplement to the Security Agreement in
the form of Annex 1 to the Security Agreement or any other form reasonably
approved by the Administrative Agent.

“Security Instruments” means the Guaranty Agreement, the Security Agreement,
Mortgages and other agreements, instruments or stock certificates described or
referred to in Exhibit E, and any and all other agreements or instruments now or
hereafter executed and delivered by any Loan Party or any other Person (other
than Swap Agreements or agreements regarding the provision of Bank Products with
the Lenders or any Affiliate of a Lender or participation or similar agreements
between any Lender and any other lender or creditor with respect to any
Indebtedness pursuant to this Agreement) as security for the payment or
performance of, or to perfect the grant of a Lien to secure obligations under,
the Indebtedness, the Notes, if any, this Agreement, or reimbursement
obligations under the Letters of Credit, as such agreements may be amended,
modified, supplemented or restated from time to time.

“Senior Notes” means any unsecured notes issued by the Borrower under
Section 9.02(h) and, without duplication, any guarantees thereof by the Borrower
or a Guarantor.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“Sole Management Control” means, with respect to the Borrower, the ability,
through voting power, by contract or otherwise, to direct all limited
partnership actions of such Person without requiring the approval, consent, or
vote of any other Person to the extent such approval, consent or vote is not
required for such actions as of the Effective Date.

“Solvent” means when used with respect to any Person, means that, as of any date
of determination, (a) the amount of the “present fair saleable value” of the
assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such Person will be able to pay its debts as they mature.

“Specified Representations” means, collectively, (a) all representations and
warranties of the Loan Parties contained in the Security Instruments relating to
the validity, priority and perfection of the Liens created under the Security
Instruments and (b) the representations and warranties of the Borrower set forth
in the following sections of this Agreement: Section 7.01, Section 7.02,
Section 7.03, Section 7.08, Section 7.09, Section 7.22, Section 7.23 and
Section 7.24.

 

- 27 -



--------------------------------------------------------------------------------

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Subsidiary” means, with respect to any Person (the “parent”), any other Person
of which at least a majority of the outstanding Equity Interests having by the
terms thereof ordinary voting power to elect a majority of the board of
directors, manager or other governing body of such Person (irrespective of
whether or not at the time Equity Interests of any other class or classes of
such Person shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
the parent and/or one or more of its Subsidiaries. Unless otherwise indicated
herein, each reference to the term “Subsidiary” (i) means a Subsidiary of the
Borrower and (ii) does not include any Designated Partnership or any
Undesignated Partnership.

“Super Majority Lenders” means, subject to Section 12.04(b)(ii)(E)(4), at any
time while no Loans or LC Exposure are outstanding, two or more Lenders having
at least 66- 2/3% of the Aggregate Maximum Credit Amounts; and at any time while
any Loans or LC Exposure are outstanding, two or more Lenders holding at least
66- 2/3% of the outstanding aggregate principal amount of the Loans or
participation interests in Letters of Credit (without regard to any sale by a
Lender of a participation in any Loan under Section 12.04(c)); provided that the
Maximum Credit Amounts and the principal amount of the Loans and participations
in Letters of Credit of the Defaulting Lenders (if any) shall be excluded from
the determination of Super Majority Lenders.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions (including any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act). For the sole purposes of Section 9.17, the definitions of
“Designated Partnership” and “Permitted Participating Partnership Swap
Agreement”, the term “Swap Agreement” shall be deemed to exclude all purchased
put options or floors for Hydrocarbons.

 

- 28 -



--------------------------------------------------------------------------------

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments.

“Third Amendment to Existing Credit Agreement” means that certain Third
Amendment to the Existing Credit Agreement dated as of December 20, 2012, among
the Borrower, the guarantors party thereto, the Administrative Agent and the
lenders party thereto.

“Titan Merger Agreement” has the meaning given to such term in the Second
Amendment to Existing Credit Agreement.

“Total Funded Debt” means, at any date, all Debt of the Borrower and the
Restricted Subsidiaries on a consolidated basis other than (i) contingent
obligations in respect of Debt described in clause (b) of the definition of
“Debt”, and (ii) Debt described in clauses (c), (j), (k), and (m) of the
definition of “Debt”. For the avoidance of doubt, “Total Funded Debt” shall not
include “asset retirement obligations” as such term is used in ASC Topic 410 to
the extent such term relates to the plugging and abandonment of wells.

“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement and each other Loan Document
to which it is a party, the borrowing of Loans, the use of the proceeds thereof,
the issuance of Letters of Credit hereunder, and the grant of Liens by the
Borrower on Mortgaged Properties pursuant to the Security Instruments and
(b) each Guarantor, the execution, delivery and performance by such Guarantor of
each Loan Document, the guaranteeing of the Indebtedness and the other
obligations under the Guaranty Agreement by such Guarantor and such Guarantor’s
grant of the security interests and provision of collateral thereunder, and the
grant of Liens by such Guarantor on Mortgaged Properties pursuant to the
Security Instruments.

“Transferee” means any Assignee or Participant.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

- 29 -



--------------------------------------------------------------------------------

“Undesignated Partnership” means a partnership or limited liability company
(other than a Subsidiary) that is Controlled by a Loan Party and that (a) does
not meet the definition of a “Designated Partnership”, (b) is listed on Schedule
7.15 on the date hereof as an “Undesignated Partnership”, or (c) has been
designated by the Borrower as an “Undesignated Partnership” pursuant to
Section 8.01(p) or Section 9.20(b).

“Unrestricted Subsidiary” means (a) any Subsidiary designated as such on
Schedule 7.15 or which the Borrower has designated in writing to the
Administrative Agent to be an Unrestricted Subsidiary pursuant to Section 9.19
and (b) any Subsidiary of an Unrestricted Subsidiary.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 5.03(e).

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Borrower or one or
more of the Wholly-Owned Subsidiaries or by the Borrower and one or more of the
Wholly-Owned Subsidiaries.

“Withholding Agent” means any Loan Party or the Administrative Agent.

Section 1.03 Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).

Section 1.04 Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any law shall be construed as referring to such law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained herein), (d) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (e) with respect to the
determination of any time period, the word “from” means “from and including” and
the word “to” means “to and including,” and (f) any reference herein to
Articles, Sections, Annexes, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Annexes, Exhibits and Schedules to, this
Agreement.

 

- 30 -



--------------------------------------------------------------------------------

Section 1.05 Accounting Terms and Determinations.

(a) Unless otherwise specified herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Majority Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

(b) Notwithstanding GAAP or anything in this Agreement to the contrary, for the
purposes of calculating the ratios that are the subject of Section 9.01 hereof
and the components of each of them, all Unrestricted Subsidiaries, all
Designated Partnerships (and their Subsidiaries), and all Undesignated
Partnerships (and their Subsidiaries) (including the assets, liabilities,
income, losses, cash flows and elements thereof of each of the foregoing) shall
be excluded, except that any cash dividends or distributions paid by any Person
to Borrower or any Restricted Subsidiary shall be deemed to be income to the
Borrower or such Restricted Subsidiary, as applicable, when received by it
whether or not constituting income in accordance with GAAP.

ARTICLE II

The Credits

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans to the Borrower during the Availability Period
in an aggregate principal amount that will not result in (a) such Lender’s
Credit Exposure exceeding such Lender’s Commitment and (b) the total Credit
Exposures exceeding the total Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
repay and reborrow the Loans.

Section 2.02 Loans and Borrowings.

(a) Borrowings; Several Obligations. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Types of Loans. Subject to Section 3.03, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

 

- 31 -



--------------------------------------------------------------------------------

(c) Minimum Amounts; Limitation on Number of Borrowings. At the commencement of
each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $100,000 and not less than
$1,000,000. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $100,000 and not less
than $1,000,000; provided that an ABR Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the total Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.08(e). Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of twelve
(12) Eurodollar Borrowings outstanding. Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.

(d) Notes. If a Lender shall make a written request to the Administrative Agent
and the Borrower to have its Loans evidenced by a promissory note, then the
Borrower shall execute and deliver a single promissory note of the Borrower in
substantially the form of Exhibit A, payable to such Lender in a principal
amount equal to its Maximum Credit Amount as then in effect, and otherwise duly
completed. The date, amount, Type, interest rate and, if applicable, Interest
Period of each Loan made by each Lender, and all payments made on account of the
principal thereof, may be recorded by such Lender on its books for its Note,
and, prior to any transfer, may be endorsed by such Lender on a schedule
attached to such Note or any continuation thereof or on any separate record
maintained by such Lender; provided that the failure to make any such notation
or to attach a schedule shall not affect any Lender’s or the Borrower’s rights
or obligations in respect of such Loans or affect the validity of such transfer
by any Lender of its Note.

Section 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone or by written
Borrowing Request in substantially the form of Exhibit B and signed by the
Borrower (a “written Borrowing Request”): (a) in the case of a Eurodollar
Borrowing, not later than 1:00 p.m., New York, New York time, three (3) Business
Days before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 11:00 a.m., New York, New York time, on the date of
the proposed Borrowing. Each telephonic and written Borrowing Request shall be
irrevocable and each telephonic Borrowing Request shall be confirmed promptly by
hand delivery or telecopy to the Administrative Agent of a written Borrowing
Request. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

 

- 32 -



--------------------------------------------------------------------------------

(v) the amount of the then effective Borrowing Base, the current total Credit
Exposures (without regard to the requested Borrowing), and the pro forma total
Credit Exposures (giving effect to the requested Borrowing); and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Each Borrowing
Request shall constitute a representation that the amount of the requested
Borrowing shall not cause the total Credit Exposures to exceed the total
Commitments (i.e., the lesser of the Aggregate Maximum Credit Amounts and the
then effective Borrowing Base).

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04 Interest Elections.

(a) Conversion and Continuance. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.04. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

(b) Interest Election Requests. To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone or by a written Interest Election Request in substantially
the form of Exhibit C and signed by the Borrower (a “written Interest Election
Request”) by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each
telephonic and written Interest Election Request shall be irrevocable and each
telephonic Interest Election Request shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent.

(c) Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall
be specified for each resulting Borrowing);

 

- 33 -



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Notice to Lenders by the Administrative Agent. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

(e) Effect of Failure to Deliver Timely Interest Election Request and Events of
Default on Interest Election. If the Borrower fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Majority Lenders, so notifies the Borrower, then, so long
as an Event of Default is continuing: (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing (and any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective) and (ii) unless
repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.

Section 2.05 Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., New York, New York time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account designated by the Borrower in the applicable Borrowing Request.

(b) Presumption of Funding by the Lenders. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
(or, in the case of any ABR Borrowing, prior to 12:00 p.m., New York, New York
time, on the date of such Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.05(a) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent,

 

- 34 -



--------------------------------------------------------------------------------

then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing. No payment required and made by the
Borrower under this paragraph will be subject to any break-funding payment under
Section 5.02.

Section 2.06 Termination and Reduction of Aggregate Maximum Credit Amounts.

(a) Scheduled Termination of Commitments. Unless previously terminated, the
Commitments shall terminate on the Maturity Date. If at any time the Aggregate
Maximum Credit Amounts or the Borrowing Base is terminated or reduced to zero,
then the Commitments shall terminate on the effective date of such termination
or reduction.

(b) Optional Termination and Reduction of Aggregate Credit Amounts.

(i) The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Maximum Credit Amounts; provided that (A) each reduction of the
Aggregate Maximum Credit Amounts shall be in an amount that is an integral
multiple of $100,000 and not less than $1,000,000 and (B) the Borrower shall not
terminate or reduce the Aggregate Maximum Credit Amounts if, after giving effect
to any concurrent prepayment of the Loans in accordance with Section 3.04(c),
the total Credit Exposures would exceed the total Commitments.

(ii) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Maximum Credit Amounts under
Section 2.06(b)(i) at least three (3) Business Days prior to the effective date
of such termination or reduction, specifying such election and the effective
date thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section 2.06(b)(ii) shall be irrevocable. Any
termination or reduction of the Aggregate Maximum Credit Amounts shall be
permanent. Each reduction of the Aggregate Maximum Credit Amounts shall be made
ratably among the Lenders in accordance with each Lender’s Applicable
Percentage.

Section 2.07 Borrowing Base.

(a) Initial Borrowing Base. For the period from and including the Effective Date
to but excluding the first Redetermination Date, the amount of the Borrowing
Base shall be $835,000,000. Notwithstanding the foregoing, the Borrowing Base
may be subject to further adjustments from time to time after the date of the
initial Borrowing pursuant to Section 2.07(f), Section 2.07(g) or
Section 8.12(d).

 

- 35 -



--------------------------------------------------------------------------------

(b) Scheduled and Interim Redeterminations. The Borrowing Base shall be
redetermined semi-annually in accordance with this Section 2.07 (a “Scheduled
Redetermination”), and, subject to Section 2.07(d), such redetermined amounts
shall become effective and applicable to the Borrower, the Administrative Agent,
the Issuing Banks, and the Lenders on May 1st and November 1st of each year (or,
in each case, such date promptly thereafter as reasonably practicable),
commencing November 1, 2013. In addition, the Borrower may, by notifying the
Administrative Agent thereof, and the Administrative Agent may, at the direction
of the Super Majority Lenders, by notifying the Borrower thereof, one time
during each six month period, elect to cause the Borrowing Base to be
redetermined between Scheduled Redeterminations (an “Interim Redetermination”)
in accordance with this Section 2.07. The Borrower may also elect to have one
additional Interim Redetermination between Scheduled Redeterminations in
connection with (i) any acquisition of Oil and Gas Properties having a fair
market value of $10,000,000 or more or (ii) any sale or other disposition of
Properties or termination of Swap Agreements in respect of commodities where the
Properties so sold or Swap Agreements so terminated have a fair market value of
$10,000,000 or more.

(c) Scheduled and Interim Redetermination Procedure.

(i) Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows: Upon receipt by the Administrative Agent of (A) the
Reserve Report and the certificate required to be delivered by the Borrower to
the Administrative Agent, in the case of a Scheduled Redetermination, pursuant
to Section 8.11(a) and Section 8.11(c), and, in the case of an Interim
Redetermination, pursuant to Section 8.11(b) and Section 8.11(c), and (B) such
other reports, data and supplemental information, including, without limitation,
the information provided pursuant to Section 8.11(c), as may, from time to time,
be reasonably requested by the Super Majority Lenders (the Reserve Report, such
certificate and such other reports, data and supplemental information being the
“Engineering Reports”), the Administrative Agent shall evaluate the information
contained in the Engineering Reports and shall propose a new Borrowing Base (the
“Proposed Borrowing Base”) equal to its good faith determination of a new
Borrowing Base based upon the Engineering Reports and such other information
including, without limitation, the status of title information with respect to
the Oil and Gas Properties as described in the Engineering Reports and the
existence of any other Debt, the Borrower’s other assets, liabilities, fixed
charges, cash flow, business, properties, prospects, management and ownership,
hedged and unhedged exposure to price, price and production scenarios, interest
rate and operating cost changes) as the Administrative Agent deems appropriate
in its sole discretion and consistent with its normal oil and gas lending
criteria as they exist at the particular time; provided that the aggregate
value, as determined by the Administrative Agent, of (1) the Loan Parties’
proportionate share of all Oil and Gas Properties owned by Designated
Partnerships and (2) all Oil and Gas Properties directly owned by Loan Parties
which are not mortgaged pursuant to the Security Instruments may not exceed 20%
of the aggregate value, as determined by the Administrative Agent, of all Oil
and Gas Properties that are evaluated and included for purposes of determining
the Borrowing Base. In no event shall the Proposed Borrowing Base exceed the
Aggregate Maximum Credit Amount.

 

- 36 -



--------------------------------------------------------------------------------

(ii) The Administrative Agent shall notify the Borrower and the Lenders of the
Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):

(A) in the case of a Scheduled Redetermination (1) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 8.11(a), Section 8.11(c) in a timely and complete
manner, then on or before the first to occur of April 15th and October 15th
following the date of delivery (or, in each case, such date promptly thereafter
as reasonably practicable) or (2) if the Administrative Agent shall not have
received the Engineering Reports required to be delivered by the Borrower
pursuant to Section 8.11(a), Section 8.11(c) in a timely and complete manner,
then promptly after the Administrative Agent has received complete Engineering
Reports and from the Borrower and has had a reasonable opportunity to determine
the Proposed Borrowing Base in accordance with Section 2.07(c)(i); and

(B) in the case of an Interim Redetermination, promptly after the Administrative
Agent has received the required Engineering Reports, and has had a reasonable
opportunity to determine the Proposed Borrowing Base in accordance with
Section 2.07(c)(i).

(iii) Any Proposed Borrowing Base that would increase the Borrowing Base then in
effect must be approved or deemed to have been approved by all of the Lenders as
provided in this Section 2.07(c)(iii); and any Proposed Borrowing Base that
would decrease or maintain the Borrowing Base then in effect must be approved or
be deemed to have been approved by the Super Majority Lenders as provided in
this Section 2.07(c)(iii). Such decisions relating to the Borrowing Base will be
made by each Lender in good faith and based upon such criteria as such Lender
deems appropriate in its sole discretion and consistent with its normal oil and
gas lending criteria as they exist at the particular time. Upon receipt of the
Proposed Borrowing Base Notice, each Lender shall have 15 days to agree with the
Proposed Borrowing Base or disagree with the Proposed Borrowing Base by
proposing an alternate Borrowing Base. If at the end of such 15 days, any Lender
has not communicated its approval or disapproval in writing to the
Administrative Agent, such silence shall be deemed to be an approval of the
Proposed Borrowing Base. If, at the end of such 15-day period, all of the
Lenders, in the case of a Proposed Borrowing Base that would increase the
Borrowing Base then in effect, or the Super Majority Lenders, in the case of a
Proposed Borrowing Base that would decrease or maintain the Borrowing Base then
in effect, have approved or deemed to have approved the Proposed Borrowing Base,
as aforesaid, then the Proposed Borrowing Base shall become the new Borrowing
Base, effective on the date specified in Section 2.07(d). If, however, at the
end of such 15-day period, all of the Lenders or the Super Majority Lenders, as
applicable, have not approved or deemed to have approved the Proposed Borrowing
Base, as aforesaid, then the Administrative Agent shall poll the Lenders to
determine the highest amount approved by all of the Lenders in the case of an
amount that would increase the Borrowing Base, or the Super Majority Lenders in
the case of an amount that would decrease or maintain the Borrowing Base, and
such amount shall become the new Borrowing Base, effective on the date specified
in Section 2.07(d).

(d) Effectiveness of a Redetermined Borrowing Base. After a redetermined
Borrowing Base is approved or is deemed to have been approved by all of the
Lenders or the Super Majority Lenders, as applicable, pursuant to
Section 2.07(c)(iii), the Administrative Agent shall promptly (but in no event
later than five (5) Business Days after such approval or deemed approval) notify
the Borrower and the Lenders of the amount of the redetermined Borrowing Base
(the “New Borrowing Base Notice”) and the amount of the Borrowing Base set forth
therein shall become the new Borrowing Base, effective and applicable to the
Borrower, the Administrative Agent, the Issuing Banks, and the Lenders:

 

- 37 -



--------------------------------------------------------------------------------

(i) in the case of a Scheduled Redetermination, (A) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 8.11(a) and Section 8.11(c) by the applicable date
specified in Section 8.11, then on the first to occur of May 1st or November 1st
following delivery of the New Borrowing Base Notice (or promptly thereafter as
reasonably practicable), or (B) if the Administrative Agent shall not have
received the Engineering Reports required to be delivered by the Borrower
pursuant to Section 8.11(a) and Section 8.11(c) by the applicable date specified
in Section 8.11, then on the Business Day next succeeding delivery of the New
Borrowing Base Notice; and

(ii) in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of the New Borrowing Base Notice.

(e) Duration of Borrowing Base. Following delivery of the New Borrowing Base
Notice, the amount of the Borrowing Base set forth in the New Borrowing Base
Notice shall be the Borrowing Base until the next Scheduled Redetermination
Date, the next Interim Redetermination Date or the next adjustment to the
Borrowing Base, to the extent applicable, under Section 2.07(f), Section 2.07(g)
or Section 8.12(d), whichever occurs first. Notwithstanding the foregoing, no
Scheduled Redetermination or Interim Redetermination shall become effective
until the New Borrowing Base Notice related thereto is received by the Borrower.

(f) Reduction of Borrowing Base Upon Issuance of Senior Notes. In addition to
the other redeterminations of the Borrowing Base provided for herein, and
notwithstanding anything to the contrary contained herein, upon the issuance of
any Senior Notes permitted by Section 9.02(h), the Borrowing Base then in effect
shall be automatically reduced by an amount equal to the product of 0.25
multiplied by the stated principal amount of such Senior Notes (without regard
to any initial issue discount), and, in each case, the Borrowing Base as so
reduced shall become the new Borrowing Base immediately upon the date of such
issuance, effective and applicable to the Borrower, the Administrative Agent,
the Issuing Banks, and the Lenders on such date until the next redetermination
or modification of the Borrowing Base pursuant to this Agreement.

(g) Reduction of Borrowing Base upon Sale of Properties, Termination of Swap
Agreements or any Designated Partnership Ceasing to be a Designated Partnership.
In addition to the other redeterminations of the Borrowing Base provided for
herein, if at any time the aggregate Borrowing Base Value of Properties sold or
disposed of, and Swap Agreements in respect of commodities terminated or
otherwise monetized, pursuant to Section 9.11(d) in any period between
Redeterminations of the Borrowing Base, together with (i) the Borrowing Base
Value of any Oil and Gas Properties sold, transferred or otherwise disposed of
by any Designated Partnership and (ii) the Borrowing Base Value of any
Designated Partnership Properties evaluated in the most recent Reserve Report
that are attributable to any Designated Partnership that, during such period,
ceased to be a Designated Partnership for any reason (including, without
limitation, as a result of being designated by the Borrower as an Undesignated
Partnership pursuant to Section 8.01(p) or Section 9.20(b)), exceeds five
percent (5%) of the Borrowing Base as of the last Redetermination, then, unless
the Borrower has timely exercised its right to an Interim Redetermination
pursuant to Section 2.07(b), to the extent available, such

 

- 38 -



--------------------------------------------------------------------------------

that the Redetermination Date with respect to such Interim Redetermination may
occur simultaneously with the consummation of such designation, sale or
disposition (or, in the case of a Swap Agreement, termination or other
monetization), the Borrowing Base shall be automatically reduced, effective
immediately upon such designation, sale or disposition (or, in the case of a
Swap Agreement, termination or other monetization) by an amount equal to the
Borrowing Base Value of such Properties sold or disposed of (or ceasing to be
Designated Partnership Properties), and Swap Agreements in respect of
commodities terminated or otherwise monetized. Immediately upon such reduction,
if applicable, the Borrowing Base shall be automatically redetermined by the
Administrative Agent to reflect such reduction and shall become the new
Borrowing Base effective and applicable to the Borrower, the Administrative
Agent, the Issuing Banks and the Lenders until the next redetermination or
modification of the Borrowing Base pursuant to this Agreement. Upon any such
redetermination, the Administrative Agent shall promptly deliver a New Borrowing
Base Notice to the Borrower and the Lenders.

Section 2.08 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request an Issuing Bank to issue US dollar denominated Letters of Credit for
its own account or for the account of any other Loan Party, in a form reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank, at any
time and from time to time during the period from the Effective Date until the
day which is five (5) Business Days prior to the end of the Availability Period.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, any Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. The
Existing Letters of Credit shall be deemed to have been issued hereunder as of
the Effective Date. To request the issuance of a Letter of Credit (or the
amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
Issuing Bank) to an Issuing Bank and the Administrative Agent (unless otherwise
agreed by the applicable Issuing Bank, not less than three (3) Business Days in
advance of the requested date of issuance, amendment, renewal or extension) a
notice:

(i) requesting the issuance of a Letter of Credit or identifying the outstanding
Letter of Credit to be amended, renewed or extended;

(ii) specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day);

(iii) specifying the date on which such Letter of Credit is to expire (which
shall comply with Section 2.08(c));

(iv) specifying the amount of such Letter of Credit;

 

- 39 -



--------------------------------------------------------------------------------

(v) specifying the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit; and

(vi) specifying the amount of the then effective Borrowing Base and the current
total Credit Exposures (without regard to the requested Letter of Credit or the
requested amendment, renewal or extension of an outstanding Letter of Credit)
and the pro forma total Credit Exposures (giving effect to the requested Letter
of Credit or the requested amendment, renewal or extension of an outstanding
Letter of Credit).

Each notice shall constitute a representation that after giving effect to the
requested issuance, amendment, renewal or extension, as applicable, (x) the LC
Exposure shall not exceed the LC Commitment and (y) the total Credit Exposures
shall not exceed the total Commitments (i.e., the lesser of the Aggregate
Maximum Credit Amounts and the then effective Borrowing Base). No letter of
credit issued by any Issuing Bank shall be deemed to be a “Letter of Credit”
issued under this Agreement unless such Issuing Bank has requested and received
written confirmation from the Administrative Agent that the representations by
Borrower contained in the foregoing clauses (x) and (y) are true and correct.

If requested by any Issuing Bank, the Borrower also shall submit a letter of
credit application on such Issuing Bank’s standard form in connection with any
request for a Letter of Credit and shall guarantee the reimbursement of any
Letter of Credit issued for the account of a Loan Party.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one (1) year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal, which renewal
may be provided for in the initial Letter of Credit, or extension thereof, one
year after such renewal or extension) and (ii) the date that is five
(5) Business Days prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to an
existing Letter of Credit increasing the amount thereof) and without any further
action on the part of the applicable Issuing Bank or the Lenders, each Issuing
Bank hereby grants to each Lender, and each Lender hereby acquires from such
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the applicable Issuing Bank, such Lender’s Applicable
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the Borrower on the date due as provided in Section 2.08(e), or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this Section 2.08(d) in respect of Letters of Credit
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

- 40 -



--------------------------------------------------------------------------------

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement, the
Borrower shall reimburse such LC Disbursement by paying to the Administrative
Agent an amount equal to such LC Disbursement not later than the fifth
(5th) Business Day after the Borrower shall have received notice of such LC
Disbursement, together with interest on the amount disbursed from and including
the date of disbursement until payment in full of such disbursed amount at a
varying rate per annum equal to (i) the then applicable interest rate for ABR
Loans for each day such LC Disbursement shall remain outstanding through the
fifth (5th) Business Day following its receipt of notice of such disbursement
and (ii) thereafter, the post default rate for ABR Loans for the period from and
including the sixth (6th) Business Day following the date of such disbursement
to and including the date of repayment in full of such disbursed amount;
provided that, unless the Borrower shall have notified the Administrative Agent
to the contrary not later than 10:00 a.m., New York City time, on the Business
Day next following the date on which the Borrower shall have been notified of
such LC Disbursement, the Borrower will be deemed to have requested, and the
Borrower does hereby request under such circumstances, in accordance with
Section 2.03 that such payment be financed with an ABR Borrowing on such
Business Day in an equivalent amount and, to the extent the Borrower satisfies
the condition precedent to such ABR Borrowing set forth in Section 6.02(b), the
Borrower’s obligation to make such payment shall be discharged with the proceeds
of the requested ABR Borrowing. If the Borrower fails to make such payment when
due and the Borrower is not entitled to make a Borrowing in the amount of such
payment, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.05 with respect to Loans made by such Lender (and
Section 2.05 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this Section 2.08(e), the Administrative Agent shall distribute such payment to
the applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this Section 2.08(e) to reimburse such Issuing Bank, then to such
Lenders and such Issuing Bank as their interests may appear. Any payment made by
a Lender pursuant to this Section 2.08(e) to reimburse any Issuing Bank for any
LC Disbursement shall not constitute a Loan and shall not relieve the Borrower
of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.08(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by any Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or any Letter of Credit
Agreement, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.08(f), constitute a legal or equitable discharge of, or provide a
right of setoff against, the Borrower’s obligations

 

- 41 -



--------------------------------------------------------------------------------

hereunder. Neither the Administrative Agent, the Lenders nor the Issuing Banks,
nor any of their Related Parties shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Banks; provided that the foregoing shall not be
construed to excuse any Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of such Issuing Bank, such Issuing Bank shall be deemed
to have exercised all requisite care in each such determination. In furtherance
of the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the applicable
Issuing Bank may, in good faith, either accept and make payment upon such
documents without responsibility for further investigation or refuse to accept
and make payment upon such documents if such documents are not in strict
compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
until the Borrower shall have reimbursed such Issuing Bank for such LC
Disbursement, the unpaid amount thereof shall bear interest, for each day from
and including the date such LC Disbursement is made to but excluding the date
that the Borrower reimburses such LC Disbursement, at the rate per annum then
applicable to ABR Loans. Interest accrued pursuant to this Section 2.08(h) shall
be for the account of such Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to Section 2.08(e) to reimburse
such Issuing Bank shall be for the account of such Lender to the extent of such
payment.

(i) Cash Collateralization. If (i) any Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Majority Lenders demanding the deposit of cash collateral pursuant to this
Section 2.08(i), or (ii) the Borrower is required to pay to the Administrative
Agent the excess attributable to an LC Exposure in connection with any
prepayment pursuant to Section 3.04(c), then the Borrower shall deposit not
later than one Business Day after receipt of notice from the Administrative
Agent (or, if such notice is received after 12:00 p.m. Noon, New York, New York
time, not later than the second Business Day after receipt of such notice), in a
deposit account with the

 

- 42 -



--------------------------------------------------------------------------------

Administrative Agent, cash collateral for the benefit of the Lenders in an
amount equal to, in the case of an Event of Default, the LC Exposure, and in the
case of a payment required by Section 3.04(c), the amount of such excess as
provided in Section 3.04(c), as of such date plus any accrued and unpaid
interest thereon; provided that such deposit shall become immediately due and
payable, without demand or notice of any kind, upon the occurrence of any Event
of Default with respect to any Loan Party described in Section 10.01(g) or
Section 10.01(h). The Borrower hereby grants to the Administrative Agent, for
the benefit of the Issuing Banks and the Lenders, a first priority perfected
security interest in and Lien on such account and all cash, checks, drafts,
certificates and instruments, if any, from time to time deposited or held in
such account, all deposits or wire transfers made thereto, any and all
investments purchased with funds deposited in such account, all interest,
dividends, cash, instruments, financial assets and other Property from time to
time received, receivable or otherwise payable in respect of, or in exchange
for, any or all of the foregoing, and all proceeds, products, accessions, rents,
profits, income and benefits therefrom, and any substitutions and replacements
therefor. The Borrower’s obligation to deposit amounts pursuant to this
Section 2.08(i) shall be absolute and unconditional, without regard to whether
any beneficiary of any such Letter of Credit has attempted to draw down all or a
portion of such amount under the terms of a Letter of Credit, and, to the
fullest extent permitted by applicable law, shall not be subject to any defense
or be affected by a right of set-off, counterclaim or recoupment which any Loan
Party may now or hereafter have against any such beneficiary, the Issuing Banks,
the Administrative Agent, the Lenders or any other Person for any reason
whatsoever. Such deposit shall be held as collateral securing the payment and
performance of the Borrower’s and the other Loan Parties’ obligations under this
Agreement and the other Loan Documents in a “securities account” (within the
meaning of Article 8 of the UCC) over which the Administrative Agent shall have
“control” (within the meaning of the UCC). Notwithstanding the foregoing, the
Borrower may direct the Administrative Agent and the “securities intermediary”
(within the meaning of the UCC) to invest amounts credited to the securities
account, at the Borrower’s risk and expense, in Investments described in
Section 9.05(c) through (f). Interest or profits, if any, on such investments
shall accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse, on a pro rata basis, each Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated, be applied to satisfy other obligations of the Borrower
and the Loan Parties under this Agreement or the other Loan Documents. If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, and the Borrower is not
otherwise required to pay to the Administrative Agent the excess attributable to
an LC Exposure in connection with any prepayment pursuant to Section 3.04(c),
then such amount (to the extent not applied as aforesaid) shall be returned to
the Borrower within three Business Days after all Events of Default have been
cured or waived.

(j) Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, and any LC Exposure exists
at the time a Lender becomes a Defaulting Lender, then:

(i) all or any part of such LC Exposure shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent (x) the sum of all non-Defaulting Lenders’
Credit Exposures does not exceed the total of all non-Defaulting Lenders’
Commitments and (y) the conditions set forth in Section 6.02 are satisfied at
such time;

 

- 43 -



--------------------------------------------------------------------------------

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (or, if such notice is received after 12:00
p.m. Noon, New York, New York time, within two (2) Business Days following
receipt of such notice) cash collateralize such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.08(i) for so long as
such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to this Section 2.08(j), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.05(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
this Section 2.08(j), then the fees payable to the Lenders pursuant to
Section 3.05(a) and Section 3.05(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this Section 2.08(j), then, without prejudice to any
rights or remedies of any Issuing Bank or any Lender hereunder, all commitment
fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such LC Exposure) under Section 3.05(a) and letter of credit fees
payable under Section 3.05(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the applicable Issuing Banks until such LC Exposure
is cash collateralized and/or reallocated.

Notwithstanding any provision of this Agreement to the contrary, so long as any
Lender is a Defaulting Lender, no Issuing Bank shall be required to issue, amend
or increase any Letter of Credit, unless it is satisfied that the related
exposure will be 100% covered by the Commitments of the non-Defaulting Lenders
and/or cash collateral will be provided by the Borrower in accordance with
Section 2.08(j), and participating interests in any such newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.08(j)(i) (and any Defaulting Lender shall not
participate therein).

ARTICLE III

Payments of Principal and Interest; Prepayments; Fees

Section 3.01 Repayment of Loans. The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Loan on the Termination Date.

 

- 44 -



--------------------------------------------------------------------------------

Section 3.02 Interest.

(a) ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Margin.

(b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.

(c) Post-Default Rate. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower or any
other Loan Party hereunder or under any other Loan Document is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to 2.0% plus the rate applicable to ABR Loans as provided in
Section 3.02(a), or if no rate is then applicable to such amount, at a rate per
annum equal to 2.0% plus the highest rate then applicable to ABR Loans as
provided in Section 3.02(a).

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Termination Date;
provided that (i) interest accrued pursuant to Section 3.02(c) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Loan prior to the Termination Date), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment, and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) Interest Rate Computations. All interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error, and be binding upon the parties hereto.

Section 3.03 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest Period;
or

(b) the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer

 

- 45 -



--------------------------------------------------------------------------------

exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective, and (ii) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing.

Section 3.04 Prepayments.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with Section 3.04(b), but each prepayment must be in an
amount that is an integral multiple of $100,000 and not less than $1,000,000.

(b) Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 1:00 p.m., New York, New York time, three (3) Business Days before the date
of prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not later
than 1:00 p.m., New York, New York time, one Business Day prior to the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing (other than pursuant to
Section 3.04(c)) shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 3.02.

(c) Mandatory Prepayments.

(i) If, after giving effect to any termination or reduction of the Aggregate
Maximum Credit Amounts pursuant to Section 2.06(b), a Borrowing Base Deficiency
exists, then the Borrower shall (A) prepay the Borrowings on the date of such
termination or reduction in an aggregate principal amount sufficient to fully
eliminate such Borrowing Base Deficiency, and (B) if any Borrowing Base
Deficiency remains after prepaying all of the Borrowings as a result of an LC
Exposure, pay to the Administrative Agent on behalf of the Lenders an amount
equal to such Borrowing Base Deficiency to be held as cash collateral as
provided in Section 2.08(i).

(ii) Upon any Scheduled Redetermination or Interim Redetermination of the
Borrowing Base in accordance with Section 2.07(b) or any adjustment to the
Borrowing Base under Section 8.12(d), if a Borrowing Base Deficiency results
therefrom, then the Borrower shall, within 30 days following receipt of the New
Borrowing Base Notice or notice pursuant to Section 8.12(d), as applicable,
provide written notice to the Administrative Agent stating the action which the
Borrower proposes to take to eliminate such Borrowing Base Deficiency, and the
Borrower shall, within 30 days (or 60 days in the case of clause (C) of this
Section 3.04(c)(ii)) after its receipt of a New Borrowing Base Notice or notice
pursuant to Section 8.12(d), as the case may be: (A) prepay the Loans in an
amount equal to the full amount

 

- 46 -



--------------------------------------------------------------------------------

sufficient to eliminate such Borrowing Base Deficiency, (B) prepay the Loans in
an amount sufficient to fully eliminate such Borrowing Base Deficiency in four
equal monthly installments, commencing on the 30th day following its receipt of
such New Borrowing Base Notice or notice, as the case may be (provided that all
payments required to be made pursuant to this Section 3.04(c)(ii) must be made
on or prior to the Termination Date), (C) submit (and pledge as Mortgaged
Properties pursuant to a Mortgage) to the Administrative Agent not later than 60
days after its receipt of a New Borrowing Base Notice or notice pursuant to
Section 8.12(d), additional Oil and Gas Properties directly owned (whether in
fee or by leasehold) by a Loan Party for consideration in connection with the
determination of the Borrowing Base which the Administrative Agent and the
Lenders in good faith deem sufficient in their sole discretion and consistent
with their normal oil and gas lending criteria as they exist at the time of
determination to fully eliminate such Borrowing Base Deficiency or (D) undertake
a combination of the actions specified in clauses (B) and (C) of this
Section 3.04(c)(ii) to fully eliminate such Borrowing Base Deficiency. If,
because of LC Exposure, a Borrowing Base Deficiency remains after prepaying all
of the Loans, the Borrower shall pay to the Administrative Agent on behalf of
the Lenders an amount equal to such remaining Borrowing Base Deficiency to be
held as cash collateral as provided in Section 2.08(i).

(iii) Upon any adjustment to the Borrowing Base pursuant Section 2.07(f) or
Section 2.07(g) the Borrower shall (A) prepay Borrowings in an aggregate
principal amount, if any, necessary to fully eliminate such Borrowing Base
Deficiency, and (B) if any Borrowing Base Deficiency remains after prepaying all
Borrowings as a result of an LC Exposure, pay to the Administrative Agent on
behalf of the Lenders an amount equal to such remaining Borrowing Base
Deficiency to be held as cash collateral as provided in Section 2.08(i). The
Borrower shall make such prepayment and/or deposit of cash collateral on or
prior to the second Business Day immediately following the date it receives
notice from the Administrative Agent of such reduction of the Borrowing Base and
resulting Borrowing Base Deficiency.

(iv) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied, first, ratably to any ABR Borrowings then outstanding, and, second, to
any Eurodollar Borrowings then outstanding as the Borrower may direct.

(v) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied ratably to the Loans included in the prepaid Borrowings. Prepayments
pursuant to this Section 3.04(c) shall be accompanied by accrued interest to the
extent required by Section 3.02.

(d) No Premium or Penalty. Prepayments permitted or required under this
Section 3.04 shall be without premium or penalty, except as required under
Section 5.02, and shall not result in a reduction in the Maximum Credit Amounts.

 

- 47 -



--------------------------------------------------------------------------------

Section 3.05 Fees.

(a) Commitment Fees. The Borrower shall pay to the Administrative Agent for the
account of each Lender a commitment fee, which shall accrue at the applicable
Commitment Fee Rate on the average daily amount of the unused amount of each
Lender’s Applicable Percentage of the Borrowing Base during the period from and
including the date of this Agreement to but excluding the Termination Date.
Accrued commitment fees shall be payable in arrears on the third Business Day
after the last day of March, June, September and December of each year and on
the Termination Date, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).

(b) Letter of Credit Fees. The Borrower shall pay (i) to the Administrative
Agent for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Margin for Eurodollar Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the date of this Agreement
to but excluding the later of the date on which such Lender’s Commitment
terminates and the date on which such Lender ceases to have any LC Exposure,
(ii) to each Issuing Bank, for its own account, a fronting fee, which shall
accrue at the rate of 0.125% per annum on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the date of this Agreement
to but excluding the later of the date of termination of the Commitments and the
date on which there ceases to be any LC Exposure, provided that in no event
shall such fee be less than $500 during any year, and (iii) to each Issuing
Bank, for its own account, its standard and customary fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year will
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the date of this Agreement; provided that all
such fees will be payable on the Termination Date and any such fees accruing
after the Termination Date will be payable on demand. Any other fees payable to
the Issuing Banks pursuant to this Section 3.05(b) will be payable within 10
days after demand. All participation fees and fronting fees will be computed on
the basis of a year of 360 days and will be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(c) Administrative Agent Fees. The Borrower shall pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon by the Borrower and the Administrative Agent in the Fee
Letter.

(d) Defaulting Lender Fees. Subject to Section 2.08(j), the Borrower shall not
be obligated to pay the Administrative Agent any Defaulting Lender’s ratable
share of the fees described in Section 3.05(a) for the period commencing on the
day such Defaulting Lender becomes a Defaulting Lender and continuing for so
long as such Lender continues to be a Defaulting Lender.

 

- 48 -



--------------------------------------------------------------------------------

ARTICLE IV

Payments; Pro Rata Treatment; Sharing of Set-offs.

Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees, or reimbursement
of LC Disbursements or of amounts payable under Section 5.01, Section 5.02,
Section 5.03 or otherwise) prior to 12:00 noon, New York, New York time, on the
date when due, in immediately available funds, without defense, deduction,
recoupment, set-off or counterclaim. Fees, once paid, shall be fully earned and
shall not be refundable under any circumstances. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices specified in Section 12.01, except payments
to be made directly to an Issuing Bank as expressly provided herein and except
that payments pursuant to Section 5.01, Section 5.02, Section 5.03 and
Section 12.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

(b) Application of Insufficient Payments. If at any time prior the Termination
Date, insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, unreimbursed LC Disbursements,
interest, fees and other amounts then due hereunder, such funds shall be
applied: first, ratably to reimbursement of expenses and indemnities provided
for in this Agreement and the Security Instruments; second, to accrued interest
on the Loans; third, to fees; fourth, pro rata to outstanding principal of the
Loans and unreimbursed LC Disbursements; and fifth, if required by the terms of
this Agreement, to serve as cash collateral to be held by the Administrative
Agent to secure the LC Exposure; in each case, ratably among the parties
entitled thereto in accordance with the amounts then due to such parties.

(c) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such

 

- 49 -



--------------------------------------------------------------------------------

participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this
Section 4.01(c) shall not be construed to apply to any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or participations in LC
Disbursements to any assignee or participant, other than to a Loan Party or
Affiliate thereof (as to which the provisions of this Section 4.01(c) shall
apply). The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law and under this Agreement, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

Section 4.02 Presumption of Payment by the Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
any Issuing Bank that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Banks, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or the Issuing Banks, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

Section 4.03 Certain Deductions by the Administrative Agent. If any Lender shall
fail to make any payment required to be made by it pursuant hereto then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid. If at any
time prior to the acceleration or maturity of the Loans, the Administrative
Agent shall receive any payment in respect of principal of a Loan or a
reimbursement of an LC Disbursement while one or more Defaulting Lenders shall
be party to this Agreement, the Administrative Agent shall apply such payment
first to the Borrowing(s) for which such Defaulting Lender(s) shall have failed
to fund its pro rata share until such time as such Borrowing(s) are paid in full
or each Lender (including each Defaulting Lender) is owed its Applicable
Percentage of all Loans then outstanding. After acceleration or maturity of the
Loans, all principal will be paid ratably as provided in Section 10.02(c).

Section 4.04 Disposition of Proceeds. The Security Instruments contain an
assignment by the Borrower and/or the other Loan Parties unto and in favor of
the Administrative Agent for the benefit of the Lenders of all of the Borrower’s
or each other Loan Party’s interest in and to production and all proceeds
attributable thereto which may be produced from or allocated to the Mortgaged
Property. The Security Instruments further provide in general for the
application of such proceeds to the satisfaction of the Indebtedness and other
obligations described therein and secured thereby. Notwithstanding the
assignment contained in such Security Instruments, until

 

- 50 -



--------------------------------------------------------------------------------

the occurrence of an Event of Default, the Administrative Agent and the Lenders
agree that they will neither notify the purchaser or purchasers of such
production nor take any other action to cause such proceeds to be remitted to
the Administrative Agent or the Lenders, but the Lenders will instead permit
such proceeds to be paid to the Borrower or any other applicable Loan Party and
the Lenders hereby authorize the Administrative Agent to take such actions as
may be necessary to cause such proceeds to be paid to the Borrower and/or such
Loan Parties.

ARTICLE V

Increased Costs; Break Funding Payments; Taxes

Section 5.01 Increased Costs.

(a) Eurodollar Changes in Law. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition
(other than Excluded Taxes) affecting this Agreement or Eurodollar Loans made by
such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), in each
case by an amount deemed by such Lender to be material, then the Borrower will
pay to such Lender such additional amount or amounts as will compensate such
Lender for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any Issuing Bank determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, in each case by an amount deemed by such Lender to be material,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company would have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender or such Issuing Bank such additional amount
or amounts as will compensate such Lender or such Issuing Bank or such Lender’s
or such Issuing Bank’s holding company for any such reduction suffered.

(c) Certificates. A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its holding company, as the case may be, as specified in Section 5.01(a) or
(b) and reasonably detailed calculations therefor shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender or such Issuing Bank, as the case may be, the amount shown as due on
any such certificate within 30 days after receipt thereof.

 

- 51 -



--------------------------------------------------------------------------------

(d) Effect of Failure or Delay in Requesting Compensation. Failure or delay on
the part of any Lender or Issuing Bank to demand compensation pursuant to this
Section 5.01 shall not constitute a waiver of such Lender’s or such Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or an Issuing Bank pursuant to this
Section 5.01 for any increased costs or reductions incurred more than 180 days
prior to the date that such Lender or such Issuing Bank, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or such Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

Section 5.02 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan into an ABR Loan other than on the
last day of the Interest Period applicable thereto, or (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in
any notice delivered pursuant hereto, or (d) the assignment of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Borrower pursuant to Section 5.05, then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 30 days after
receipt thereof.

Section 5.03 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Borrower or any Guarantor shall be required to
deduct any Indemnified Taxes or Other Taxes from such payments, then (a) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable

 

- 52 -



--------------------------------------------------------------------------------

under this Section 5.03(a)), the Administrative Agent, Lender or any Issuing
Bank (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (b) the Borrower or such Guarantor
shall make such deductions and (c) the Borrower or such Guarantor shall pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) Payment of Other Taxes by the Borrower. In addition, the Borrower shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and each Issuing Bank, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Lender or such Issuing Bank, as the
case may be, on or with respect to any payment by or on account of any
obligation of the Borrower hereunder (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 5.03) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate of the Administrative Agent, a Lender or
any Issuing Bank as to the amount of such payment or liability under this
Section 5.03) shall be delivered to the Borrower and shall be conclusive absent
manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Guarantor to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.03(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing,

 

- 53 -



--------------------------------------------------------------------------------

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-2 or
Exhibit J-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct and indirect partner;

 

- 54 -



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(f) Indemnification by Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (f).

(g) FATCA. If a payment made to a Lender under this Agreement would be subject
to United States Federal withholding tax imposed by FATCA if such Lender fails
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the

 

- 55 -



--------------------------------------------------------------------------------

Withholding Agent, at the time or times prescribed by law and at such time or
times reasonably requested by the Withholding Agent, such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.

(h) Tax Refunds. If the Administrative Agent or any Lender determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 5.03, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 5.03 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section 5.03 shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

(i) Survival. The agreements in this Section 5.03 shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.

Section 5.04 Designation of Different Lending Office. If any Lender requests
compensation under Section 5.01, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.03, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (a) would eliminate or reduce amounts payable pursuant
to Section 5.01 or Section 5.03, as the case may be, in the future and (b) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

Section 5.05 Replacement of Lenders. If (a) any Lender requests compensation
under Section 5.01, (b) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 5.03, (c) any Lender becomes a Defaulting Lender, (d) any Lender has
not approved (or is not deemed to have approved) an increase in the Borrowing
Base proposed by the Administrative Agent pursuant to Section 2.07(c)(iii), or
(e) any Lender has not approved a proposed waiver or amendment requiring 100%
approval or consent (other than an increase in the Borrowing Base) but which has

 

- 56 -



--------------------------------------------------------------------------------

been approved by Lenders holding 50% or more of the then outstanding
Commitments, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 12.04(b)), all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that
(i) the Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 5.01 or payments required to be made pursuant to
Section 5.03, such assignment will result in a reduction in such compensation or
payments or will result in the approval of the proposed Borrowing Base.

Section 5.06 Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its applicable lending
office to honor its obligation to make or maintain Eurodollar Loans either
generally or having a particular Interest Period hereunder, then (a) such Lender
shall promptly notify the Borrower and the Administrative Agent thereof and such
Lender’s obligation to make such Eurodollar Loans shall be suspended (the
“Affected Loans”) until such time as such Lender may again make and maintain
such Eurodollar Loans and (b) all Affected Loans which would otherwise be made
by such Lender shall be made instead as ABR Loans (and, if such Lender so
requests by notice to the Borrower and the Administrative Agent, all Affected
Loans of such Lender then outstanding shall be automatically converted into ABR
Loans on the date specified by such Lender in such notice) and, to the extent
that Affected Loans are so made as (or converted into) ABR Loans, all payments
of principal which would otherwise be applied to such Lender’s Affected Loans
shall be applied instead to its ABR Loans; provided that the Borrower shall not
be required to make any payments pursuant to Section 5.02 as a result of the
conversion of any Affected Loans under this Section 5.06.

ARTICLE VI

Conditions Precedent

Section 6.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Banks to issue Letters of Credit hereunder (exclusive of the
Existing Letters of Credit) shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 12.02):

(a) The Administrative Agent, the Arrangers and the Lenders shall have received
all fees and other amounts due and payable on or prior to the Effective Date
pursuant to this Agreement or the Fee Letter, including, to the extent invoiced
to the Borrower at least two (2) Business Days prior to the Effective Date,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder.

 

- 57 -



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received a certificate of the Secretary
or an Assistant Secretary of the General Partner, the Borrower and each
Guarantor setting forth (i) resolutions of its board of directors (or other
applicable managing Person) with respect to the authorization of the Borrower or
such Guarantor to execute and deliver the Loan Documents to which it is a party
and to enter into the transactions contemplated in those documents, (ii) the
officers of the General Partner, the Borrower or such Guarantor (A) who are
authorized to sign the Loan Documents to which the Borrower or such Guarantor is
a party and (B) who will, until replaced by another officer or officers duly
authorized for that purpose, act as its representative for the purposes of
signing documents and giving notices and other communications in connection with
this Agreement and the transactions contemplated hereby, (iii) specimen
signatures of such authorized officers, and (iv) the articles or certificate of
incorporation and bylaws (or other applicable governing documents) of the
General Partner, the Borrower and such Guarantor, certified as being true and
complete. The Administrative Agent and the Lenders may conclusively rely on such
certificate until the Administrative Agent receives notice in writing from the
Borrower to the contrary.

(c) The Administrative Agent shall have received recent certificates of the
appropriate State agencies with respect to the existence, qualification and good
standing of the General Partner, the Borrower and each Guarantor.

(d) The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.

(e) The Administrative Agent shall have received duly executed Notes payable to
each Lender requesting a Note in a principal amount equal to its Maximum Credit
Amount dated as of the date hereof.

(f) The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of the Security Instruments described on Exhibit E. In connection with
the execution and delivery of the Security Instruments, the Administrative Agent
shall:

(i) be reasonably satisfied that the Security Instruments will, when properly
executed and recorded, create first priority, perfected Liens (except for
Excepted Liens, but subject to the provisos at the end of such definition and
subject to Immaterial Title Deficiencies) on at least the Required Mortgage
Value of Oil and Gas Properties and all other Property purported to be pledged
as collateral pursuant to such Security Instruments (including, without
limitation, all Equity Interests in each Designated Partnership); provided,
that, notwithstanding the foregoing to the contrary, to the extent any security
interest in the portion of the EP Assets required to be pledged as collateral or
any deliverable related to the perfection of security interests in such portion
of the EP Assets (other than (A) any EP Asset the security interest in which may
be perfected by the filing of a UCC financing statement and (B) the pledge and
perfection of security interests in the “Assigned Shares” (as defined in the EP
Acquisition Agreement) that are certificated equity securities) is not or cannot
be provided and/or perfected on the Effective Date (1) without undue burden or
expense or (2) after the Borrower’s use of commercially reasonable efforts to
deliver such documents and instruments to achieve such

 

- 58 -



--------------------------------------------------------------------------------

perfection, then, subject to Section 8.18 and so long as not less than 60% of
the total value of the EP Assets constituting Oil and Gas Properties is duly
mortgaged on the Effective Date, the provision and/or perfection of a security
interest in such portion of the EP Assets or delivery of such deliverable shall
not constitute a condition precedent to the availability of the Loans on the
Effective Date; and

(ii) have received certificates, together with undated, blank stock powers (or
the equivalent for Persons that are not corporations) for each certificate,
representing all of the certificated issued and outstanding Equity Interests
(other than any Excluded Property (as defined in the Security Agreement)) of
each Subsidiary (other than any Subsidiary of an Unrestricted Subsidiary) and of
the Loan Parties’ Equity Interests in each Designated Partnership.

(g) The Administrative Agent shall have received an opinion in form and
substance reasonably acceptable to the Administrative Agent of (i) Ledgewood,
special counsel to the Borrower, and (ii) local counsel in each of the following
states: Ohio, Pennsylvania, Texas, Alabama, Wyoming, Colorado and New Mexico.

(h) The Administrative Agent shall have received a certificate of insurance
coverage of the Borrower, the Restricted Subsidiaries and the Designated
Partnerships evidencing that such Persons are carrying insurance in accordance
with Section 7.13.

(i) The Administrative Agent shall have received title information in form and
substance reasonably satisfactory to the Administrative Agent setting forth
(a) the status of title on at least 80% of the total value of all Oil and Gas
Properties (other than Designated Partnership Properties) evaluated in the
Initial Reserve Report and (b) the status of title on the Designated Partnership
Properties evaluated in the Initial Reserve Report.

(j) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying that (i) the Borrower or another Loan Party
has received all consents and approvals required by Section 7.03, the obtaining
of which is a condition to the Borrower’s or its Affiliates’ obligations under
the EP Acquisition Agreement, and (ii) no action, investigation, litigation or
proceeding is pending or threatened in any court or before any Governmental
Authority that could reasonably be expected to have a Material Adverse Effect.

(k) The Administrative Agent shall have received the Financial Statements and
the Initial Reserve Report accompanied by a certificate covering the matters
described in Section 8.11(c)(i).

(l) The Administrative Agent shall have received appropriate UCC and other Lien
and real property record search certificates from Ohio, Indiana, Pennsylvania,
Colorado, any additional jurisdiction of organization of each Loan Party, and
any other jurisdiction reasonably requested by the Administrative Agent, in each
case reflecting no Liens encumbering the Properties of each Loan Party or
Designated Partnership, as applicable, other than Liens released on or prior to
the Effective Date or Liens permitted by Section 9.03 including, without
limitation, Immaterial Title Deficiencies.

 

- 59 -



--------------------------------------------------------------------------------

(m) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying that attached to such certificate is a true
and complete list of all Swap Agreements of the Borrower, each Restricted
Subsidiary and each Designated Partnership, including, all Swap Agreements of a
Participating Partnership entered into pursuant to the Designated Partnership
Hedge Facility, if any, the type, term, effective date, termination date and
notional amounts or volumes and the net mark to market value thereof, all credit
support agreements relating thereto (including any margin required or supplied)
and the counterparty to each such agreement.

(n) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying that immediately after giving effect to the
Transactions, the Borrower and the Restricted Subsidiaries will have no Debt or
preferred stock outstanding other than the Indebtedness under this Agreement and
other indebtedness and preferred stock listed on Schedule 9.02.

(o) The Lenders shall have received, to the extent requested, all documentation
and other information required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA Patriot Act.

(p) The Administrative Agent shall have received certified copies of each of the
organizational documents of each of the Designated Partnerships.

(q) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying that, between the period beginning on June 9,
2013 and ending on or before the Effective Date, the Borrower shall have
received net cash equity proceeds of not less than $86,500,000 from the issuance
of its preferred Equity Interests (which preferred Equity Interests shall not
constitute Disqualified Capital Stock and shall otherwise have terms and
conditions reasonably satisfactory to the Administrative Agent) to the Parent,
which certificate shall be accompanied by evidence reasonably satisfactory to
the Administrative Agent of such receipt of such cash equity proceeds.

(r) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying: (i) true, accurate and complete copies of
the EP Acquisition Agreement and certain other EP Acquisition Documents
requested by the Administrative Agent, which documents shall contain terms and
conditions reasonably acceptable to the Administrative Agent, (ii) that,
concurrently with the Borrowing under this Agreement on the Effective Date, the
Borrower and/or its Restricted Subsidiaries are consummating the EP Acquisition,
and acquiring the EP Assets, in accordance with the terms of the EP Acquisition
Documents (without any amendment, modification or waiver thereof or any consent
thereunder which is materially adverse to the Borrower or the Lenders, including
(A) any removal of any EP Assets or any change in the purchase price, in each
case not contemplated by the EP Acquisition Agreement in effect as of June 9,
2013 (other than (x) decreases in the base purchase price of 10% or less of the
base purchase price set forth in the EP Acquisition Agreement in effect as of
June 9, 2013 and (y) increases in the base purchase price funded solely with
additional Equity Interests issued by the Borrower or contributed to the
Borrower by the Parent following the issuance of additional common or preferred
equity issued by the Parent; provided that any such preferred equity shall be
issued on terms reasonably acceptable to the

 

- 60 -



--------------------------------------------------------------------------------

Administrative Agent), and (B) any amendment, modification or waiver to
(including any election by the Borrower not to exercise its right of termination
under) the definition of “Title Defect” contained in the EP Acquisition
Agreement, Sections 11.1(b), 11.1(d) or 11.1(e) of the EP Acquisition Agreement
or provisions in the EP Acquisition Agreement relating to the Lenders’
liability, jurisdiction or status as third party beneficiaries, without the
prior written consent of the Administrative Agent); (iii) as to the final
purchase price for the EP Assets after giving effect to all adjustments as of
the Effective Date contemplated by the EP Acquisition Agreement; and (iv) such
other related documents and information as the Administrative Agent shall have
reasonably requested.

(s) The Administrative Agent shall have received evidence satisfactory to it
that all Liens on the EP Assets (other than Liens permitted by Section 9.03 of
the Credit Agreement) associated with any credit facilities and funded debt have
been released or terminated, subject only to the filing of applicable
terminations and releases.

(t) (i) The representations and warranties made by EP Seller in the EP
Acquisition Documents that are material to the interests of the Lenders, but
only to the extent that the Borrower has the right to terminate its obligations
under the EP Acquisition Agreement (or the right not to consummate the EP
Acquisition pursuant to the EP Acquisition Agreement) as a result of the breach
of such representations and warranties and (ii) the Specified Representations
shall, in each case, be true and correct on and as of the Effective Date, except
to the extent such representations and warranties are expressly stated as of a
certain date, in which case such representations and warranties shall be true
and correct as of such date.

Without limiting the generality of the provisions of Section 11.05, for purposes
of determining compliance with the conditions specified in this Section 6.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required under this Section 6.01 to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Effective Date specifying its objection
thereto. All documents executed or submitted pursuant to this Section 6.01 by
and on behalf of the Borrower or any of the other Loan Parties shall be in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel. The Administrative Agent shall notify the Borrower and the Lenders of
the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 12.02) at or prior to 2:00 p.m., New York, New York time, on
August 31, 2013 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

Section 6.02 Each Credit Event. (a) The obligation of each Lender to make a Loan
on the occasion of any Borrowing (other than a conversion or continuation of an
outstanding Borrowing and other than a Borrowing to reimburse an LC Disbursement
made pursuant to Section 2.08(e), but including the initial funding), and of
each Issuing Bank to issue, renew, or extend any Letter of Credit, is subject to
the satisfaction of the following conditions:

(i) At the time of and immediately after giving effect to such Borrowing or the
issuance, renewal or extension of such Letter of Credit, as applicable, no
Default or Borrowing Base Deficiency shall have occurred and be continuing.

 

- 61 -



--------------------------------------------------------------------------------

(ii) The representations and warranties of the Loan Parties set forth in this
Agreement and in the other Loan Documents shall be true and correct on and as of
the date of such Borrowing or the date of issuance, renewal or extension of such
Letter of Credit, as applicable, except to the extent any such representations
and warranties are expressly limited to an earlier date, in which case, on and
as of the date of such Borrowing or the date of issuance, renewal or extension
of such Letter of Credit, as applicable, such representations and warranties
shall continue to be true and correct as of such specified earlier date;
provided, however, that, notwithstanding the foregoing to the contrary, solely
with respect to the making of the initial Loans hereunder on the Effective Date
(and not with respect to any other matter including, without limitation, with
respect to the making of any other Loans and the issuance of any Letter of
Credit) the only representations and warranties that are required to be true and
correct as a condition to the Lenders’ obligation to make the initial Loans
hereunder on the Effective Date are the representations and warranties described
and set forth in Section 6.01(t).

(iii) The making of such Loan or the issuance, renewal or extension of such
Letter of Credit, as applicable, would not conflict with, or cause any Lender or
any Issuing Bank to violate or exceed, any applicable Law, and no Change in Law
shall have occurred, and no litigation shall be pending or threatened, which
does or, with respect to any threatened litigation, seeks to, enjoin, prohibit
or restrain, the making or repayment of any Loan, the issuance, renewal,
extension or repayment of any Letter of Credit or any participations therein or
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

(iv) The receipt by the Administrative Agent of a Borrowing Request in
accordance with Section 2.03 or a request for a Letter of Credit in accordance
with Section 2.08(b), as applicable.

(b) The obligation of each Lender to make a Loan on the occasion of any
Borrowing deemed to have been requested by the Borrower to reimburse an LC
Disbursement pursuant to Section 2.08(e) shall be subject to the satisfaction of
the conditions that (i) at the time of and immediately after giving effect to
such Borrowing, no Event of Default shall have occurred and be continuing, and
(ii) after giving effect to such Borrowing, the total Credit Exposures shall not
exceed the total Commitments.

(c) Each Borrowing (other than a conversion or continuation of an outstanding
Borrowing and other than a Borrowing to reimburse an LC Disbursement made
pursuant to Section 2.08(e)), and each issuance, renewal or extension of any
Letter of Credit will be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in clauses (i),
(ii), and (iii) of paragraph (a) above.

 

- 62 -



--------------------------------------------------------------------------------

ARTICLE VII

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

Section 7.01 Organization; Powers. Each of the Borrower and the Restricted
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority, and has all material governmental licenses, authorizations, consents
and approvals necessary, to own its assets and to carry on its business as now
conducted, and is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where failure to have
such power, authority, licenses, authorizations, consents, approvals and
qualifications could not reasonably be expected to have a Material Adverse
Effect.

Section 7.02 Authority; Enforceability. The Transactions and the EP Acquisition
are within each Loan Party’s corporate powers and have been duly authorized by
all necessary corporate and, if required, member action. Each Loan Document and
each document executed in connection with the EP Acquisition to which a Loan
Party is a party has been duly executed and delivered by it and constitutes a
legal, valid and binding obligation of such Loan Party, as applicable,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

Section 7.03 Approvals; No Conflicts. The Transactions and the EP Acquisition
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority or any other third Person, nor
is any such consent, approval, registration, filing or other action necessary
for the validity or enforceability of any Loan Document or the consummation of
the transactions contemplated thereby, except such as have been obtained or made
and are in full force and effect other than (i) the recording and filing of the
Security Instruments as required by this Agreement and (ii) those third party
approvals or consents which, if not made or obtained, would not cause a Default
hereunder, could not reasonably be expected to have a Material Adverse Effect or
do not have an adverse effect on the enforceability of the Loan Documents,
(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of any Loan Party or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon any Loan Party or its
Properties, or give rise to a right thereunder to require any payment to be made
by any Loan Party and (d) will not result in the creation or imposition of any
Lien on any Property of any Loan Party (other than the Liens created by the Loan
Documents or permitted under Section 9.03).

Section 7.04 Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows
(i) as of and for the fiscal year ended December 31, 2012, reported on by Grant
Thornton LLP, independent public

 

- 63 -



--------------------------------------------------------------------------------

accountants, and (ii) as of and for the fiscal quarter and the portion of the
fiscal year ended March 31, 2013, certified by its chief financial officer. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
Consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the unaudited quarterly financial statements.

(b) Since December 31, 2012, (i) there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect and (ii) the business of the Borrower and its Restricted
Subsidiaries has been conducted only in the ordinary course consistent with past
business practices.

(c) Neither the Borrower nor any Restricted Subsidiary has on the date hereof
any material Debt (including Disqualified Capital Stock) or any material
contingent liabilities, off-balance sheet liabilities or partnerships,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments, except as referred to or
reflected or provided for in the Financial Statements or as disclosed in this
Agreement (including the Schedules hereto).

Section 7.05 Litigation.

(a) Except as set forth on Schedule 7.05, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or affecting the Borrower or any Restricted Subsidiary
(i) as to which there is a reasonable possibility of an adverse determination
that, if adversely determined, could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect or (ii) that involve any
Loan Document, the Transactions, the EP Acquisition or any EP Assets and, to the
knowledge of the Borrower no such action, suit, investigation or proceeding is
threatened.

(b) Since the date of this Agreement, there has been no change in the status of
the matters disclosed in Schedule 7.05 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

Section 7.06 Environmental Matters. Except for such matters as set forth on
Schedule 7.06 or that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

(a) Neither any Property of the Borrower or any Restricted Subsidiary nor the
operations conducted thereon violate any order or requirement of any court or
Governmental Authority or any Environmental Laws.

(b) Without limitation of clause (a) above, no Property of the Borrower or any
Restricted Subsidiary nor the operations currently conducted thereon or, to the
best knowledge of any Loan Party, by any prior owner or operator of such
Property or operation, are in violation of or subject to any existing, pending
or threatened action, suit, investigation, inquiry or proceeding by or before
any court or Governmental Authority or to any remedial obligations under
Environmental Laws.

 

- 64 -



--------------------------------------------------------------------------------

(c) All notices, permits, licenses or similar authorizations, if any, required
to be obtained or filed in connection with the operation or use of any and all
Property of the Borrower and each Restricted Subsidiary, including without
limitation past or present treatment, storage, disposal or release of a
Hazardous Material or solid waste into the environment, have been duly obtained
or filed, and the Borrower and each Restricted Subsidiary are in compliance with
the terms and conditions of all such notices, permits, licenses and similar
authorizations.

(d) All Hazardous Materials, solid waste, and oil and gas exploration and
production wastes, if any, generated at any and all Property of the Borrower or
any Restricted Subsidiary have in the past been transported, treated and
disposed of in accordance with Environmental Laws and so as not to pose an
imminent and substantial endangerment to public health or welfare or the
environment, and, to the best knowledge of the Loan Parties, all such transport
carriers and treatment and disposal facilities have been and are operating in
compliance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and are
not the subject of any existing, pending or threatened action, investigation or
inquiry by any Governmental Authority in connection with any Environmental Laws.

(e) The Borrower has taken all steps reasonably necessary to determine and have
determined that no Hazardous Materials, solid waste, or oil and gas exploration
and production wastes, have been disposed of or otherwise Released and there has
been no threatened Release of any Hazardous Materials on or to any Property of
the Borrower or any Restricted Subsidiary except in compliance with
Environmental Laws and so as not to pose an imminent and substantial
endangerment to public health or welfare or the environment.

(f) To the extent applicable, all Property of the Borrower and each Restricted
Subsidiary currently satisfies all design, operation, and equipment requirements
imposed by the OPA or scheduled as of the Effective Date to be imposed by OPA
during the term of this Agreement, and the Borrower does not have any reason to
believe that such Property, to the extent subject to OPA, will not be able to
maintain compliance with the OPA requirements during the term of this Agreement.

(g) Neither the Borrower nor any Restricted Subsidiary has any known contingent
liability in connection with any Release or threatened Release of any oil,
Hazardous Material or solid waste into the environment.

Section 7.07 Compliance with the Laws and Agreements; No Defaults.

(a) Each of the Borrower and each Restricted Subsidiary (i) is in compliance
with all Laws applicable to it or its Property and all agreements and other
instruments binding upon it or its Property, and (ii) possesses all licenses,
permits, franchises, exemptions, approvals and other governmental authorizations
necessary for the ownership of its Property and the conduct of its business,
except in each case where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

- 65 -



--------------------------------------------------------------------------------

(b) Neither the Borrower nor any Restricted Subsidiary is in default nor has any
event or circumstance occurred which, but for the expiration of any applicable
grace period or the giving of notice, or both, would constitute a default or
would require the Borrower or a Restricted Subsidiary to Redeem or make any
offer to Redeem under any indenture, note, credit agreement or instrument
pursuant to which any Material Indebtedness is outstanding or by which the
Borrower or any Restricted Subsidiary or any of their Properties is bound.

(c) No Event of Default has occurred and is continuing.

Section 7.08 Investment Company Act. Neither the Borrower nor any Restricted
Subsidiary is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of, or subject to regulation under, the
Investment Company Act of 1940, as amended.

Section 7.09 No Margin Stock Activities. No Loan Party is engaged principally,
or as one of its or their important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying margin stock (within the meaning of Regulation T, U or X of the Board).
No part of the proceeds of any Loan will be used for any purpose which violates
the provisions of Regulations T, U or X of the Board.

Section 7.10 Taxes. Each of the Borrower and the Restricted Subsidiaries has
timely filed or caused to be filed all tax returns and reports required to have
been filed and has paid or caused to be paid all taxes required to have been
paid by it, except (a) taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. The charges,
accruals and reserves on the books of the Borrower and the Restricted
Subsidiaries in respect of taxes and other governmental charges are, in the
reasonable opinion of the Borrower, adequate. No tax Lien has been filed and no
claim is being asserted with respect to any such tax or other such governmental
charge.

Section 7.11 ERISA. Except as set forth on Schedule 7.11 and except as could not
reasonably be expected to result in a Material Adverse Effect:

(a) The Borrower, the Restricted Subsidiaries and each ERISA Affiliate have
complied in all material respects with ERISA and, where applicable, the Code
regarding each Plan.

(b) Each Plan is, and has been, maintained in substantial compliance with ERISA
and, where applicable, the Code.

(c) No act, omission or transaction has occurred which could result in
imposition on the Borrower, any Restricted Subsidiary or any ERISA Affiliate
(whether directly or indirectly) of (i) either a civil penalty assessed pursuant
to subsections (c), (i) or (l) of section 502 of ERISA or a tax imposed pursuant
to Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary duty
liability damages under section 409 of ERISA.

(d) No Plan (other than a defined contribution plan) or any trust created under
any such Plan has been terminated since September 2, 1974. No liability to the
PBGC (other than for the payment of current premiums which are not past due) by
the Borrower, any

 

- 66 -



--------------------------------------------------------------------------------

Restricted Subsidiary or any ERISA Affiliate has been or is expected by the
Borrower, any Restricted Subsidiary or any ERISA Affiliate to be incurred with
respect to any Plan. No ERISA Event with respect to any Plan has occurred.

(e) Full payment when due has been made of all amounts which the Borrower, the
Restricted Subsidiaries or any ERISA Affiliate is required under the terms of
each Plan or applicable law to have paid as contributions to such Plan as of the
date hereof, and no accumulated funding deficiency (as defined in section 302 of
ERISA and section 412 of the Code), whether or not waived, exists with respect
to any Plan.

(f) The actuarial present value of the benefit liabilities under each Plan which
is subject to Title IV of ERISA does not, as of the end of the Borrower’s most
recently ended fiscal year, exceed the current value of the assets (computed on
a plan termination basis in accordance with Title IV of ERISA) of such Plan
allocable to such benefit liabilities. The term “actuarial present value of the
benefit liabilities” shall have the meaning specified in section 4041 of ERISA.

(g) Neither the Borrower, the Restricted Subsidiaries nor any ERISA Affiliate
sponsors, maintains, or contributes to an employee welfare benefit plan, as
defined in section 3(1) of ERISA, including, without limitation, any such plan
maintained to provide benefits to former employees of such entities, that may
not be terminated by the Borrower, a Restricted Subsidiary or any ERISA
Affiliate in its sole discretion at any time without any material liability.

(h) Neither the Borrower, the Restricted Subsidiaries nor any ERISA Affiliate
sponsors, maintains or contributes to, or has at any time in the six-year period
preceding the date hereof sponsored, maintained or contributed to, any
Multiemployer Plan.

(i) Neither the Borrower, the Restricted Subsidiaries nor any ERISA Affiliate is
required to provide security under section 401(a)(29) of the Code due to a Plan
amendment that results in an increase in current liability for the Plan.

Section 7.12 Disclosure; No Material Misstatements. The Borrower has disclosed
to the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which it or any of the Restricted
Subsidiaries is subject, and all other matters known to it, that in each case,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other written information furnished by or on behalf of the Borrower or any of
the Restricted Subsidiaries to the Administrative Agent or any Lender or any of
their Affiliates in connection with the negotiation of this Agreement or any
other Loan Document or delivered hereunder or under any other Loan Document (as
modified or supplemented by other information so furnished, collectively, the
“Information”) contained, as of the date delivered, any material misstatement of
fact or omitted to state, as of the date delivered, any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; and, as of the Effective Date, the Information
does not contain any misstatement of fact or omit to state any fact that would
make the Information, taken as a whole and viewed in the light of the
circumstances under which the Information was prepared, misleading in any
material respect; provided that, with respect to Information consisting of
projected financial information or other forward looking information, the
Borrower represents only that such Information was prepared in good faith based
upon assumptions believed by the Borrower to be reasonable at the time.

 

- 67 -



--------------------------------------------------------------------------------

Section 7.13 Insurance. The Borrower has, and has caused all the Restricted
Subsidiaries to have, (a) all insurance policies sufficient for the compliance
by each of them with all material Laws and all material agreements and
(b) insurance coverage in at least amounts and against such risk (including,
without limitation, public liability) that are usually insured against by
companies similarly situated and engaged in the same or a similar business for
the assets and operations of the Borrower and the Restricted Subsidiaries. All
Designated Partnerships maintain all appropriate insurance policies to the
extent contemplated or required under the limited partnership agreement (or
similar governing document) of such Designated Partnership. With respect to
insurance policies of the Borrower and the Restricted Subsidiaries, the
Administrative Agent and the Lenders have been named as additional insureds in
respect of such liability insurance policies and the Administrative Agent has
been named as loss payee with respect to Property loss insurance.

Section 7.14 Restriction on Liens. Neither the Borrower nor any of the
Restricted Subsidiaries is a party to any material agreement or arrangement
(other than Capital Leases creating Liens permitted by Section 9.03(c), but then
only on the Property subject of such Capital Lease), or subject to any order,
judgment, writ or decree, which either restricts or purports to restrict its
ability to grant Liens to the Administrative Agent and the Lenders on or in
respect of their Properties to secure the Indebtedness and the Loan Documents.

Section 7.15 Subsidiaries.

(a) Except as set forth on Schedule 7.15 or as disclosed in writing to the
Administrative Agent (which shall promptly furnish a copy to the Lenders), which
shall be a supplement to Schedule 7.15, the Borrower has no Subsidiaries and
each Restricted Subsidiary is a Wholly-Owned Subsidiary. Neither the Borrower
nor any Restricted Subsidiary has any Foreign Subsidiaries (other than any
Subsidiary that is organized under the laws of Canada or any province or
territory thereof). Schedule 7.15 lists all the Designated Partnerships and the
Undesignated Partnerships owned by the Borrower or the Restricted Subsidiaries
and their partnership interests in each such Designated Partnership and
Undesignated Partnership. Schedule 7.15 identifies each Unrestricted Subsidiary
other than Subsidiaries of Unrestricted Subsidiaries.

(b) The Borrower’s and the Guarantors’ Equity Interests in the Designated
Partnerships are free and clear of any and all Liens, claims and encumbrances
including any preferential rights to purchase and consents to assignments, other
than (i) Liens created pursuant to the Security Instruments and (ii) Excepted
Liens described in clause (a) of the definition thereof.

(c) The amount and type of the authorized Equity Interests of each of the
Persons listed on Schedule 7.15 are accurately described thereon, and all such
Equity Interests that are issued and outstanding have been validly issued and
are fully paid and nonassessable and are owned by and issued to the Person
listed as their owner on Schedule 7.15. The Borrower and each Guarantor have
good and marketable title to all the Equity Interests of the Subsidiaries

 

- 68 -



--------------------------------------------------------------------------------

issued to it, free and clear of all Liens other than (i) Liens created pursuant
to the Security Instruments and (ii) Excepted Liens described in clause (a) of
the definition thereof, and all such Equity Interests have been duly and validly
issued and are fully paid and nonassessable (except to the extent general
partnership interests are assessable under applicable law).

Section 7.16 Location of Business and Offices. The Borrower’s jurisdiction of
organization is Delaware; the name of the Borrower as listed in the public
records of Delaware is Atlas Resource Partners, L.P.; and the organizational
identification number of the Borrower in Delaware is 5051546 (or, in each case,
as set forth in a notice delivered to the Administrative Agent pursuant to
Section 8.01(j) in accordance with Section 12.01). The Borrower’s principal
place of business and chief executive offices are located at the address
specified in Section 12.01 (or as set forth in a notice delivered pursuant to
Section 8.01(j) and Section 12.01(c)). Each other Loan Party’s jurisdiction of
organization, name as listed in the public records of its jurisdiction of
organization, organizational identification number in its jurisdiction of
organization, and the location of its principal place of business and chief
executive office is stated on Schedule 7.15 (or as set forth in a notice
delivered pursuant to Section 8.01(j)).

Section 7.17 Properties; Titles, Etc.

(a) Subject to Immaterial Title Deficiencies, each Loan Party specified as the
owner had, as of the date evaluated in the most recently delivered Reserve
Report, direct, good and defensible title as owner of a fee or leasehold
interest to the Oil and Gas Properties (other than Designated Partnership
Properties) evaluated in such Reserve Report free and clear of Liens except
Excepted Liens and Liens securing the Indebtedness. Each Loan Party has good
title to all personal Properties owned by it free and clear of all Liens except
Liens permitted by Section 9.03. After giving full effect to the Excepted Liens,
each Loan Party specified as the owner of Hydrocarbon Interests in the most
recently delivered Reserve Report owned, as of the date evaluated in such
Reserve Report, the net interests in production attributable to the Hydrocarbon
Interests reflected in such Reserve Report (other than those attributable to
Designated Partnership Properties), and the ownership (whether in fee or by
leasehold) of such Properties shall not in any material respect obligate such
Loan Party to bear the costs and expenses relating to the maintenance,
development and operations of each such Property in an amount in excess of the
working interest of each Property set forth in such Reserve Report that is not
offset by a corresponding proportionate increase in such Loan Party’s net
revenue interest in such Property other than as reflected in such Reserve
Report; provided that to the extent a Loan Party is a general partner of a
Designated Partnership, it is liable for all of the costs and expenses
attributable to such Designated Partnership’s interest but is only entitled to
its percentage interest in such Designated Partnership’s net revenues. All
information contained in the most recently delivered Reserve Report is true and
correct in all material respects as of the date to which such Reserve Report
relates.

(b) Subject to Immaterial Title Deficiencies, a Loan Party or a Designated
Partnership had, as of the date evaluated in the most recently delivered Reserve
Report, good and defensible title as owner of a fee or leasehold interest to the
Designated Partnership Properties evaluated in such Reserve Report, free and
clear of all Liens except Liens described in clause (E) of the definition of
“Designated Partnership”. After giving full effect to the Excepted Liens, a Loan
Party or a Designated Partnership owned, as of the date evaluated in such
Reserve Report,

 

- 69 -



--------------------------------------------------------------------------------

the net interests in production attributable to the Hydrocarbon Interests
relating to Designated Partnership Properties reflected in such Reserve Report,
and the ownership (in fee or in leasehold) of such Properties shall not in any
material respect obligate such owner to bear the costs and expenses relating to
the maintenance, development and operations of each such Property in an amount
in excess of the working interest of each Property set forth in such Reserve
Report that is not offset by a corresponding proportionate increase in such
owner’s net revenue interest in such Property other than as reflected in such
Reserve Report; provided that to the extent a Loan Party is a general partner of
a Designated Partnership, it is liable for all of the costs and expenses
attributable to such Designated Partnership’s interest but is only entitled to
its percentage interest in such Designated Partnership’s net revenues.

(c) All material leases and agreements necessary for the conduct of the business
of the Borrower and the Restricted Subsidiaries are valid and subsisting, in
full force and effect, and there exists no default or event or circumstance
which with the giving of notice or the passage of time or both would give rise
to a default under any such lease or leases, except as in each case could not
reasonably be expected to result in a Material Adverse Effect.

(d) The rights and Properties presently owned, leased or licensed by the
Borrower and the Restricted Subsidiaries including, without limitation, all
easements and rights of way, include all rights and Properties necessary to
permit the Borrower and the Restricted Subsidiaries to conduct their business in
all material respects in the same manner as its business has been conducted
prior to the date hereof.

(e) All of the Properties of the Borrower and the Restricted Subsidiaries which
are reasonably necessary for the material operation of their businesses are in
good working condition and are maintained in accordance with prudent business
standards.

(f) The Borrower and each Restricted Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual Property
material to its business, and the use thereof by the Borrower and such
Restricted Subsidiary does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect. The Borrower
and the Restricted Subsidiaries either own or have valid licenses or other
rights to use all databases, geological data, geophysical data, engineering
data, seismic data, maps, interpretations and other technical information used
in their businesses as presently conducted, subject to the limitations contained
in the agreements governing the use of the same, which limitations are customary
for companies engaged in the business of the exploration and production of
Hydrocarbons, with such exceptions as could not reasonably be expected to have a
Material Adverse Effect.

Section 7.18 Maintenance of Properties. Except for such acts or failures to act
as could not be reasonably expected to have a Material Adverse Effect, the Oil
and Gas Properties (and Properties unitized therewith) of the Loan Parties and
the Designated Partnerships have been maintained, operated and developed in a
good and workmanlike manner and in conformity with all Laws and in conformity
with the provisions of all leases, subleases or other contracts comprising a
part of the Hydrocarbon Interests and other contracts and agreements forming a
part of such Oil and Gas Properties. Specifically in connection with the
foregoing, except for those as

 

- 70 -



--------------------------------------------------------------------------------

could not be reasonably expected to have a Material Adverse Effect, (a) no Oil
and Gas Property owned (whether in fee or by leasehold) by any Loan Party or any
Designated Partnership is subject to having allowable production reduced below
the full and regular allowable (including the maximum permissible tolerance)
because of any overproduction (whether or not the same was permissible at the
time) and (b) none of the wells comprising a part of the Oil and Gas Properties
owned (whether in fee or by leasehold) by any Loan Party or any Designated
Partnership (or Properties unitized therewith) is deviated from the vertical
more than the maximum permitted by Law, and such wells are, in fact, bottomed
under and are producing from, and the well bores are wholly within, such Oil and
Gas Properties (or in the case of wells located on Properties unitized
therewith, such unitized Properties). All pipelines, wells, gas processing
plants, platforms and other material improvements, fixtures and equipment owned
in whole or in part by any Loan Party or any Designated Partnership that are
necessary to conduct normal operations are being maintained in a state adequate
to conduct normal operations, and with respect to such of the foregoing which
are operated by any Loan Party or any Designated Partnership, in a manner
consistent with such Loan Party’s or Designated Partnership’s past practices
(other than those the failure of which to maintain in accordance with this
Section 7.18 could not reasonably be expect to have a Material Adverse Effect).

Section 7.19 Gas Imbalances. As of the date hereof, except as set forth on
Schedule 7.19, on a net basis there are no gas imbalances or other prepayments
made to the Borrower, any Restricted Subsidiary or any Designated Partnership
with respect to the Oil and Gas Properties evaluated in the Initial Reserve
Report that would require the Borrower, any Restricted Subsidiary or any
Designated Partnership to deliver and transfer ownership of at some future time
volumes of Hydrocarbons produced from such Oil and Gas Properties having a value
(based on current prices) of more than $5,000,000 without receiving full payment
therefor at the time of delivery of those Hydrocarbons.

Section 7.20 Marketing of Production. Except for contracts listed on Schedule
7.20, and thereafter disclosed in writing by the Borrower to the Administrative
Agent, in each case as included in the most recently delivered Reserve Report
(with respect to all of which contracts the Borrower represents that it or the
Restricted Subsidiaries are receiving a price for all production sold thereunder
which is computed substantially in accordance with the terms of the relevant
contract and are not having deliveries curtailed substantially below the subject
Property’s delivery capacity except as disclosed in Schedule 7.20 or the most
recently delivered Reserve Report), no agreements exist which are not cancelable
by the Borrower or a Restricted Subsidiary on 60 days’ notice or less without
penalty to the Borrower or a Restricted Subsidiary or detriment for the sale of
production from the Borrower’s or the Restricted Subsidiaries’ Hydrocarbons
(including, without limitation, calls on or other rights to purchase production,
whether or not the same are currently being exercised) that (a) pertain to the
sale of production at a fixed price and (b) have a maturity or expiry date of
longer than six months from the date hereof (in the case of Schedule 7.20) or
the most recently delivered Reserve Report (in the case of each other such
agreement).

Section 7.21 Swap Agreements and Qualified ECP Guarantor. Each report required
to be delivered by the Borrower pursuant to Section 8.01(d), sets forth, a true
and complete list of all Swap Agreements of the Borrower, each Restricted
Subsidiary and each Designated Partnership, including, all Swap Agreements of a
Participating Partnership entered into pursuant

 

- 71 -



--------------------------------------------------------------------------------

to the Designated Partnership Hedge Facility, the type, term, effective date,
termination date and notional amounts or volumes and the net mark to market
value thereof, all credit support agreements relating thereto (including any
margin required or supplied) and the counterparty to each such agreement. All
reports and other information relating to the Designated Partnership Hedge
Facility delivered to the Administrative Agent pursuant to Section 8.01(d) are
true and complete in all material respects. The Borrower is a Qualified ECP
Guarantor.

Section 7.22 Solvency. The Borrower and the other Loan Parties, taken as a
whole, are, and immediately after giving effect to the incurrence of all Debt
and obligations being incurred in connection herewith and after giving effect to
the EP Acquisition, will be Solvent.

Section 7.23 Foreign Corrupt Practices. To the knowledge of the Borrower,
neither the Borrower nor any of its Subsidiaries, nor any Designated Partnership
or any Undesignated Partnership, nor any director, officer, agent, employee or
Affiliate of any of the foregoing is aware of or has taken any action, directly
or indirectly, that would result in a material violation by such Persons of the
FCPA, including without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA. To the knowledge of the
Borrower, the Borrower, the Restricted Subsidiaries, the Unrestricted
Subsidiaries, the Designated Partnerships and the Undesignated Partnerships and
its and their Affiliates have conducted their business in material compliance
with the FCPA.

Section 7.24 OFAC. To the knowledge of the Borrower, neither the Borrower nor
any of its Subsidiaries, nor any Designated Partnership or any Undesignated
Partnership, nor any director, officer, agent, employee or Affiliate of any of
the foregoing is currently subject to any material United States sanctions
administered by OFAC, and the Borrower will not directly or indirectly use the
proceeds from the Loans or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Person, for the
purpose of financing the activities of any Person known to the Borrower to be
currently subject to any United States sanctions administered by OFAC.

ARTICLE VIII

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees due and payable hereunder have been paid in
full, either all Letters of Credit have expired or terminated and all LC
Disbursements have been reimbursed or the Borrower or any other Loan Party has
granted to the issuer of each outstanding Letter of Credit a first priority
perfected security interest in cash collateral (on terms and conditions
reasonably acceptable to the applicable Issuing Banks) equal to 102% of the
amount of the LC Exposure relating to such Letter(s) of Credit, and all other
amounts due and payable under the Loan Documents (other than contingent
obligations for which no claim has been made) have been paid in full, the
Borrower covenants and agrees with the Lenders that:

 

- 72 -



--------------------------------------------------------------------------------

Section 8.01 Financial Statements; Other Information. The Borrower will furnish
to the Administrative Agent and each Lender:

(a) Annual Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 100 days after the end of
each fiscal year of the Borrower, its audited consolidated balance sheet and
related statements of income, partners’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by independent public accountants
of recognized national standing (with an unqualified opinion as to “going
concern” and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied.

(b) Quarterly Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 55 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, its
consolidated balance sheet and related statements of income, partners’ equity
and cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

(c) Certificate of Financial Officer – Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
compliance certificate of a Financial Officer of the Borrower in substantially
the form of Exhibit D hereto (i) certifying as to whether a Default has occurred
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto and (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 9.01.
Each such certificate (including the financial statements and calculations
delivered with such certificate) shall include reasonably detailed information
regarding all cash dividends and distributions received by any Restricted
Subsidiary from Persons other than Restricted Subsidiaries which were included
in the calculations of the ratios that are the subject of Section 9.01 hereof
(which information shall include a reconciliation of the Borrower’s calculation
of EBITDA versus the calculation of Consolidated Net Income in accordance with
GAAP).

(d) Certificate of Financial Officer – Swap Agreements. Concurrently with the
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer, in form and substance reasonably
satisfactory to the Administrative Agent, setting forth as of a recent date, a
true and complete list of all Swap Agreements of the Borrower, each Restricted
Subsidiary and each Designated Partnership, including, without limitation, any
Swap Agreement entered into by a Participating Partnership pursuant to the
Designated Partnership Hedge Facility, the material terms thereof (including the
type, term, effective date, termination date and notional amounts or volumes and
volumes attributable to Designated Partnership production), the net
mark-to-market value therefor, any new credit support

 

- 73 -



--------------------------------------------------------------------------------

agreements relating thereto not listed in the certificate delivered to the
Administrative Agent pursuant to Section 6.01(m), any margin required or
supplied under any credit support document, and the counterparty to each such
agreement. Concurrently with the delivery of such certificate, the Borrower
shall deliver or cause any Participating Partnership to deliver to the
Administrative Agent all reports and other information delivered to an Approved
Counterparty pursuant to the Designated Partnership Hedge Facility for such
period.

(e) Certificate of Insurer – Insurance Coverage. Within 30 days following the
reasonable request by the Administrative Agent, a certificate of insurance
coverage from each insurer with respect to the insurance required by
Section 8.06, in form and substance reasonably satisfactory to the
Administrative Agent, and, if also reasonably requested by the Administrative
Agent, all copies of the applicable policies.

(f) SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Borrower or any Restricted
Subsidiary with the SEC, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be.
Documents required to be delivered pursuant to Section 8.01(a) and
Section 8.01(b) and this Section 8.01(f) may be delivered electronically and
shall be deemed to have been delivered on the date on which the Borrower posts
such documents to EDGAR (or such other free, publicly-accessible internet
database that may be established and maintained by the SEC as a substitute for
or successor to EDGAR).

(g) Notices Under Material Instruments. Promptly after the furnishing thereof,
copies of any notice of any breach, default, violation, demand, or any other
material event furnished to or by any Person pursuant to the terms of any
indenture, loan or credit or other similar agreement representing Material
Indebtedness, other than this Agreement and not otherwise required to be
furnished to the Lenders pursuant to any other provision of this Section 8.01.

(h) Lists of Purchasers. Promptly upon written request of the Administrative
Agent, a list of Persons purchasing Hydrocarbons from the Borrower or any
Restricted Subsidiary accounting for at least 85% of the revenues resulting from
the sale of all Hydrocarbons in the one-year period prior to the “as of” date of
such Reserve Report.

(i) Notice of Casualty Events. Prompt written notice, and in any event within
three (3) Business Days, after the Borrower obtains knowledge thereof, of the
occurrence of any Casualty Event or the commencement of any action or proceeding
that could reasonably be expected to result in a Casualty Event.

(j) Information Regarding the Loan Parties. Prompt written notice (and in any
event within ten (10) Business Days thereof) of any change (i) in any Loan
Party’s corporate name or in any trade name used to identify such Person in the
conduct of its business or in the ownership of its Properties, (ii) in the
location of any Loan Party’s chief executive office or principal place of
business, (iii) in any Loan Party’s identity or corporate structure or in the
jurisdiction in which such Person is incorporated or formed, (iv) in any Loan
Party’s jurisdiction of organization or such Person’s organizational
identification number in such jurisdiction of organization, and (v) in any Loan
Party’s federal taxpayer identification number.

 

- 74 -



--------------------------------------------------------------------------------

(k) Production Report and Lease Operating Statements. Promptly upon written
request of the Administrative Agent, a report setting forth, for the current
fiscal year to date, the volume of production and sales attributable to
production (and the prices at which such sales were made and the revenues
derived from such sales) from the Oil and Gas Properties owned (whether in fee
or by leasehold) by any Loan Party or any Designated Partnership, and setting
forth the related ad valorem, severance and production taxes and lease operating
expenses attributable thereto and incurred.

(l) Notices of Certain Changes. Except as otherwise provided herein or in the
other Loan Documents, promptly, but in any event within five (5) Business Days
after the execution thereof, copies of any amendment, modification or supplement
to the certificate or articles of incorporation, by-laws, any preferred stock
designation or any other organic document of the Borrower or any other Loan
Party.

(m) Notices Relating to EP Acquisition. In the event that after the Effective
Date: (i) any material matter being disputed by the Borrower or any Restricted
Subsidiary in accordance with the terms of the EP Acquisition Documents is
resolved or (ii) the Borrower or any Restricted Subsidiary asserts a claim for
indemnification or such a claim is resolved, then, in each such case, the
Borrower shall promptly give the Administrative Agent notice in reasonable
detail of such circumstances.

(n) Certificate of Financial Officer – Consolidating Information. If, at any
time, there exist any Unrestricted Subsidiaries of the Borrower, then
concurrently with any delivery of financial statements under Section 8.01(a) and
Section 8.01(b), a certificate of a Financial Officer setting forth
consolidating spreadsheets that show all Unrestricted Subsidiaries and the
eliminating entries, in such form as is reasonably acceptable to the
Administrative Agent.

(o) Issuance of Senior Notes. In the event the Borrower intends to issue any
Senior Notes, prior written notice of such intended offering, the intended
principal amount thereof and the anticipated date of closing and, upon request
of the Administrative Agent, a copy of the preliminary offering memorandum (if
any) and the final offering memorandum (if any).

(p) Incurrence of Debt by Designated Partnerships. Within five (5) Business Days
prior to the incurrence by any of the Designated Partnerships of any Debt, a
certificate of a Financial Officer setting forth (i) the name of the Designated
Partnership incurring that Debt, (ii) the amount of that Debt, (iii) a
description of any security for that Debt, (iv) a statement certifying that the
managing general partner, managing member or manager, as applicable, of such
Designated Partnership will be the holder of that Debt, and (v) either (A) a
statement certifying that, after giving effect to the incurrence of such Debt,
the aggregate amount of outstanding Debt incurred or suffered to exist at such
time by all Designated Partnerships will be less than or equal to $10,000,000 or
(B) if, after giving effect to the incurrence of such Debt, the aggregate amount
of outstanding Debt incurred or suffered to exist at such time by all Designated
Partnerships would exceed $10,000,000, a statement designating certain of the
Designated Partnerships as Undesignated Partnerships and certifying compliance
with Section 9.20, so that, after giving effect to such designation and the
incurrence of such Debt, the aggregate amount of outstanding Debt incurred or
suffered to exist at such time by all Designated Partnerships will be less than
or equal to $10,000,000.

 

- 75 -



--------------------------------------------------------------------------------

(q) Notice of Change in Partnership Status. Prompt written notice, and in any
event within five (5) Business Days after the Borrower obtains knowledge
thereof, of any Designated Partnership becoming an Undesignated Partnership
because it no longer meets requirements set forth in the definition of
“Designated Partnership”.

(r) Notice of Amendments to Designated Partnership Organizational Documents. In
the event that any Designated Partnership intends to amend or otherwise modify
its organizational documents in a manner that could reasonably be expected to be
materially adverse to the Administrative Agent or the Lenders, then the Borrower
shall deliver to the Administrative Agent reasonable prior written notice of
(and a final, unexecuted copy of) such amendment or other modification and any
other details thereof reasonably requested by the Administrative Agent.

(s) Other Requested Information. Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of the Borrower or any Restricted Subsidiary (including, without
limitation, any Plan or Multiemployer Plan and any reports or other information
required to be filed under ERISA and such information about any Designated
Partnership), or compliance with the terms of this Agreement or any other Loan
Document, as the Administrative Agent or any Lender may reasonably request.

Section 8.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent prompt written notice of the following:

(a) the occurrence of any Default or Event of Default.

(b) the filing or commencement of any action, suit, proceeding, investigation or
arbitration by or before any arbitrator or Governmental Authority against the
Borrower or any Restricted Subsidiary thereof not previously disclosed in
writing to the Lenders or any material adverse development in any action, suit,
proceeding, investigation or arbitration previously disclosed to the Lenders
that, if adversely determined, could reasonably be expected to result in
liability in excess of $10,000,000.

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and the Restricted Subsidiaries in an amount exceeding
$5,000,000.

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

- 76 -



--------------------------------------------------------------------------------

Section 8.03 Existence; Conduct of Business. The Borrower will, and will cause
each Restricted Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business and maintain, if necessary, its qualification to do business in
each other jurisdiction in which the nature of the business conducted by it
requires such qualification, except where the failure to do any of the foregoing
could not reasonably be expected to have a Material Adverse Effect; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 9.10.

Section 8.04 Payment of Obligations. The Borrower will, and will cause each
Restricted Subsidiary to, pay its obligations (other than obligations in respect
of Debt or Swap Agreements, as to which Section 10.01(f) shall apply), including
tax liabilities of the Borrower and all of the Restricted Subsidiaries before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Borrower or such Restricted Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect or result in the seizure or levy of any
Property of the Borrower or any Restricted Subsidiary in excess of $10,000,000
in the aggregate.

Section 8.05 Operation and Maintenance of Properties. The Borrower, at its own
expense, will, and will cause each Restricted Subsidiary to, except to the
extent any failure to do so could not reasonably be expected to result in a
Material Adverse Effect:

(a) operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable contracts and agreements and in compliance
with all Laws, including, without limitation, applicable pro ration requirements
and Environmental Laws, and all applicable laws, rules and regulations of every
other Governmental Authority from time to time constituted to regulate the
development and operation of its Oil and Gas Properties and the production and
sale of Hydrocarbons and other minerals therefrom.

(b) keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Oil and Gas Properties and other material
Properties, including, without limitation, all equipment, machinery and
facilities, except to the extent a portion of such Property is no longer capable
of producing Hydrocarbons in economically reasonable amounts; provided that the
foregoing shall not prohibit any sale of any assets permitted by Section 9.11.

(c) promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, and expenses
accruing under the leases or other agreements affecting or pertaining to its Oil
and Gas Properties and do all other things necessary to keep unimpaired their
rights with respect thereto and prevent any forfeiture thereof or default
thereunder.

 

- 77 -



--------------------------------------------------------------------------------

(d) promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material Properties.

(e) to the extent the Borrower is not the operator of any Property, use
commercially reasonable efforts to cause the operator to comply with this
Section 8.05.

Section 8.06 Insurance. The Borrower will, and will cause each Restricted
Subsidiary to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations. The Borrower will cause each Designated
Partnership to maintain all appropriate insurance policies to the extent
contemplated or required under the limited partnership agreement (or similar
governing document) of such Designated Partnership. With respect to insurance
policies of the Borrower and the Restricted Subsidiaries, the loss payable
clauses or provisions in said insurance policy or policies insuring any of the
collateral for the Loans shall be endorsed in favor of and made payable to the
Administrative Agent as its interests may appear and such policies shall name
the Administrative Agent and the Lenders as “additional insureds” and/or “loss
payee”, as applicable, and provide that the insurer will endeavor to give at
least 30 days prior notice of any cancellation to the Administrative Agent.

Section 8.07 Books and Records; Inspection Rights. The Borrower will, and will
cause each Restricted Subsidiary to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Borrower will, and will cause
each Restricted Subsidiary to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its Properties (accompanied by a representative of the Borrower), to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants
(provided that the Borrower shall be given the opportunity to participate in
such discussions), all at such reasonable times during normal business hours and
as often as reasonably requested.

Section 8.08 Compliance with Laws. The Borrower will, and will cause each
Restricted Subsidiary to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 8.09 Environmental Matters.

(a) The Borrower shall at its sole expense: (i) comply, and shall cause its
Properties and operations and each Restricted Subsidiary and each Restricted
Subsidiary’s Properties and operations to comply, with all applicable
Environmental Laws, the breach of which could be reasonably expected to have a
Material Adverse Effect; (ii) not Release or threaten to Release, and shall
cause each Restricted Subsidiary not to Release or threaten to Release, any
Hazardous Material on, under, about or from any of the Borrower’s or the
Restricted Subsidiaries’ Properties or any other property offsite the Property
to the extent caused

 

- 78 -



--------------------------------------------------------------------------------

by the Borrower’s or any of the Restricted Subsidiaries’ operations except in
compliance with applicable Environmental Laws, the Release or threatened Release
of which could reasonably be expected to have a Material Adverse Effect;
(iii) timely obtain or file, and shall cause each Restricted Subsidiary to
timely obtain or file, all environmental permits, if any, required under
applicable Environmental Laws to be obtained or filed in connection with the
operation or use of the Borrower’s or the Restricted Subsidiaries’ Properties,
which failure to obtain or file could reasonably be expected to have a Material
Adverse Effect; (iv) promptly commence and diligently prosecute to completion,
and shall cause each Restricted Subsidiary to promptly commence and diligently
prosecute to completion, any assessment, evaluation, investigation, monitoring,
containment, cleanup, removal, repair, restoration, remediation or other
remedial obligations (collectively, the “Remedial Work”) in the event any
Remedial Work is required or reasonably necessary under applicable Environmental
Laws because of or in connection with the actual or suspected past, present or
future Release or threatened Release of any Hazardous Material on, under, about
or from any of the Borrower’s or the Restricted Subsidiaries’ Properties, which
failure to commence and diligently prosecute to completion could reasonably be
expected to have a Material Adverse Effect; (v) conduct, and cause the
Restricted Subsidiaries to conduct, their respective operations and businesses
in a manner that will not expose any Property or Person to Hazardous Materials
that could reasonably be expected to form the basis for a claim for damages or
compensation that could reasonably be expected to have a Material Adverse
Effect; and (vi) establish and implement, and shall cause each Restricted
Subsidiary to establish and implement, such procedures as may be necessary to
continuously determine and assure that the Borrower’s and the Restricted
Subsidiaries’ obligations under this Section 8.09 are timely and fully
satisfied, which failure to establish and implement could reasonably be expected
to have a Material Adverse Effect.

(b) The Borrower will promptly, but in no event later than five (5) Business
Days after the occurrence of a triggering event, notify the Administrative Agent
and the Lenders in writing of any action, investigation or inquiry by any
Governmental Authority or any demand or lawsuit by any Person against the
Borrower or the Restricted Subsidiaries or their Properties of which the
Borrower has knowledge in connection with any Environmental Laws if the Borrower
could reasonably anticipate that such action will result in liability (whether
individually or in the aggregate) of greater than $10,000,000 in excess of the
amount covered by insurance.

(c) The Borrower will, and will cause each Restricted Subsidiary to, provide
environmental assessments, audits and tests in accordance with the most current
version of the American Society of Testing Materials standards upon request by
the Administrative Agent and the Lenders and no more than once per year in the
absence of any Event of Default (or as otherwise required to be obtained by the
Administrative Agent or the Lenders by any Governmental Authority), in
connection with any future acquisitions of Oil and Gas Properties or other
Properties.

 

- 79 -



--------------------------------------------------------------------------------

Section 8.10 Further Assurances.

(a) The Borrower at its expense will, and will cause each Restricted Subsidiary
to, promptly execute and deliver to the Administrative Agent all such other
documents, agreements and instruments reasonably requested by the Administrative
Agent to comply with, cure any defects or accomplish the conditions precedent,
covenants and agreements of the Borrower or any Restricted Subsidiary, as the
case may be, in the Loan Documents, including the Notes, if any, or to further
evidence and more fully describe the collateral intended as security for the
Indebtedness, or to correct any omissions in this Agreement or the Security
Instruments, or to state more fully the obligations secured therein, or to
perfect, protect or preserve any Liens created pursuant to this Agreement or any
of the Security Instruments or the priority thereof, or to make any recordings,
file any notices or obtain any consents, all as may be reasonably necessary or
appropriate, in the reasonable discretion of the Administrative Agent, in
connection therewith.

(b) The Borrower hereby authorizes the Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Mortgaged Property without the signature of any Loan Party where
permitted by law. A carbon, photographic or other reproduction of the Security
Instruments or any financing statement covering the Mortgaged Property or any
part thereof shall be sufficient as a financing statement where permitted by
law.

Section 8.11 Reserve Reports.

(a) On or before April 1 and October 1 of each year, commencing October 1, 2013,
the Borrower shall furnish to the Administrative Agent and the Lenders a Reserve
Report. The Reserve Report to be delivered on or before April 1 of each year
shall be prepared as of December 31 of the prior year. The Reserve Report to be
delivered on or before October 1 of each year shall be prepared as of June 30 of
that year. The Reserve Report prepared as of December 31 of each year shall be
prepared by one or more Approved Petroleum Engineers. All other Reserve Reports
shall be prepared by or under the supervision of the chief engineer of the
Borrower and substantially in accordance with the procedures used in the
preceding Reserve Report prepared as of December 31. Each Reserve Report
prepared by or under the supervision of the chief engineer of the Borrower shall
be certified by the chief engineer to be true and accurate in all material
respects and to have been prepared substantially in accordance with the
procedures used in the immediately preceding Reserve Report prepared as of
December 31. Each Reserve Report shall identify (i) which of the Oil and Gas
Properties included in such Reserve Report are Designated Partnership
Properties, (ii) which Designated Partnership beneficially owns (whether in fee
or by leasehold) each such Designated Partnership Property and (iii) which Loan
Party owns (whether in fee or by leasehold) each Oil and Gas Property included
in such Reserve Report (other than Designated Partnership Properties) and no
Reserve Report shall evaluate any Oil and Gas Property other than those directly
owned (whether in fee or by leasehold) by a Loan Party or by a Designated
Partnership.

(b) In the event of an Interim Redetermination, the Borrower shall furnish to
the Administrative Agent and the Lenders a Reserve Report prepared by or under
the supervision of the chief engineer of the Borrower who shall certify such
Reserve Report to be true and accurate in all material respects and to have been
prepared substantially in accordance with the procedures used in the immediately
preceding Reserve Report dated as of December 31. For any Interim
Redetermination requested by the Administrative Agent or the Borrower pursuant
to Section 2.07(b), the Borrower shall provide such Reserve Report as soon as
reasonably practicable with an “as of” date as may be reasonably requested by
the Administrative Agent, but in any event no later than 45 days following the
Borrower’s receipt of such request.

 

- 80 -



--------------------------------------------------------------------------------

(c) With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent and the Lenders a certificate substantially in the form of
Exhibit G from a Responsible Officer certifying that in all material respects,
to the best of such Responsible Officer’s knowledge: (i) the information
contained in the Reserve Report and any other information delivered in
connection therewith is true and correct, except that with respect to the
projections in the Reserve Report, such Responsible Officer only represents that
such projections were prepared in accordance with SEC regulations, (ii) the
representations and warranties contained in Section 7.17(a) and Section 7.17(b)
remain true and correct as of the date of such certificate, (iii) except as set
forth on an exhibit to the certificate, on a net basis there are no gas
imbalances or other prepayments made to the Borrower, any Restricted Subsidiary
or any Designated Partnership with respect to the Oil and Gas Properties
evaluated in such Reserve Report which would require the Borrower or any
Restricted Subsidiary or any Designated Partnership to deliver and transfer
ownership at some future time volumes of Hydrocarbons produced from such Oil and
Gas Properties having a value (based on current prices) of more than $5,000,000
without receiving full payment therefor at the time of delivery of those
Hydrocarbons, (iv) none of the Oil and Gas Properties of the Loan Parties or the
Designated Partnerships have been sold since the date of the last Borrowing Base
determination except as set forth on an exhibit to the certificate, which
exhibit shall list all of the Oil and Gas Properties so sold in such detail as
reasonably required by the Administrative Agent, (v) attached to the certificate
is a list of all marketing agreements entered into subsequent to the later of
the date hereof or the most recently delivered Reserve Report which the Borrower
would have been obligated to list on Schedule 7.20 had such agreement been in
effect on the date hereof and (vi) attached to the certificate is a schedule of
the Oil and Gas Properties evaluated by such Reserve Report that are Mortgaged
Properties and demonstrating the percentage of the value of all Oil and Gas
Properties evaluated in such Reserve Report (other than Designated Partnership
Properties) as of the date of the certificate that the value of such Mortgaged
Properties represent.

Section 8.12 Title Information.

(a) The Borrower shall, at all times during the term of this Agreement, make
available for review by the Administrative Agent and the Lenders at the chief
executive office of the Borrower (or such other location as the Borrower may
reasonably select) during normal business hours upon reasonable advance notice
to the Borrower, title information reasonably requested by the Administrative
Agent covering the Oil and Gas Properties evaluated in the most recently
delivered Reserve Report.

(b) In connection with the delivery of each Reserve Report required by
Section 8.11(a), the Borrower shall take all commercially reasonable efforts to
ensure that the Administrative Agent shall have received or have been provided
reasonable access to, on or prior to the date such Reserve Report is required to
be delivered pursuant to Section 8.11(a), title information (reasonably
satisfactory to the Administrative Agent) as the Administrative Agent may
reasonably require with respect to any Oil and Gas Properties evaluated in such
Reserve Report so that the Administrative Agent shall have received, together
with title information previously reviewed by the Administrative Agent, the
Minimum Title Information.

 

- 81 -



--------------------------------------------------------------------------------

(c) If the Borrower has provided or made reasonably available title information
for Properties under Section 8.12(a) or Section 8.12(b), the Borrower shall,
within 90 days of notice from the Administrative Agent that the Administrative
Agent has reasonably determined that title defects, exceptions or omissions
(other than Excepted Liens (subject to the provisos at the end of such
definition) and Immaterial Title Deficiencies) exist with respect to such
Properties, either (i) cure any such title defects, exceptions or omissions
(including defects or exceptions as to priority) which are not permitted by
Section 9.03, (ii) substitute Mortgaged Properties with no title defects,
exceptions or omissions except for Immaterial Title Deficiencies and Excepted
Liens (subject to the provisos at the end of such definition) having at least an
equivalent value as determined in the most recent Reserve Report, or
(iii) deliver title information in form and substance reasonably satisfactory to
the Administrative Agent with respect to other Oil and Gas Properties so that
the Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, the Minimum Title Information
with respect to Oil and Gas Properties evaluated in the most recently delivered
Reserve Report (and other Oil and Gas Properties submitted as Mortgaged
Properties under the foregoing clause (ii)) free from such title defects,
exceptions or omissions (other than Excepted Liens (subject to the provisos at
the end of such definition) and Immaterial Title Deficiencies).

(d) If the Borrower is unable to take such corrective action as set forth in
clause (c) above with respect to any title defect, exception or omission (other
than Excepted Liens (subject to the provisos at the end of such definition) and
Immaterial Title Deficiencies) reasonably identified by the Administrative Agent
or the Lenders within the 90-day period or the Borrower does not timely provide
or make reasonably available the Minimum Title Information, such failure shall
not be a Default, but instead the Administrative Agent and/or the Super Majority
Lenders shall have the right to exercise the following remedy in their sole
discretion from time to time, and any failure to so exercise this remedy at any
time shall not be a waiver as to future exercise of the remedy by the
Administrative Agent or the Lenders. To the extent that the Administrative Agent
or the Super Majority Lenders are not reasonably satisfied that the
Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, the Minimum Title Information
with respect to Oil and Gas Properties evaluated in the most recently delivered
Reserve Report free from such title defects, exceptions or omissions (other than
Excepted Liens (subject to the provisos at the end of such definition) and
Immaterial Title Deficiencies) after the 90-day period has elapsed, the
Administrative Agent may send a notice to the Borrower and the Lenders that the
then outstanding Borrowing Base shall be automatically reduced to take into
account such title deficiencies, exceptions or omissions, effective immediately,
by an amount as determined by the Super Majority Lenders in good faith based
upon such criteria as the Super Majority Lenders deem appropriate in their sole
discretion and consistent with their normal oil and gas lending criteria as they
exist at the time of determination. Notwithstanding anything to the contrary
contained herein, the failure of any Designated Partnership to hold record title
to any Designated Partnership Property shall not be deemed to be a title defect,
exception or omission with respect to such Designated Partnership Property for
the purposes of this Section 8.12 so long as (i) such Designated Partnership
holds beneficial title to such Designated Partnership Property and (ii) a Loan
Party holds record title to such Designated Partnership Property.

 

- 82 -



--------------------------------------------------------------------------------

Section 8.13 Additional Collateral; Additional Guarantors.

(a) In connection with each redetermination of the Borrowing Base, the Borrower
shall review the Reserve Report prepared in connection with such redetermination
pursuant to Section 8.11 and the Oil and Gas Properties subject to a Mortgage as
of the date of such Reserve Report. If the aggregate value of the Oil and Gas
Properties subject to a Mortgage is less than the Required Mortgage Value, then
the Borrower shall, and shall cause the Restricted Subsidiaries to, grant within
30 days of the delivery of the certificate referred to in Section 8.11(c) to the
Administrative Agent as security for the Indebtedness a first-priority Lien
(provided that Excepted Liens of the type described in clauses (a) to (d) and
(f) of the definition thereof may exist, but subject to the provisos at the end
of such definition) on additional Oil and Gas Properties to the extent necessary
to cause the aggregate value of the Oil and Gas Properties subject to a Mortgage
to equal or exceed the Required Mortgage Value. All such Liens will be created
and perfected by and in accordance with the provisions of Mortgages or other
Security Instruments, all in form and substance reasonably satisfactory to the
Administrative Agent. Any Restricted Subsidiary that creates a Lien on its Oil
and Gas Properties shall become a Guarantor in accordance with Section 8.13(b).

(b) The Borrower shall promptly cause each Material Subsidiary formed or
acquired after the Effective Date to guarantee the Indebtedness pursuant to the
Guaranty Agreement. In connection with any such guaranty, the Borrower shall
(i) cause such Material Subsidiary to (A) execute and deliver a Joinder
Agreement pursuant to which such Material Subsidiary becomes a party to the
Guaranty Agreement and becomes a Guarantor, and (B) execute and deliver a
Joinder Agreement pursuant to which such Material Subsidiary becomes a party to
the Security Agreement and grants a first-priority security interest in
substantially all of its personal Property, and (ii) execute and deliver (or, if
the direct parent of such Material Subsidiary is not the Borrower, cause such
Material Subsidiary’s direct parent to execute and deliver) a Security Agreement
Supplement pursuant to which the applicable Loan Party will grant a
first-priority security interest in all of the Equity Interests in such Material
Subsidiary (and will, without limitation, deliver original certificates (if any)
evidencing the Equity Interests of such Material Subsidiary, together with
undated stock powers (or the equivalent for any such Material Subsidiary that is
not a corporation) for each certificate duly executed in blank by the registered
owner thereof).

(c) In the event that the Borrower or any Material Subsidiary becomes a partner
or member in a Designated Partnership or acquires additional interests in a
Designated Partnership, the Borrower shall, or shall cause such Material
Subsidiary to, grant a first-priority security interest in all the Equity
Interests owned by such Person in such Designated Partnership.

(d) In the event that any Loan Party acquires any material Property (other than
any Oil and Gas Property and any Property in which a security interest is
created under the Security Agreement) after the Effective Date, the Borrower
shall, or shall cause such other Loan Party to, execute and deliver any Security
Instruments reasonably required by the Administrative Agent in order to create a
first-priority security interest and Lien in such Property.

 

- 83 -



--------------------------------------------------------------------------------

(e) In the event that any Loan Party makes any loans to any Designated
Partnership, such Loan Party shall collaterally assign such Loan Party’s
interests in such loans to the Administrative Agent for the benefit of the
Lenders to secure the Indebtedness on the terms and conditions set forth in the
Security Agreement.

(f) In the event that any Loan Party withdraws its ownership interest in a
Participating Partnership in the form of a working interest in the production
from the Oil and Gas Properties of such Participating Partnership at the
direction of the Majority Lenders pursuant to Section 10.02(a), such Loan Party
shall, substantially contemporaneously with such withdrawal, grant to the
Administrative Agent as security for the Indebtedness a first-priority Lien
(provided that Excepted Liens of the type described in clauses (a) to (d) and
(f) of the definition thereof may exist, but subject to the provisos at the end
of such definition) on such Oil and Gas Properties. All such Liens will be
created and perfected by and in accordance with the provisions of Mortgages or
other Security Instruments, all in form and substance reasonably satisfactory to
the Administrative Agent.

(g) In furtherance of the foregoing in this Section 8.13, each Loan Party
(including any newly created or acquired Material Subsidiary) shall execute and
deliver (or otherwise provide, as applicable) to the Administrative Agent such
other additional Security Instruments, documents, certificates, legal opinions,
title insurance policies, surveys, abstracts, appraisals, environmental
assessments, flood information and/or flood insurance policies, in each case as
may be reasonably requested by the Administrative Agent and as reasonably
satisfactory to the Administrative Agent.

Section 8.14 ERISA Compliance. The Borrower will promptly furnish and will cause
the Restricted Subsidiaries and any ERISA Affiliate to promptly furnish to the
Administrative Agent (a) promptly after the filing thereof with the United
States Secretary of Labor, the Internal Revenue Service or the PBGC, copies of
each annual and other report with respect to each Plan or any trust created
thereunder, (b) promptly upon becoming aware of the occurrence of any ERISA
Event or of any “prohibited transaction,” as described in section 406 of ERISA
or in section 4975 of the Code, in connection with any Plan or any trust created
thereunder, a written notice signed by the President or the principal Financial
Officer, the Restricted Subsidiary or the ERISA Affiliate, as the case may be,
specifying the nature thereof, what action the Borrower, the Restricted
Subsidiary or the ERISA Affiliate is taking or proposes to take with respect
thereto, and, when known, any action taken or proposed by the Internal Revenue
Service, the Department of Labor or the PBGC with respect thereto, and
(c) promptly upon receipt thereof, copies of any notice of the PBGC’s intention
to terminate or to have a trustee appointed to administer any Plan. With respect
to each Plan (other than a Multiemployer Plan), the Borrower will, and will
cause each Restricted Subsidiary and ERISA Affiliate to, except to the extent
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect, (i) satisfy in full and in a timely manner, without incurring
any late payment or underpayment charge or penalty and without giving rise to
any lien, all of the contribution and funding requirements of section 412 of the
Code (determined without regard to subsections (d), (e), (f) and (k) thereof)
and of section 302 of ERISA (determined without regard to sections 303, 304 and
306 of ERISA), and (ii) pay, or cause to be paid, to the PBGC in a timely
manner, without incurring any late payment or underpayment charge or penalty,
all premiums required pursuant to sections 4006 and 4007 of ERISA.

 

- 84 -



--------------------------------------------------------------------------------

Section 8.15 Unrestricted Subsidiaries. The Borrower:

(a) will cause the management, business and affairs of each of the Borrower and
its Subsidiaries to be conducted in such a manner (including, without
limitation, by keeping separate books of account) so that each Unrestricted
Subsidiary that is a corporation will be treated as a corporate entity separate
and distinct from Borrower and the Restricted Subsidiaries; provided that the
foregoing will not prohibit payments under expense sharing agreements with such
Unrestricted Subsidiaries which are consistent with past practices and/or
required by any applicable Governmental Authority.

(b) will not, and will not permit any of the Restricted Subsidiaries to, assume,
guarantee or be or become liable for any Debt of any of the Unrestricted
Subsidiaries except in accordance with Section 9.05(g).

(c) will not permit any Unrestricted Subsidiary to hold any Equity Interest in
the Borrower or any Restricted Subsidiary.

Section 8.16 Use of Proceeds. The Borrower shall use the proceeds of the Loans
only (i) for working capital and general corporate purposes of the Borrower and
the Subsidiaries , (ii) to fund a portion of the purchase price of the EP
Acquisition and (iii) to pay the fees, expenses and other transaction costs of
the Transactions and the EP Acquisition. No part of the proceeds of any Loan or
any Letter of Credit will be used, whether directly or indirectly, for any
purpose that would violate any of the regulations of the Board, including
Regulations T, U and X.

Section 8.17 Swap Agreements for MGP Volumes. If, at any time including, without
limitation, pursuant to Section 10.02(a), (a) the Master General Partner
withdraws any of its ownership interest in a Participating Partnership in the
form of a working interest in such Participating Partnership’s Oil and Gas
Properties and (b) such Participating Partnership has entered into any Swap
Agreements that are secured by assets of such Participating Partnership pursuant
to the Designated Partnership Hedge Facility with respect to any production from
such Oil and Gas Properties, then substantially contemporaneously with any such
withdrawal, the Borrower shall cause the Master General Partner to enter into
any novation, amendment or other agreement to reflect that any obligations
arising under any Swap Agreement in respect of the notional volumes of the
production of such Oil and Gas Properties attributable to the working interests
so withdrawn (such volumes, the “MGP Volumes”) are no longer secured pursuant to
the Designated Partnership Hedge Facility. Upon execution of such novation,
amendment or other agreement, any such Swap Agreement in respect of the MGP
Volumes shall be deemed to be a Secured Swap Agreement hereunder.

Section 8.18 Post-Closing Matters. The Borrower shall take, and shall cause the
Restricted Subsidiaries to take, each action described on Schedule 8.18 within
the time period provided for that action on Schedule 8.18 (or such later date as
the Administrative Agent may agree in its sole discretion).

Section 8.19 Swap Agreements for EP Production. The Borrower shall, or shall
cause another Loan Party to, enter into incremental Swap Agreements prior to the
deadlines set forth in the table below, which Swap Agreements are reasonably
acceptable to the Administrative Agent,

 

- 85 -



--------------------------------------------------------------------------------

to hedge notional volumes (combined with notional volumes hedged by the Borrower
or the Guarantors following the execution of the EP Acquisition Agreement but
prior to the Effective Date) in aggregate amounts not less than the percentages
set forth in the table below for each month during the applicable time periods
set forth in the table below, in each case of the reasonably anticipated
projected natural gas production from proved, developed and producing Oil and
Gas Properties comprising the EP Assets:

 

Time Period (relative to

Effective Date)

   Within 15 days after the
Effective Date     Within 30 days after the
Effective Date     Within 45 days after the
Effective Date  

Months 1-12

     50 %      75 %      75 % 

Months 13-24

     25 %      75 %      75 % 

Months 25-36

     0 %      25 %      75 % 

Months 37-60

     0 %      0 %      25 % 

Section 8.20 Commodity Exchange Act Keepwell Provisions. The Borrower hereby
guarantees the payment and performance of all Indebtedness of each Loan Party
(other than the Borrower) and absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each Loan Party (other than the Borrower) in order for such Loan Party
to honor its obligations under the Guaranty Agreement including obligations with
respect to Swap Agreements (provided, however, that the Borrower shall only be
liable under this Section 8.20 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 8.20, or
otherwise under this Agreement or any Loan Document, as it relates to such other
Loan Parties, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of the
Borrower under this Section 8.20 shall remain in full force and effect until all
Indebtedness is paid in full to the Lenders and the Administrative Agent, and
all of the Lenders’ Commitments are terminated. The Borrower intends that this
Section 8.20 constitute, and this Section 8.20 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

ARTICLE IX

Negative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees due and payable hereunder have been paid in
full, either all Letters of Credit have expired or terminated and all LC
Disbursements have been reimbursed or the Borrower or any other Loan Party has
granted to the issuer of each outstanding Letter of Credit a first priority
perfected security interest in cash collateral (on terms and conditions
reasonably

 

- 86 -



--------------------------------------------------------------------------------

acceptable to the applicable Issuing Bank) equal to 102% of the LC Exposure
relating to such Letter(s) of Credit, and all other amounts due and payable
under the Loan Documents (other than contingent obligations for which no claim
has been made) have been paid in full, the Borrower covenants and agrees with
the Lenders that:

Section 9.01 Financial Covenants.

(a) Ratio of Total Funded Debt to EBITDA. The Borrower will not permit, as of
the last day of any Rolling Period ending on or after the Effective Date, the
ratio of Total Funded Debt as of such day to EBITDA (or, in the case of the
Rolling Periods ending on or before December 31, 2013, Annualized EBITDA) for
the Rolling Period ending on such day to be greater than (i) as of the last day
of the Rolling Period ending on September 30, 2013, 4.50 to 1.0, (ii) as of the
last day of the Rolling Periods ending on December 31, 2013 and March 31, 2014,
4.25 to 1.0, and (iii) as of the last day of each Rolling Period ending
thereafter, 4.00 to 1.0.

(b) Current Ratio. The Borrower will not permit, as of the last day of any
fiscal quarter, the ratio of (i) current assets of the Borrower and the
Restricted Subsidiaries (including the unused amount of the total Commitments of
Lenders that are not Affiliate Lenders (but only to the extent that no Event of
Default then exists), and excluding non-cash assets under ASC Topic 815) to
(ii) current liabilities of the Borrower and the Restricted Subsidiaries
(excluding non-cash obligations under ASC Topic 815, current maturities of Loans
and other long-term Debt and those portions of advance payments received by the
Borrower or any of the Restricted Subsidiaries for drilling and completion of
oil and gas wells that exceed the cost to the Borrower or any Restricted
Subsidiary and are classified as current liabilities) to be less than 1.0 to
1.0.

Section 9.02 Debt. The Borrower will not, and will not permit any Restricted
Subsidiary to, incur, create, assume or suffer to exist any Debt, except:

(a) the Indebtedness arising under the Loan Documents or any guaranty of or
suretyship arrangement for the Indebtedness arising under the Loan Documents.

(b) Debt of the Borrower and the Restricted Subsidiaries existing on the date
hereof that is reflected in the Financial Statements or on Schedule 9.02 and any
refinancings, refundings, replacements, renewals and extensions thereof that do
not increase the then outstanding principal amount thereof (other than any
increase not exceeding the amount of any fees, premium, if any, and financing
costs relating to such refinancing).

(c) accounts payable and accrued expenses, liabilities or other obligations to
pay the deferred purchase price of Property or services, from time to time
incurred in the ordinary course of business which are not greater than 90 days
past the date of invoice or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP.

(d) Debt under Capital Leases or Purchase Money Debt not to exceed $25,000,000
in the aggregate at any time outstanding.

 

- 87 -



--------------------------------------------------------------------------------

(e) Debt associated with worker’s compensation claims, performance, bid, appeal,
surety or similar bonds or surety obligations required by Law or third parties
in connection with the operation of Oil and Gas Properties and otherwise in the
ordinary course of business.

(f) intercompany Debt between the Borrower and any Restricted Subsidiary or
between Restricted Subsidiaries to the extent permitted by Section 9.05(g);
provided that such Debt is not held, assigned, transferred, negotiated or
pledged to any Person other than the Borrower or one of its Wholly-Owned
Subsidiaries except pursuant to the Loan Documents, and, provided further, that
any such Debt owed by either the Borrower or a Guarantor shall be subordinated
to the Indebtedness on terms set forth in the Guaranty Agreement.

(g) Debt resulting from the endorsement of negotiable instruments in the
ordinary course of business or arising from the honoring of a check, draft or
similar instrument presented by the Borrower or any Restricted Subsidiary in the
ordinary course of business against insufficient funds.

(h) Debt in respect of unsecured notes, provided that (i) at the time of
incurring such Debt (A) no Default has occurred and is then continuing and
(B) no Default would result from the incurrence of such Debt after giving effect
to the incurrence of such Debt (and any concurrent repayment of Debt with the
proceeds of such incurrence), (ii) such Debt does not have any scheduled
amortization of principal or a maturity date prior to 120 days after the
Maturity Date, (iii) such Debt does not contain mandatory redemption events that
require the redemption of such Debt prior to 120 days after the Maturity Date,
(iv) such Debt does not prohibit prior repayment of Loans, (v) the terms of such
Debt are not materially more onerous, taken as a whole, than the terms of this
Agreement and the other Loan Documents, and (vi) the terms of such Debt are the
result of arm’s-length negotiations.

(i) Debt (other than Debt for borrowed money) arising from judgments or orders
in circumstances not constituting an Event of Default.

(j) Debt of any Person at the time such Person becomes a Restricted Subsidiary
of the Borrower or any Restricted Subsidiary, or is merged or consolidated with
or into the Borrower or any Restricted Subsidiary, in a transaction permitted by
this Agreement, and extensions, renewals, refinancings, refundings and
replacements of any such Debt that do not increase the outstanding principal
amount thereof (other than any increase not exceeding the amount of any fees,
premium, if any, and financing costs relating to such refinancing), provided
that (i) such Debt (other than any such extension, renewal, refinancing,
refunding or replacement) exists at the time such Person becomes a Restricted
Subsidiary and is not created in contemplation of such event, (ii) neither the
Borrower nor any of the Restricted Subsidiaries shall be liable for such Debt,
(iii) the Borrower is in Pro Forma Compliance with the covenants contained in
Section 9.01, (iv) the principal amount of such Debt that is secured does not
exceed $25,000,000 in the aggregate at any time outstanding, and (v) any such
Debt that is unsecured has a maturity date not sooner than 120 days after the
Maturity Date.

(k) Debt secured by Liens on Property other than Oil and Gas Properties not to
exceed $20,000,000 in the aggregate at any time outstanding.

 

- 88 -



--------------------------------------------------------------------------------

(l) Debt incurred by the entering into of any guarantee of, or into another
contingent obligation with respect to, other Debt or other liability of any
other Person (other than another Loan Party) to the extent such Debt is
permitted under Section 9.05.

(m) Debt which represents an extension, refinancing, or renewal of any of the
Senior Notes; provided that, (i) the principal amount of such Debt is not
increased (other than by the costs, fees, premiums and expenses and by accrued
and unpaid interest paid in connection with any such extension, refinancing or
renewal, (ii) such extension, refinancing or renewal does not result in a
shortening of the average weighted maturity of the Debt so extended, refinanced
or renewed and such extension, refinancing or renewal does not result in any
principal amount owing in respect of Senior Notes becoming due earlier than the
date that is 120 days after the Maturity Date, and (iii) if the Debt that is
refinanced, renewed, or extended was subordinated in right of payment to the
Indebtedness, then the terms and conditions of the refinancing, renewal, or
extension Debt must include subordination terms and conditions that are at least
as favorable to the Administrative Agent and the Lenders as those that were
applicable to the refinanced, renewed, or extended Debt.

(n) other unsecured Debt incurred after the date of this Agreement not to exceed
$50,000,000 in the aggregate at any time outstanding.

(o) unsecured Debt owing by the Borrower to the Parent which shall not exceed
$50,000,000 outstanding at any time; provided that (i) any such Debt shall be on
terms and conditions customary for subordinated unsecured intercompany debt and
(ii) concurrently with the incurrence of any such Debt, the Parent shall have
executed and delivered to the Administrative Agent a debt subordination
agreement subordinating repayment of such Debt to the Indebtedness, in form and
substance satisfactory to the Administrative Agent.

Section 9.03 Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any of its
Properties (now owned or hereafter acquired), except:

(a) Liens securing the payment of any Indebtedness.

(b) Excepted Liens and Immaterial Title Deficiencies.

(c) Liens securing Capital Leases and Purchase Money Debt permitted by
Section 9.02(d) but only on the Property that is the subject of such Capital
Lease or Purchase Money Debt and on other Property reasonably related thereto.

(d) Liens in existence on the date hereof listed on Schedule 9.03, securing Debt
permitted by Section 9.02(b) or other obligations (not constituting Debt) of the
Borrower and the Restricted Subsidiaries, provided that (i) no such Lien is
spread to cover any additional property after the Effective Date (other than
after acquired title in or on such property and proceeds of the existing
collateral in accordance with the instrument creating such Lien (without any
modification thereof after the Effective Date)) and (ii) to the extent such
Liens secure Debt, the amount of Debt secured thereby is not increased except
(A) as permitted by Section 9.02(b) and (B) pursuant to the instrument creating
such Lien (without any modification thereof after the Effective Date).

 

- 89 -



--------------------------------------------------------------------------------

(e) Liens existing on any asset of any Person at the time such asset is acquired
or at the time such Person becomes a Restricted Subsidiary, or is merged or
consolidated with or into the Borrower or any Restricted Subsidiary, in a
transaction permitted by this Agreement, provided that (i) such Liens shall not
be created in contemplation of such event, (ii) such Liens do not at any time
encumber any property other than such asset and (iii) such Liens may secure
extensions, renewals, refinancings, refundings and replacements of any Debt of
such Person permitted under Section 9.02(j).

(f) Liens on Property other than Oil and Gas Properties securing Debt permitted
by Section 9.02(k).

(g) Liens on Property (and proceeds thereof) securing (A) the Borrower’s or any
Restricted Subsidiary’s obligations in respect of bankers’ acceptances issued or
created for the account of the Borrower or such Restricted Subsidiary, as
applicable, to facilitate the purchase, shipment or storage of Property or
(B) reimbursement obligations in respect of trade letters of credit issued to
ensure payment of the purchase price for Property; provided that the aggregate
amount of obligations secured by Liens permitted under this Section 9.03(g)
shall not exceed $5,000,000 at any time outstanding.

(h) other Liens on Property not constituting collateral for the Indebtedness and
not otherwise permitted by the foregoing clauses of this Section 9.03; provided
that the aggregate principal or face amount of all Debt secured under this
Section 9.03(h) shall not exceed $25,000,000 at any time outstanding.

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 9.03 (other than Liens securing the Indebtedness, Excepted Liens,
Immaterial Title Deficiencies and Liens permitted under Section 9.03(g)) may at
any time attach (x) to any Oil and Gas Properties directly owned (whether in fee
or by leasehold) by the Borrower or any Restricted Subsidiary and evaluated in
the most recently delivered Reserve Report, or (y) to any Equity Interests
issued by any Undesignated Partnership.

Section 9.04 Restricted Payments; Redemption of Certain Debt and Amendments to
Certain Debt Documents.

(a) The Borrower will not, and will not permit any of the Restricted
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except as follows:

(i) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its Equity Interests (other
than Disqualified Capital Stock).

(ii) the Borrower may make Restricted Payments (including, without limitation,
the declaration and payment of cash distributions to its Equity Interest
holders) if no Default or Event of Default has occurred and is continuing or
would result therefrom and no Borrowing Base Deficiency exists at such time.

 

- 90 -



--------------------------------------------------------------------------------

(iii) Restricted Subsidiaries may declare and pay dividends ratably with respect
to their Equity Interests.

(iv) any Restricted Subsidiary may make Restricted Payments to the Borrower or
any other Loan Party.

(v) the Borrower may make Restricted Payments pursuant to and in connection with
stock option plans or other benefit plans or arrangements for directors,
management, employees or consultants of the Borrower and the Restricted
Subsidiaries; provided that the amount of Restricted Payments in cash under this
clause (v) shall not exceed $5,000,000 during any fiscal year.

(vi) the Borrower and the Restricted Subsidiaries may make Restricted Payments
constituting purchases by the Borrower or any Restricted Subsidiary of any other
Restricted Subsidiary’s capital stock pursuant to a transaction expressly
permitted by Section 9.05.

(b) The Borrower will not, and will not permit any Restricted Subsidiary to,
prior to the date that is 120 days after the Maturity Date: (i) call, make or
offer to make any optional or voluntary Redemption of or otherwise optionally or
voluntarily Redeem (whether in whole or in part) any Senior Notes permitted to
be incurred hereunder (other than in connection with a refinancing thereof
permitted under Section 9.02(m)), provided that the Borrower may Redeem such
Debt with the net cash proceeds of any sale of Equity Interests of the Borrower
(other than Disqualified Capital Stock) so long as such Redemption occurs within
135 days after the Borrower receives such proceeds, or (ii) amend, modify, waive
or otherwise change, consent or agree to any amendment, modification, waiver or
other change to, any of the terms of the Senior Notes or any indenture,
agreement, instrument, certificate or other document relating to the Senior
Notes permitted hereunder other than (x) supplemental indentures to add
guarantors if such Person has become a Guarantor of the Indebtedness and
(y) amendments or other modifications that (1) do not violate the terms of this
Agreement or any other Loan Document, (2) could not reasonably be expected to be
materially adverse to the rights, interests, or privileges of the Administrative
Agent or the Lenders or their ability to enforce the Loan Documents, and
(3) could not reasonably be expected to have a Material Adverse Effect.

(c) The Borrower will not, and will not permit any Restricted Subsidiary to,
prior to the date that is 120 days after the Maturity Date: (i) call, make or
offer to make any optional or voluntary Redemption of or otherwise optionally or
voluntarily Redeem (whether in whole or in part) any Debt permitted to be
incurred under Section 9.02(o), provided that, so long as (A) both immediately
prior to and immediately after giving effect to any such Redemption (1) no
Default exists and (2) the amount by which the aggregate Commitments of Lenders
that are not Affiliate Lenders exceed the aggregate Credit Exposures at such
time is not less than 20% of the Borrowing Base in effect at such time, and
(B) the aggregate amount of Loan proceeds that are used directly or indirectly
by the Borrower during the term of this Agreement to fund any such Redemption(s)
does not exceed $40,000,000, the Borrower may Redeem such Debt or (ii) amend,
modify, waive or otherwise change, consent or agree to any amendment,
modification, waiver or other change to, any of the terms of any Debt incurred
under Section 9.02(o) or any indenture, agreement, instrument, certificate or
other document relating to such Debt other than

 

- 91 -



--------------------------------------------------------------------------------

amendments or other modifications that (1) do not violate the terms of this
Agreement or any other Loan Document, (2) could not reasonably be expected to be
materially adverse to the rights, interests, or privileges of the Administrative
Agent or the Lenders or their ability to enforce the Loan Documents, and
(3) could not reasonably be expected to have a Material Adverse Effect.

Section 9.05 Investments, Loans and Advances. The Borrower will not, and will
not permit any Restricted Subsidiary to, make or permit to remain outstanding
any Investments in or to any Person, except that the foregoing restriction shall
not apply to:

(a) Investments reflected in the Financial Statements or which are disclosed to
the Lenders in Schedule 9.05.

(b) accounts receivable and extensions of trade credit arising in the ordinary
course of business.

(c) direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof.

(d) commercial paper maturing within one year from the date of creation thereof
rated no lower than A-2 or P-2 by S&P or Moody’s, respectively.

(e) deposits maturing within one year from the date of creation thereof with,
including certificates of deposit issued by, any Lender or any office located in
the United States of any other bank or trust company which is organized under
the laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $100,000,000 (as of the date of such bank
or trust company’s most recent financial reports), and has a short term deposit
rating of no lower than A-2 or P-2, as such rating is set forth from time to
time, by S&P or Moody’s, respectively.

(f) purchases of the securities of money market funds investing exclusively in
Investments described in Section 9.05(c), Section 9.05(d) or Section 9.05(e).

(g) Investments made after the Effective Date (i) by the Borrower in any
Restricted Subsidiary of the Borrower which is a Guarantor, (ii) by any
Restricted Subsidiary in the Borrower or any Guarantor, (iii) by the Borrower or
any Restricted Subsidiary in any Unrestricted Subsidiary in an aggregate amount
in all such Unrestricted Subsidiaries at any time outstanding not to exceed
$25,000,000, and (iv) by the Borrower or any Restricted Subsidiary in Immaterial
Subsidiaries in an aggregate amount at any time outstanding not to exceed
$15,000,000.

(h) Investments (including, without limitation, capital contributions) in the
Designated Partnerships; provided that such Investments shall consist solely of
(i) contributions of land (other than Oil and Gas Properties evaluated in the
most recent Reserve Report), (ii) loans to a Designated Partnership, and/or
(iii) other cash Investments so long as, after giving effect to such cash
Investment, no Default or Event of Default has occurred and is continuing or
would result therefrom and no Borrowing Base Deficiency exists at such time.

 

- 92 -



--------------------------------------------------------------------------------

(i) Investments (including, without limitation, capital contributions) in
Undesignated Partnerships, so long as (i) no Default or Event of Default has
occurred and is continuing or would result therefrom, (ii) no Borrowing Base
Deficiency exists at such time and (iii) the aggregate amount of such
Investments made after the Effective Date (net of the amount of cash dividends,
other cash distributions and returns of capital received by any Loan Party in
respect of such Investments) does not exceed $30,000,000.

(j) loans or advances to employees, consultants, officers or directors of the
Borrower or any of the Restricted Subsidiaries, in each case in the ordinary
course of business and consistent with past practices, so long as such
Investments do not exceed $3,250,000 at any time outstanding.

(k) Investments in stock, obligations or securities received upon the
enforcement of any Lien in favor of the Borrower or any of the Restricted
Subsidiaries.

(l) Non-hostile acquisitions of Equity Interests or assets constituting a
business unit of any Person, provided that: (i) immediately prior to and after
giving effect to such acquisition, no Default or Event of Default exists or
would result therefrom; (ii) no Borrowing Base Deficiency exists at such time;
(iii) if such acquisition is of Equity Interests, substantially all of the
Equity Interests of such Person are acquired and such Person becomes a
Guarantor; (iv) such Person is principally engaged in the same business as the
Borrower and the Restricted Subsidiaries; (v) the Borrower shall be in Pro Forma
Compliance with the covenants set forth in Section 9.01; and (vi) a first
priority perfected Lien shall be granted to the Administrative Agent for the
benefit of the Lenders in such acquired assets except to the extent such assets
are subject to Liens permitted by Section 9.03(e).

(m) Investments permitted by Section 9.04.

(n) capital stock, promissory notes and other similar non-cash consideration
received by the Borrower or any Restricted Subsidiary in connection with any
transaction permitted by Section 9.11.

(o) Investments in Swap Agreements relating to the business and finances of the
Borrower or any Restricted Subsidiary and not for purposes of speculation.

(p) Investments (including debt obligations and capital stock) received in
connection with the bankruptcy or reorganization, or in settlement of delinquent
obligations, of, and other disputes with, customers, suppliers and other Persons
obligated to the Borrower or any Restricted Subsidiary.

(q) Investments made on the Effective Date in Black Warrior Methane Corp., an
Alabama corporation, and Black Warrior Transmission Corp., an Alabama
corporation, as part of the consummation of the EP Acquisition.

(r) Investments made from net proceeds from the sale of Equity Interests so long
as (i) any such Investment is made within 135 days after the receipt of such
proceeds, (ii) no Default or Event of Default has occurred and is continuing or
would result from such Investment and (iii) no Borrowing Base Deficiency exists
at such time.

 

- 93 -



--------------------------------------------------------------------------------

(s) so long as no Default or Event of Default has occurred and is continuing or
would result from such Investments and no Borrowing Base Deficiency exists at
such time, other Investments not to exceed $35,000,000 in the aggregate
outstanding at any time.

Section 9.06 Nature of Business; International Operations; Foreign Subsidiaries.
Neither the Borrower nor any Restricted Subsidiary will allow any material
change to be made in the character of its business as an independent oil and gas
exploration, production and transportation company. From and after the date
hereof, the Borrower and the Restricted Subsidiaries will not acquire or make
any other expenditure (whether such expenditure is capital, operating or
otherwise) in or related to, any Oil and Gas Properties not located within the
geographical boundaries of the United States and Canada.

Section 9.07 Proceeds of Loans. The Borrower will not permit the proceeds of the
Loans to be used for any purpose other than those permitted by Section 8.16.
Neither the Borrower nor any Person acting on behalf of the Borrower has taken
or will take any action which might cause any of the Loan Documents to violate
Regulations T, U or X or any other regulation of the Board or to violate
Section 7 of the Securities Exchange Act of 1934 or any rule or regulation
thereunder, in each case as now in effect or as the same may hereinafter be in
effect. If requested by the Administrative Agent, the Borrower will furnish to
the Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 or such other form referred to
in Regulation U, Regulation T or Regulation X of the Board, as the case may be.

Section 9.08 ERISA Compliance. The Borrower and the Restricted Subsidiaries will
not at any time:

(a) engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which the Borrower, a Restricted Subsidiary or any ERISA
Affiliate could be subjected to either a civil penalty assessed pursuant to
subsections (c), (i) or (l) of section 502 of ERISA or a tax imposed by Chapter
43 of Subtitle D of the Code if either of which would have a Material Adverse
Effect.

(b) terminate, or permit any ERISA Affiliate to terminate, any Plan in a manner,
or take any other action with respect to any Plan, which could reasonably be
expected to result in any material liability of the Borrower, a Restricted
Subsidiary or any ERISA Affiliate to the PBGC.

(c) fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, the Borrower, a Restricted Subsidiary or any
ERISA Affiliate is required to pay as contributions thereto if such failure
could reasonably be expected to have a Material Adverse Effect.

(d) permit to exist, or allow any ERISA Affiliate to permit to exist, any
accumulated funding deficiency within the meaning of section 302 of ERISA or
section 412 of the Code, whether or not waived, with respect to any Plan which
exceeds $5,000,000.

 

- 94 -



--------------------------------------------------------------------------------

(e) permit, or allow any ERISA Affiliate to permit, the actuarial present value
of the benefit liabilities under any Plan maintained by the Borrower, a
Restricted Subsidiary or any ERISA Affiliate which is regulated under Title IV
of ERISA to exceed the current value of the assets (computed on an ongoing basis
in accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities by more than $5,000,000. The term “actuarial present value of the
benefit liabilities” shall have the meaning specified in section 4041 of ERISA.

(f) contribute to or assume a material obligation to contribute to, or permit
any ERISA Affiliate to contribute to or assume a material obligation to
contribute to, any Multiemployer Plan.

(g) acquire, or permit any ERISA Affiliate to acquire, an interest in any Person
that causes such Person to become an ERISA Affiliate with respect to the
Borrower or a Restricted Subsidiary or with respect to any ERISA Affiliate of
the Borrower or a Restricted Subsidiary if such Person sponsors, maintains or
contributes to, or at any time in the six-year period preceding such acquisition
has sponsored, maintained, or contributed to, (i) any Multiemployer Plan, or
(ii) any other Plan that is subject to Title IV of ERISA under which the
actuarial present value of the benefit liabilities under such Plan exceeds the
current value of the assets (computed on an ongoing basis in accordance with
Title IV of ERISA) of such Plan allocable to such benefit liabilities by any
amount in excess of $5,000,000.

(h) incur, or permit any ERISA Affiliate to incur, a liability to or on account
of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of ERISA.

(i) contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to, any
employee welfare benefit plan, as defined in section 3(1) of ERISA, including,
without limitation, any such plan maintained to provide benefits to former
employees of such entities, that may not be terminated by such entities in their
sole discretion at any time without any material liability.

(j) amend, or permit any ERISA Affiliate to amend, a Plan resulting in a
material increase in current liability such that the Borrower, a Restricted
Subsidiary or any ERISA Affiliate is required to provide security to such Plan
under section 401(a)(29) of the Code.

Section 9.09 Sale or Discount of Receivables. Except for receivables acquired or
otherwise obtained by the Borrower or any Restricted Subsidiary out of the
ordinary course of business or the settlement of joint interest billing accounts
in the ordinary course of business or discounts granted to settle collection of
accounts receivable or the sale of defaulted accounts arising in the ordinary
course of business in connection with the compromise or collection thereof and
not in connection with any financing transaction, neither the Borrower nor any
Restricted Subsidiary will discount or sell (with or without recourse) to any
other Person that is not the Borrower or a Guarantor any of its notes receivable
or accounts receivable.

 

- 95 -



--------------------------------------------------------------------------------

Section 9.10 Mergers, Etc. Neither the Borrower nor any Restricted Subsidiary
will merge into or with or consolidate with any other Person, or sell, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its Property to any other Person (any such
transaction, a “consolidation”); provided that:

(a) any Restricted Subsidiary may participate in a consolidation with the
Borrower (provided that the Borrower shall be the continuing or surviving
Person).

(b) any Restricted Subsidiary of the Borrower may participate in a consolidation
with any other Restricted Subsidiary (provided that if a party to such
consolidation is a Guarantor or the surviving Person is a Material Subsidiary,
then the survivor is either a Guarantor or becomes a Guarantor in accordance
with Section 8.13(b), and if one of such Restricted Subsidiaries party to such
consolidation is a Wholly-Owned Subsidiary, then the surviving Person shall be a
Wholly-Owned Subsidiary).

(c) any Restricted Subsidiary may dispose of any or all of its assets (i) to the
Borrower or any other Loan Party or (ii) pursuant to a disposition permitted by
Section 9.11.

(d) any Investment expressly permitted by Section 9.05 or disposition expressly
permitted by Section 9.11 may be structured as a consolidation (provided that if
any such consolidation involves the Borrower, the Borrower shall be the
continuing or surviving Person).

Section 9.11 Sale of Properties; Termination of Swap Agreements. The Borrower
will not, and will not permit any Restricted Subsidiary to, sell, assign,
farm-out, convey or otherwise transfer any Property or to terminate any Swap
Agreement in respect of commodities except for:

(a) the sale or other transfer of Hydrocarbons and other Property in the
ordinary course of business and consistent with past practices.

(b) farm-outs of undeveloped acreage, zones or depths and assignments in
connection with such farm-outs.

(c) the sale or transfer of equipment that is no longer necessary for the
business of the Borrower or such Restricted Subsidiary or is replaced by
equipment of similar value and use.

(d) subject to Section 2.07(g), the sale or other disposition (including
Casualty Events) of, or, with respect to Swap Agreements in respect of
commodities, the termination or other monetization of, (i) any Oil and Gas
Property (including production payments), (ii) any interest therein, (iii) 100%
of the Equity Interests in any Restricted Subsidiary directly owning (whether in
fee or by leasehold) Oil and Gas Properties, (iv) any Equity Interests in
Designated Partnerships and (v) any Swap Agreement in respect of commodities;
provided that (A) at least 75% of the consideration received in respect of such
sale or other disposition shall be cash (or, in the case of Swap Agreements,
setoffs or netting), other Oil and Gas Properties, 100% of the Equity Interests
in a Person directly owning (whether in fee or by leasehold) Oil and Gas
Properties, Equity Interests in Designated Partnerships or any combination
thereof, (B) the consideration received in respect of such sale or other
disposition shall be equal to or greater than the greater of (x) the value as
determined in the most recent Reserve Report of the Oil and Gas Property or
(y) the fair market value of the interest therein, Restricted Subsidiary or
Equity

 

- 96 -



--------------------------------------------------------------------------------

Interests which are the subject of such sale or other disposition or Swap
Agreement which is the subject of such termination or other monetization as
reasonably determined by the Borrower (if requested by the Administrative Agent,
the Borrower shall deliver a certificate of a Responsible Officer certifying to
that effect), (C) no Default or Event of Default has occurred and is continuing
or would result from such sale, disposition or termination, as applicable,
(D) if such sale, disposition or termination would result in an automatic
redetermination of the Borrowing Base pursuant to Section 2.07(g), the Borrower
delivers reasonable prior written notice thereof to the Administrative Agent,
and (E) if a Borrowing Base Deficiency would result from such sale, disposition
or termination as a result of an automatic redetermination of the Borrowing Base
pursuant to Section 2.07(g), the Borrower prepays Borrowings, prior to or
contemporaneously with the consummation of such sale, disposition or
termination, to the extent that such prepayment would have been required under
Section 3.04(c)(iii) after giving effect to such automatic redetermination of
the Borrowing Base.

(e) the sale or disposition of the assets of, or any Equity Interest in, any
Immaterial Subsidiary that is not a Guarantor.

(f) dispositions permitted by Section 9.09 and Section 9.10.

(g) the sale, contribution or issuance of any Restricted Subsidiary’s Equity
Interests to the Borrower or any other Loan Party and the contribution of
Property to any Loan Party.

(h) dispositions of Investments made pursuant to Section 9.05(c),
Section 9.05(d), Section 9.05(e), Section 9.05(f), and Section 9.05(p).

(i) dispositions of Property in connection with a sale-leaseback transaction as
long as the Debt incurred in connection therewith is permitted by
Section 9.02(d).

(j) the termination or other monetization of Permitted Participating Partnership
Swap Agreements as permitted by the Designated Partnership Hedge Facility.

(k) other sales and dispositions of Properties (other than Oil and Gas
Properties, Swap Agreements in respect of commodities, 100% of the Equity
Interests in a Restricted Subsidiary directly owning (whether in fee or by
leasehold) Oil and Gas Properties and Equity Interests in Designated
Partnerships) having an aggregate fair market value not greater than $10,000,000
during any 6-month period.

Section 9.12 Environmental Matters. The Borrower will not, and will not permit
any Restricted Subsidiary to, cause or permit any of its Property to be in
violation of, or do anything or permit anything to be done which will subject
any such Property to a Release or threatened Release of Hazardous Materials,
exposure to any Hazardous Materials, or to any Remedial Work under any
applicable Environmental Laws, assuming disclosure to the applicable
Governmental Authority of all relevant facts, conditions and circumstances, if
any, pertaining to such Property if such violations, Release or threatened
Release, exposure or Remedial Work could reasonably be expected to have a
Material Adverse Effect.

 

- 97 -



--------------------------------------------------------------------------------

Section 9.13 Transactions with Affiliates. The Borrower will not, and will not
permit any Restricted Subsidiary to, enter into any transaction, including,
without limitation, any purchase, sale, lease or exchange of Property or the
rendering of any service, with any Affiliate (other than the Guarantors and
Wholly-Owned Subsidiaries of the Borrower) unless such transactions are
otherwise permitted under this Agreement or are upon fair and reasonable terms
no less favorable to it than it would obtain in a comparable arm’s length
transaction with a Person not an Affiliate.

Section 9.14 Subsidiaries. The Borrower shall not, and shall not permit any
Restricted Subsidiary to, create or acquire any additional Subsidiary or
designate or redesignate a Restricted Subsidiary as an Unrestricted Subsidiary
unless the Borrower gives written notice to the Administrative Agent of such
creation or acquisition and complies with Section 8.13(b). The Borrower shall
not, and shall not permit any Restricted Subsidiary to, sell, assign or
otherwise dispose of any Equity Interests in any Subsidiary except in compliance
with Section 9.11. Neither the Borrower nor any Restricted Subsidiary shall have
any Foreign Subsidiaries (other than any Subsidiary that is organized under the
laws of Canada or any province or territory thereof).

Section 9.15 Negative Pledge Agreements; Dividend Restrictions. The Borrower
will not, and will not permit any Restricted Subsidiary to, create, incur,
assume or suffer to exist any contract, agreement or understanding which
prohibits or restricts the granting, conveying, creation or imposition of any
Lien on any of its Property in favor of the Administrative Agent and the Lenders
or restricts any Restricted Subsidiary from paying dividends or making
distributions to the Borrower or any other Restricted Subsidiary, or which
requires the consent of other Persons in connection therewith; provided,
however, that the preceding restrictions will not apply to encumbrances or
restrictions arising under or by reason of (a) this Agreement or the Security
Instruments, (b) any leases or licenses or similar contracts as they affect any
Property or Lien, (c) any restriction with respect to a Restricted Subsidiary
imposed pursuant to an agreement entered into for the direct or indirect sale or
disposition of all or substantially all the Equity Interests or Property of such
Restricted Subsidiary pending the closing of such sale or disposition,
(d) customary provisions with respect to the distribution of Property in joint
venture agreements, (e) any agreements with respect to any Restricted Subsidiary
acquired in a transaction permitted by Section 9.05 (in which case, any
prohibition or limitation shall only be effective against the Property of such
Restricted Subsidiary) and (f) any agreements governing Debt permitted by
Section 9.02 incurred by the Borrower or any Restricted Subsidiary.

Section 9.16 Gas Imbalances. The Borrower shall not, nor shall it permit any of
the Restricted Subsidiaries to, allow on a net basis, gas imbalances or other
prepayments or other prepayments made to the Borrower or any Restricted
Subsidiary with respect to the Oil and Gas Properties of the Borrower or any
Restricted Subsidiary that would require the Borrower or any Restricted
Subsidiary to deliver and transfer ownership at some future time volumes of
their respective Hydrocarbons produced from such Oil and Gas Properties having a
value (based on current prices) of more than $7,500,000 without receiving full
payment therefore at the time of delivery of those Hydrocarbons.

 

- 98 -



--------------------------------------------------------------------------------

Section 9.17 Swap Agreements. The Borrower will not, and will not permit any
Restricted Subsidiary to, enter into any Swap Agreements with any Person other
than:

(a) Permitted Participating Partnership Swap Agreements, Swap Agreements listed
in the certificate delivered pursuant to Section 6.01(m) and other Swap
Agreements (other than purchase options) in respect of commodities entered into
by the Borrower fixing prices on oil and/or gas expected to be produced by the
Borrower, the Restricted Subsidiaries, the Designated Partnerships and the
Undesignated Partnerships, provided that such Swap Agreements meet the following
criteria:

(i) each such Swap Agreement shall be with an Approved Counterparty.

(ii) no such Swap Agreement shall be entered into by the Borrower for the
benefit of another Person other than the Designated Partnerships and the
Undesignated Partnerships (but only, in each case, to the extent (A) of a Loan
Party’s percentage interest in such Designated Partnership’s or such
Undesignated Partnership’s net revenues and (B) that such Designated Partnership
or Undesignated Partnership (1) was formed prior to March 22, 2011 and (2) is
not otherwise a Participating Partnership) or any Restricted Subsidiary.

(iii) each such Swap Agreement shall have a term not to exceed sixty-six
(66) months.

(iv) the notional volumes for each such Swap Agreement (when aggregated with
other commodity Swap Agreements then in effect other than basis differential
swaps on volumes already hedged pursuant to other Swap Agreements) shall not
exceed, as of the date such Swap Agreement is executed, 85% of the reasonably
anticipated future projected production from the Borrower’s and the other Loan
Parties’, and their proportionate share (based on such Loan Parties’ percentage
interests in such Designated Partnerships’ (other than (x) Designated
Partnerships formed on or after March 22, 2011 and (y) any Designated
Partnerships formed before March 22, 2011 that are Participating Partnerships)
net revenues) of the Designated Partnerships’ (other than (x) Designated
Partnerships formed on or after March 22, 2011 and (y) any Designated
Partnerships formed before March 22, 2011 that are Participating Partnerships),
proved Oil and Gas Properties.

Any projections in this Section 9.17(a) shall be adjusted as follows: (A) Oil
and Gas Properties evaluated in the most recently delivered Reserve Report shall
reflect the actual historical decline profile of such Oil and Gas Properties and
(B) Oil and Gas Properties not evaluated in the most recently delivered Reserve
Report shall reflect a reasonable decline profile based upon actual historical
decline profiles of similar or analogous Oil and Gas Properties for each month
during the period during which such Swap Agreement is in effect for each of
crude oil and natural gas, calculated separately.

(b) Swap Agreements in respect of interest rates with an Approved Counterparty,
as follows: (i) Swap Agreements effectively converting interest rates from fixed
to floating, the notional amounts of which (when aggregated with all other Swap
Agreements of the Borrower and the Restricted Subsidiaries then in effect
effectively converting interest rates from fixed to floating) do not exceed 50%
of the then outstanding principal amount of the Borrower’s Debt for borrowed
money which bears interest at a fixed rate and (ii) Swap Agreements effectively
converting interest rates from floating to fixed, the notional amounts of

 

- 99 -



--------------------------------------------------------------------------------

which (when aggregated with all other Swap Agreements of the Borrower and the
Restricted Subsidiaries then in effect effectively converting interest rates
from floating to fixed) do not exceed 75% of the then outstanding principal
amount of the Borrower’s Debt for borrowed money which bears interest at a
floating rate.

(c) In no event shall any Swap Agreement contain any requirement, agreement or
covenant for the Borrower or any Restricted Subsidiary to post collateral or
margin to secure their obligations under such Swap Agreement or to cover market
exposures (except that (i) Secured Swap Agreements may be secured by the
Mortgaged Properties pursuant to the Security Instruments and (ii) Permitted
Participating Partnership Swap Agreements may be secured by Properties of such
Participating Partnership pursuant to the Designated Partnership Hedge
Facility).

(d) The Borrower will not, and will not permit any Restricted Subsidiary to,
terminate or otherwise unwind or monetize any Swap Agreement in respect of
commodities (including, as applicable, any trade confirmations made pursuant
thereto), now existing or hereafter arising, without the prior written consent
of the Super Majority Lenders except to the extent such terminations are
permitted by Section 9.11.

Section 9.18 Tax Status as Partnership; Partnership Agreement. The Borrower
shall not alter its status as a partnership for purposes of United States
Federal income taxes. The Borrower shall not, and shall not permit any
Restricted Subsidiary to, amend or modify any provision of any organizational
document, or any agreements with Affiliates of the type referred to in
Section 9.13, if such amendment or modification could reasonably be expected to
have a Material Adverse Effect.

Section 9.19 Designation and Conversion of Unrestricted Subsidiaries; Debt of
Unrestricted Subsidiaries.

(a) No Person shall become an Unrestricted Subsidiary hereunder unless
designated as an Unrestricted Subsidiary on Schedule 7.15 as of the date hereof
or thereafter, in accordance with Section 9.19(b). Each Unrestricted Subsidiary
as of the Effective Date is set forth on Schedule 7.15.

(b) After the Effective Date, the Borrower may designate, by written notice to
the Administrative Agent, any Restricted Subsidiary as an Unrestricted
Subsidiary if (i) prior, and after giving effect, to such designation, neither a
Default nor a Borrowing Base Deficiency exists or would exist and (ii) at the
time of such designation it would be permitted to make an Investment in an
Unrestricted Subsidiary under Section 9.05 in an amount equal to the fair market
value as of the date of such designation of the Borrower’s direct and indirect
ownership interest in such Subsidiary. Except as provided in this
Section 9.19(b), no Restricted Subsidiary may be redesignated as an Unrestricted
Subsidiary.

(c) The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if after giving effect to such designation, the representations and
warranties of the Borrower and the Restricted Subsidiaries contained in each of
the Loan Documents are true and correct on and as of such date as if made on and
as of the date of such designation (or, if

 

- 100 -



--------------------------------------------------------------------------------

stated to have been made expressly as of an earlier date, were true and correct
as of such date), no Default would exist and the Borrower complies with the
requirements of Section 8.13, Section 8.15 and Section 9.14. Any such
designation shall be treated as a cash dividend in an amount equal to the lesser
of the fair market value of the Borrower’s direct and indirect ownership
interest in such Subsidiary or the amount of the Borrower’s cash investment
previously made for purposes of the limitation on Investments under
Section 9.05(g).

Section 9.20 Designation and Conversion of Undesignated Partnerships. A
Designated Partnership will become an Undesignated Partnership under this
Agreement (a) automatically upon such Designated Partnership failing to meet the
requirements set forth in the definition of “Designated Partnership” at any
time, or (b) subject to the following sentence, upon the Borrower delivering
written notice to the Administrative Agent designating such Designated
Partnership as an Undesignated Partnership. The Borrower may not voluntarily
designate any Designated Partnership as an Undesignated Partnership unless
(i) no Default or Event of Default has occurred and is continuing or would
result therefrom and (ii) if any Borrowing Base Deficiency would result from
such designation as a result of a redetermination of the Borrowing Base pursuant
to Section 2.07(g), the Borrower prepays Borrowings, prior to or
contemporaneously with the effectiveness of such designation, to the extent that
such prepayment would have been required under Section 3.04(c)(iii) after giving
effect to such redetermination of the Borrowing Base.

Section 9.21 EP Acquisition Documents. The Borrower will not, nor will the
Borrower permit any Restricted Subsidiary to, directly or indirectly, amend or
otherwise modify any EP Acquisition Document, the Barnett Acquisition Agreement,
the Titan Merger Agreement, or the DTE Acquisition Agreement, which in any case
(a) violates the terms of this Agreement or any other Loan Document, (b) could
reasonably be expected to be materially adverse to the rights, interests or
privileges of the Administrative Agent or the Lenders or their ability to
enforce the Loan Documents or (c) could reasonably be expected to have a
Material Adverse Effect.

Section 9.22 Change in Name, Location or Fiscal Year. Borrower shall not, and
shall not permit any other Loan Party to, (a) change its name as it appears in
official filings in the state of its incorporation or organization, (b) change
its chief executive office, principal place of business, mailing address,
corporate offices or warehouses or locations at which Mortgaged Property is held
or stored (other than locations where such Loan Party is a lessee with respect
to any oil and gas lease), or the location of its records concerning the
Mortgaged Property as set forth in the Security Agreement, (c) change the type
of entity that it is, (d) change its organization identification number, if any,
issued by its state of incorporation or other organization, or (e) change its
state of incorporation or organization, in each case, unless the Administrative
Agent shall have received at least five (5) Business Days prior written notice
of such change and any reasonable action requested by the Administrative Agent
in connection therewith has been, or will be contemporaneously therewith,
completed or taken (including any action to continue the perfection of any Liens
in favor of the Administrative Agent, on behalf of the Lenders, in any Mortgaged
Property), provided that, any new location shall be in the United States or
Canada. The Borrower shall not, and shall not permit any other Loan Party to,
change its fiscal year which currently ends on December 31.

 

- 101 -



--------------------------------------------------------------------------------

Section 9.23 Drilling and Operating Agreements. The Borrower will not, nor will
the Borrower permit any Restricted Subsidiary or Designated Partnership to,
directly or indirectly, amend or otherwise modify any drilling or operating
agreement between Borrower or any Restricted Subsidiary and any Designated
Partnership which in any case (a) violates the terms of this Agreement or any
other Loan Document, (b) could reasonably be expected to be materially adverse
to the rights, interests or privileges of the Administrative Agent or the
Lenders or their ability to enforce the Loan Documents or (c) could reasonably
be expected to have a Material Adverse Effect.

Section 9.24 Designated Partnerships’ Organizational Documents. The Borrower
will not, nor will the Borrower permit any Restricted Subsidiary or any new or
newly-designated Designated Partnership to, (a) execute any Organizational
Document of any Designated Partnership that does not contain an express
provision allowing the Master General Partner of such Designated Partnership to
withdraw its ownership interest in such Designated Partnership in the form of a
working interest in the production from the Oil and Gas Properties of such
Designated Partnership without the consent of any other party to such
Organizational Document or (b) directly or indirectly, amend or otherwise modify
the Organizational Document of such Designated Partnership to remove the
provision required in the foregoing clause (a).

Section 9.25 Designated Partnership Hedge Facility. The Borrower will not, nor
will the Borrower permit any Restricted Subsidiary or Participating Partnership
to enter into any agreement with respect to the Designated Partnership Hedge
Facility that (a) could reasonably be expected to be materially adverse to the
rights, interests or privileges of the Administrative Agent or the Lenders or
their ability to enforce the Loan Documents or (b) conflicts with the terms and
conditions set forth in the Loan Documents.

Section 9.26 Non-Qualified ECP Guarantors. The Borrower shall not permit any
Loan Party that is not an “eligible contract participant”, as defined in the
Commodity Exchange Act, to own, at any time, any Oil and Gas Properties or any
Equity Interests in any Subsidiaries.

ARTICLE X

Events of Default; Remedies

Section 10.01 Events of Default. One or more of the following events shall
constitute an “Event of Default”:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for payment or prepayment thereof or otherwise.

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of (i) in the case of
interest and fees payable under Section 3.02 and Section 3.05, respectively,
five (5) Business Days, and (ii) in the case of any other fees, interest

 

- 102 -



--------------------------------------------------------------------------------

or other amounts (other than an amount referred to in Section 10.01(a)), five
(5) Business Days after the earlier of (A) the day on which a Financial Officer
first obtains knowledge of such failure and (B) the day on which written notice
of such failure shall have been given to the Borrower by the Administrative
Agent.

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Restricted Subsidiary in or in connection with any Loan Document
or any amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
when made or deemed.

(d) the Borrower or any Restricted Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in Section 8.01(p),
Section 8.02(a) or in Article IX.

(e) the Borrower or any Restricted Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement (other than
those specified in Section 8.12(c), Section 10.01(a), Section 10.01(b),
Section 10.01(d), or Section 10.01(n)) or any other Loan Document, and such
failure shall continue unremedied for a period of 30 days after the earlier to
occur of (i) written notice thereof from the Administrative Agent to the
Borrower or (ii) a Responsible Officer of the Borrower otherwise becoming aware
of such default.

(f) the Borrower or any Restricted Subsidiary (i) fails to pay any principal in
respect of any Debt or any amount owing under any Swap Agreement (including any
Permitted Participating Partnership Swap Agreement) after the same have become
due and payable and the aggregate amount remaining unpaid at any time exceeds
$15,000,000, (ii) fails to observe or perform (after applicable grace periods,
if any) any other term, covenant, condition or agreement contained in any
agreement or instrument evidencing or governing any such Debt or such Swap
Agreement (other than any Permitted Participating Partnership Swap Agreement) if
the effect of any failure referred to in this clause (ii) is to cause, or to
permit the holder or holders of such Debt or a counterparty of the Borrower or
any Restricted Subsidiary in respect of such Swap Agreement or a trustee on its
or their behalf (with or without the giving of notice, the lapse of time or
both) to cause, principal of such Debt and amounts owing under such Swap
Agreement exceeding $15,000,000 in the aggregate to become immediately due and
payable, or (iii) fails to observe or perform (after applicable grace periods,
if any) any other term, covenant, condition or agreement contained in any
agreement or instrument evidencing or governing any Permitted Participating
Partnership Swap Agreement if the effect of any failure referred to in this
clause (iii) is to cause amounts owing under such Permitted Participating Swap
Agreements exceeding $15,000,000 in the aggregate to become immediately due and
payable.

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Loan Party or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Loan
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 90 days or an order or
decree approving or ordering any of the foregoing shall be entered.

 

- 103 -



--------------------------------------------------------------------------------

(h) any Loan Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in
Section 10.01(g), (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Loan
Party or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing.

(i) any Loan Party shall become unable, admit in writing its inability, or fail
generally to pay its debts as they become due.

(j) one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 shall be rendered against the Borrower, any of the
Restricted Subsidiaries, or any combination thereof, and all such judgments
shall not have been vacated, discharged, stayed or bonded pending appeal within
60 days from the entry thereof.

(k) any provision of the Loan Documents (including the Intercreditor Agreement)
material to the rights and interests of the Lenders shall for any reason, except
to the extent permitted by the terms thereof, cease to be in full force and
effect and valid, binding and enforceable in accordance with their terms against
any Loan Party, or, in the case of the Intercreditor Agreement, against any
other party thereto, or any provision of the Loan Documents shall be repudiated,
or cease to create a valid and perfected Lien of the priority required thereby
on any portion of the collateral purported to be covered thereby that is
material to the rights and interests of the Lenders, except to the extent
permitted by the terms of this Agreement, or any Loan Party shall so state in
writing.

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and the Restricted Subsidiaries in an aggregate amount
exceeding $10,000,000.

(m) a Change of Control shall occur.

(n) the Borrower or any Restricted Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in Section 2.1 of the
Intercreditor Agreement, and such failure shall continue unremedied for a period
of 10 Business Days after the earlier to occur of (i) written notice thereof
from the Administrative Agent to the Borrower or (ii) a Responsible Officer of
the Borrower or of any Restricted Subsidiary otherwise becoming aware of such
default.

 

- 104 -



--------------------------------------------------------------------------------

Section 10.02 Remedies.

(a) In the case of an Event of Default other than one described in
Section 10.01(g), Section 10.01(h) or Section 10.01(i), at any time thereafter
during the continuance of such Event of Default, the Administrative Agent may,
or at the direction of the Majority Lenders shall, by notice to the Borrower,
take any or all of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, (ii) declare the Notes and the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Loan Parties
accrued hereunder and under the Notes and the other Loan Documents (including,
without limitation, the payment of cash collateral to secure the LC Exposure as
provided in Section 2.08(i)), shall become due and payable immediately, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby waived by each
Loan Party and (iii) require the Master General Partner to immediately withdraw
its ownership interest in any or all of the Participating Partnerships in the
form of a working interest in the production from the Oil and Gas Properties of
such Participating Partnerships and (A) deliver such Mortgages or other Security
Instruments or documents as required under Section 8.13(f) and (B) execute a
novation, amendment or agreement to reflect that the MGP Volumes shall no longer
be secured by the Designated Partnership Hedge Facility; and in case of an Event
of Default described in Section 10.01(g), Section 10.01(h) or Section 10.01(i),
the Commitments shall automatically terminate and the Notes and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and the other obligations of the Borrower and the Guarantors accrued hereunder
and under the Notes and the other Loan Documents (including, without limitation,
the payment of cash collateral to secure the LC Exposure as provided in
Section 2.08(i)), shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Loan Party.

(b) In the case of the occurrence of an Event of Default, the Administrative
Agent and each Lender will have all other rights and remedies available to it or
them at law and equity.

(c) All proceeds realized from the liquidation or other disposition of
collateral or otherwise received after the Termination Date, whether by
acceleration or otherwise, shall be applied: first, to reimbursement of expenses
and indemnities provided for in this Agreement and the Security Instruments;
second, to accrued interest on the Loans; third, to fees; fourth, pro rata to
(i) outstanding principal of the Loans and LC Disbursements, (ii) to serve as
cash collateral to be held by the Administrative Agent to secure LC Exposure and
(iii) the payment of Indebtedness referred to in clauses (b) and (c) of the
definition of Indebtedness; fifth, to any other Indebtedness; and any excess
shall be paid to the Borrower or as otherwise required by any Law.

Notwithstanding the foregoing, amounts received from the Borrower or any
Guarantor that is not an “eligible contract participant” under the Commodity
Exchange Act shall not be applied to any Excluded Swap Obligations (it being
understood, that in the event that any amount is applied to Indebtedness other
than Excluded Swap Obligations as a result of this this clause, the
Administrative Agent shall make such adjustments as it determines are
appropriate to distributions pursuant to clause fourth above from amounts
received from “eligible contract participants” under the Commodity Exchange Act
to ensure, as nearly as possible, that the proportional aggregate recoveries
with respect to Indebtedness described in clause fourth above by the holders of
any Excluded Swap Obligations are the same as the proportional aggregate
recoveries with respect to other Indebtedness pursuant to clause fourth above).

 

- 105 -



--------------------------------------------------------------------------------

ARTICLE XI

The Administrative Agent And The Issuing Banks

Section 11.01 Appointment and Authorization of Administrative Agent; Secured
Swap Agreements.

(a) Each Lender hereby irrevocably (subject to Section 11.10) appoints,
designates and authorizes the Administrative Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Loan Documents with reference to the Administrative Agent, any
syndication agent or documentation agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

(b) Each Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time (and except for so long) as the Administrative Agent may agree at the
request of the Majority Lenders to act for such Issuing Bank with respect
thereto; provided, however, that each Issuing Bank shall have all of the
benefits and immunities (i) provided to the Administrative Agent in this Article
XI with respect to any acts taken or omissions suffered by an Issuing Bank in
connection with Letters of Credit issued by it or proposed to be issued by it
and the application and agreements for letters of credit pertaining to the
Letters of Credit as fully as if the term “Administrative Agent” as used in this
Article XI included each Issuing Bank with respect to such acts or omissions,
and (ii) as additionally provided herein with respect to each Issuing Bank.

Section 11.02 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
sub-agents, employees or attorneys in fact and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to
such duties. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects in the
absence of gross negligence or willful misconduct.

 

- 106 -



--------------------------------------------------------------------------------

Section 11.03 Default; Collateral.

(a) Upon the occurrence and continuance of a Default or Event of Default, the
Lenders agree to promptly confer in order that the Majority Lenders or the
Lenders, as the case may be, may agree upon a course of action for the
enforcement of the rights of the Lenders; and the Administrative Agent shall be
entitled to refrain from taking any action (without incurring any liability to
any Person for so refraining) unless and until the Administrative Agent shall
have received instructions from the Majority Lenders or the Lenders, as the case
may be. All rights of action under the Loan Documents and all right to the
Mortgaged Properties, if any, hereunder may be enforced by the Administrative
Agent and any suit or proceeding instituted by the Administrative Agent in
furtherance of such enforcement shall be brought in its name as the
Administrative Agent without the necessity of joining as plaintiffs or
defendants any other Lender, and the recovery of any judgment shall be for the
benefit of the Lenders (and, with respect to Secured Swap Agreements and Bank
Products, Affiliates, if applicable) subject to the expenses of the
Administrative Agent. In actions with respect to any Property of the Borrower or
any Restricted Subsidiary, the Administrative Agent is acting for the ratable
benefit of each Lender (and, with respect to Secured Swap Agreements and Bank
Products, Affiliates, if applicable). Any and all agreements to subordinate
(whether made heretofore or hereafter) other indebtedness or obligations of
Borrower to the Indebtedness shall be construed as being for the ratable benefit
of each Lender (and, with respect to Secured Swap Agreements and Bank Products,
Affiliates, if applicable).

(b) Each Lender authorizes and directs the Administrative Agent to enter into
the Security Instruments on behalf of and for the benefit of the Lenders (and,
with respect to Secured Swap Agreements and Bank Products, Affiliates, if
applicable)(or if previously entered into, hereby ratifies the Administrative
Agent’s (or any predecessor administrative agent’s) previously entering into
such agreements and Security Instruments).

(c) Except to the extent unanimity (or other percentage set forth in
Section 12.02) is required hereunder, each Lender agrees that any action taken
by the Majority Lenders in accordance with the provisions of the Loan Documents,
and the exercise by the Majority Lenders of the power set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders.

(d) The Administrative Agent is hereby authorized on behalf of the Lenders,
without the necessity of any notice to or further consent from any Lender, from
time to time to take any action with respect to any Mortgaged Property or
Security Instruments which may be necessary to perfect and maintain perfected
Liens upon the Mortgaged Properties granted pursuant to the Security
Instruments.

(e) The Administrative Agent shall not have any obligation whatsoever to any
Lender or to any other Person to assure that the Mortgaged Property exists or is
owned (whether in fee or by leasehold) by the Person purporting to own it or is
cared for, protected, or insured or has been encumbered or that the Liens
granted to the Administrative Agent (or any predecessor administrative agent)
herein or pursuant thereto have been properly or sufficiently or lawfully
created, perfected, protected, or enforced, or are entitled to any particular
priority, or to exercise at all or in any particular manner or under any duty of
care, disclosure, or fidelity, or to continue

 

- 107 -



--------------------------------------------------------------------------------

exercising, any of the rights granted or available to the Administrative Agent
in this Section 11.03 or in any of the Security Instruments; IT BEING UNDERSTOOD
AND AGREED THAT IN RESPECT OF THE MORTGAGED PROPERTY, OR ANY ACT, OMISSION, OR
EVENT RELATED THERETO, THE ADMINISTRATIVE AGENT MAY ACT IN ANY MANNER IT MAY
DEEM APPROPRIATE, IN ITS SOLE DISCRETION, GIVEN THE ADMINISTRATIVE AGENT’S OWN
INTEREST IN THE MORTGAGED PROPERTY AS ONE OF THE LENDERS AND THAT THE
ADMINISTRATIVE AGENT SHALL HAVE NO DUTY OR LIABILITY WHATSOEVER TO ANY LENDER
(AND, WITH RESPECT TO SECURED SWAP AGREEMENTS AND BANK PRODUCTS, AFFILIATES),
OTHER THAN TO ACT WITHOUT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

(f) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Mortgaged Property: (A) constituting property in
which neither Borrower nor any Restricted Subsidiary owned an interest at the
time the Lien was granted or at any time thereafter; (B) constituting property
leased to the Borrower or a Restricted Subsidiary under a lease which has
expired or been terminated in a transaction permitted under the Loan Documents
or is about to expire and which has not been, and is not intended by the
Borrower or such Restricted Subsidiary to be, renewed; or (C) consisting of an
instrument or other possessory collateral evidencing Debt or other obligations
pledged to the Administrative Agent (for the benefit of the Lenders), if the
Debt or obligations evidenced thereby has been paid in full or otherwise
superseded. In addition, the Lenders irrevocably authorize the Administrative
Agent to release Liens upon Mortgaged Property as contemplated herein and in the
other Loan Documents, or if approved, authorized, or ratified in writing by the
requisite Lenders. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Mortgaged Property pursuant to this Section 11.03.

(g) In furtherance of the authorizations set forth in this Section 11.03, each
Lender hereby irrevocably appoints the Administrative Agent as its
attorney-in-fact, with full power of substitution, for and on behalf of and in
the name of each such Lender (i) to enter into Security Instruments (including,
without limitation, any appointments of substitute trustees under any Security
Instruments), (ii) to take action with respect to the Mortgaged Property and
Security Instruments to perfect, maintain, and preserve the Lenders’ Liens, and
(iii) to execute instruments of release or to take other action necessary to
release Liens upon any Mortgaged Property to the extent authorized herein or in
the other Loan Documents. This power of attorney shall be liberally, not
restrictively, construed so as to give the greatest latitude to the
Administrative Agent’s power, as attorney, relative to the Mortgaged Property
matters described in this Section 11.03. The powers and authorities herein
conferred on the Administrative Agent may be exercised by the Administrative
Agent through any Person who, at the time of the execution of a particular
instrument, is an officer of the Administrative Agent (or any Person acting on
behalf of the Administrative Agent pursuant to a valid power of attorney). The
power of attorney conferred by this Section 11.03(g) to the Administrative Agent
is granted for valuable consideration and is coupled with an interest and is
irrevocable so long as the Indebtedness, or any part thereof, shall remain
unpaid or the Lenders are obligated to make any Loan or issue any Letter of
Credit under the Loan Documents.

 

- 108 -



--------------------------------------------------------------------------------

Section 11.04 Liability of Administrative Agent. NO RELATED PARTY OF THE
ADMINISTRATIVE AGENT SHALL (A) BE LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE
TAKEN BY ANY OF THEM UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (EXCEPT FOR ITS OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT IN CONNECTION WITH ITS DUTIES EXPRESSLY SET
FORTH HEREIN), or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by the Borrower or
any Restricted Subsidiary or any officer thereof, contained herein or in any
other Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for the creation, perfection or priority of any
Liens purported to be created by any of the Loan Documents, or the validity,
genuineness, enforceability, existence, value or sufficiency of any collateral
security, or to make any inquiry respecting the performance by the Borrower of
its obligations hereunder or under any other Loan Document, or for any failure
of the Borrower or any Restricted Subsidiary or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Related Party of
the Administrative Agent shall be under any obligation to any Lender or
Participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of the
Borrower or any Restricted Subsidiary or any Affiliate thereof.

Section 11.05 Reliance by Administrative Agent.

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, electronic mail, or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to the Borrower or any Restricted Subsidiary),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent shall be fully justified in failing or refusing to take
any action under any Loan Document unless it shall first receive such advice or
concurrence of the Majority Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Majority Lenders or all the Lenders, if required hereunder, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Lenders and Participants. Where this Agreement expressly
permits or prohibits an action unless the Majority Lenders or Super Majority
Lenders otherwise determine, the Administrative Agent shall, and in all other
instances, the Administrative Agent may, but shall not be required to, initiate
any solicitation for the consent or a vote of the requisite Lenders.

 

- 109 -



--------------------------------------------------------------------------------

(b) For purposes of determining compliance with the conditions specified in
Section 6.01, each Lender that has funded its Applicable Percentage of the
initial Loan on the Effective Date (or, if there is no Loan made on such date,
each Lender other than the Lenders who gave written objection to the
Administrative Agent prior to such date) shall be deemed to have consented to,
approved or accepted, or to be satisfied with, each document or other matter
either sent by the Administrative Agent to such Lender (or otherwise made
available for such Lender on SyndTrak Online, DXSyndicate™ or any similar
website) for consent, approval, acceptance or satisfaction, or required
hereunder to be consented to or approved by or acceptable or satisfactory to a
Lender.

Section 11.06 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest and fees
required to be paid to the Administrative Agent for the account of the Lenders,
unless the Administrative Agent shall have received written notice from a Lender
or the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as may be directed by the Majority Lenders in accordance with
this Agreement; provided, however, that unless and until the Administrative
Agent has received any such direction, the Administrative Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable or in the
best interest of the Lenders.

Section 11.07 Credit Decision; Disclosure of Information by Administrative
Agent. Each Lender acknowledges that no Related Party of the Administrative
Agent has made any representation or warranty to it, and that no act by the
Administrative Agent hereinafter taken, including any consent to and acceptance
of any assignment or review of the affairs of the Borrower or any Restricted
Subsidiary or any Affiliate thereof, shall be deemed to constitute any
representation or warranty by any Related Party of the Administrative Agent to
any Lender as to any matter, including whether Related Parties of the
Administrative Agent have disclosed material information in their possession.
Each Lender represents to the Administrative Agent that it has, independently
and without reliance upon any Related Party of the Administrative Agent and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower,
any Guarantor and their respective Subsidiaries, and all applicable bank or
other regulatory laws relating to the transactions contemplated hereby, and made
its own decision to enter into this Agreement and to extend credit to the
Borrower hereunder. Each Lender also represents that it will, independently and
without reliance upon any Related Party of the Administrative Agent and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties. In this regard,
each Lender acknowledges that Vinson & Elkins L.L.P. is acting in this
transaction as counsel to the Administrative Agent. Each other party hereto will
consult with its own legal counsel to the extent that it deems necessary in
connection with the Loan Documents and the matters contemplated therein. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent herein, the Administrative Agent shall
not have any duty or responsibility

 

- 110 -



--------------------------------------------------------------------------------

to provide any Lender with any credit or other information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Related Party of the
Administrative Agent.

Section 11.08 Indemnification of Agents. WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY ARE CONSUMMATED, THE LENDERS SHALL INDEMNIFY UPON DEMAND
EACH RELATED PARTY OF THE ADMINISTRATIVE AGENT (TO THE EXTENT NOT REIMBURSED BY
OR ON BEHALF OF THE BORROWER AND WITHOUT LIMITING THE OBLIGATION OF THE BORROWER
TO DO SO), IN ACCORDANCE WITH THEIR RESPECTIVE APPLICABLE PERCENTAGES, AND HOLD
HARMLESS EACH RELATED PARTY OF THE ADMINISTRATIVE AGENT FROM AND AGAINST ANY AND
ALL INDEMNIFIED LIABILITIES INCURRED BY IT (INCLUDING SUCH RELATED PARTY OF THE
ADMINISTRATIVE AGENT’S OWN NEGLIGENCE); PROVIDED, HOWEVER, THAT NO LENDER SHALL
BE LIABLE FOR THE PAYMENT TO ANY RELATED PARTY OF THE ADMINISTRATIVE AGENT OF
ANY PORTION OF SUCH INDEMNIFIED LIABILITIES RESULTING FROM SUCH PERSON’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT; provided, however, that no action taken in
accordance with the directions of the Majority Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Section 11.08. Without limitation of the foregoing, each Lender shall reimburse
the Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including counsel fees) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrower. The
undertaking in this Section 11.08 shall survive termination of the Commitments,
the payment of all Indebtedness hereunder and the resignation or replacement of
the Administrative Agent.

Section 11.09 Administrative Agent in its Individual Capacity. Wells Fargo and
its Affiliates may make loans to, accept deposits from, acquire equity interests
in and generally engage in any kind of banking, trust, financial advisory,
underwriting or other business with the Borrower and its Affiliates as though
Wells Fargo were not the Administrative Agent or an Issuing Bank hereunder and
without notice to or consent of the Lenders. The Lenders acknowledge that,
pursuant to such activities, Wells Fargo or its Affiliates may receive
information regarding the Borrower or its Affiliates (including information that
may be subject to confidentiality obligations in favor of the Borrower or such
Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them. With respect to its Loans, Wells
Fargo shall have the same rights and powers under this Agreement as any other
Lender and may exercise such rights and powers as though it were not the
Administrative Agent or an Issuing Bank, and the terms “Lender” and “Lenders”
include Wells Fargo in its individual capacity.

 

- 111 -



--------------------------------------------------------------------------------

Section 11.10 Successor Administrative Agent and Issuing Bank. The
Administrative Agent or an Issuing Bank may resign at any time upon 30 days’
notice to the Lenders with a copy of such notice to the Borrower. If the
Administrative Agent or Issuing Bank resigns under this Agreement, the Majority
Lenders shall appoint from among the Lenders a successor administrative agent or
issuing bank for the Lenders which successor administrative agent or issuing
bank shall be consented to by the Borrower at all times other than during the
existence of an Event of Default (which consent of the Borrower shall not be
unreasonably withheld, delayed or conditioned). If no successor administrative
agent or issuing bank is appointed prior to the effective date of the
resignation of the Administrative Agent or Issuing Bank, the Administrative
Agent may appoint, after consulting with the Lenders and, so long as no Event of
Default has occurred which is continuing, upon written approval of the Borrower
(which approval of the Borrower shall not be unreasonably withheld, delayed or
conditioned), a successor administrative agent and/or issuing bank from among
the Lenders. Upon the acceptance of its appointment as successor administrative
agent and/or issuing bank hereunder, such successor administrative agent and/or
issuing bank shall succeed to all the rights, powers and duties of the retiring
Administrative Agent or Issuing Bank and the term “Administrative Agent” and
“Issuing Bank” shall mean such successor administrative agent or issuing bank
and the retiring Administrative Agent’s or Issuing Bank’s appointment, powers
and duties as Administrative Agent or Issuing Bank shall be terminated. The
resigning Issuing Bank shall remain the Issuing Bank with respect to any Letters
of Credit outstanding on the effective date of its resignation and the
provisions affecting such Issuing Bank with respect to Letters of Credit shall
inure to the benefit of the resigning Issuing Bank until the termination of all
such Letters of Credit. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article XI and
Sections 12.03 and 12.05 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor administrative agent has accepted appointment as
Administrative Agent by the date which is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative Agent hereunder
until such time, if any, as the Majority Lenders appoint a successor agent as
provided for above.

Section 11.11 Syndication Agent; Other Agents; Arrangers. None of the Lenders or
other Persons identified on the facing page or signature pages of this Agreement
as a “syndication agent,” as a “documentation agent,” any other type of agent
(other than the Administrative Agent), “arranger,” or “bookrunner” shall have
any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such. Without limiting
the foregoing, none of the Lenders so identified shall have or be deemed to have
any fiduciary relationship with any Lender. Each Lender acknowledges that it has
not relied, and will not rely, on any of the Lenders so identified in deciding
to enter into this Agreement or in taking or not taking action hereunder.

Section 11.12 Administrative Agent May File Proof of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any Restricted Subsidiary, the
Administrative Agent (irrespective of whether the principal of any Loan or LC
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise

 

- 112 -



--------------------------------------------------------------------------------

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposures and all other
Indebtedness that are owing and unpaid and to file such other documents as may
be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Banks and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Banks and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 12.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Indebtedness or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

Section 11.13 Secured Swap Agreements. To the extent any Affiliate of a Lender
is a party to a Secured Swap Agreement with the Borrower or any of the
Restricted Subsidiaries and thereby becomes a beneficiary of the Liens pursuant
to any Security Instrument, such Affiliate of a Lender shall be deemed to
appoint the Administrative Agent its nominee and agent to act for and on behalf
of such Affiliate in connection with such Security Instruments and to be bound
by the terms of this Article XI and the other provisions of this Agreement.

Section 11.14 Bank Product Obligations. To the extent any Affiliate of a Lender
provides any Bank Products and thereby becomes a beneficiary of the Liens
pursuant to any Security Instrument, such Affiliate of a Lender shall be deemed
to appoint the Administrative Agent its nominee and agent to act for and on
behalf of such Affiliate in connection with such Security Instruments and to be
bound by the terms of this Article XI and the other provisions of this
Agreement.

Section 11.15 Intercreditor Agreement. The Lenders hereby authorize the
Administrative Agent to enter into the Intercreditor Agreement and to amend such
agreement in accordance with the provisions of Section 12.02. Each Lender (by
receiving the benefits thereunder and of the Mortgaged Property pledged pursuant
to the Security Instruments) agrees that the terms of the Intercreditor
Agreement shall be binding on such Lender and its successors and assigns, as if
it were a party thereto.

 

- 113 -



--------------------------------------------------------------------------------

ARTICLE XII

Miscellaneous

Section 12.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to Section 12.01(b)), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or e-mail, as follows:

 

  (i)     if to the Borrower, to it at:

Atlas Resource Partners, L.P.

1845 Walnut Street, 10th Floor

Philadelphia, Pennsylvania 19118

Attn: Sean P. McGrath

Fax: (215) 405-3882

Email: SMcGrath@atlasenergy.com

(ii)      if to Administrative Agent or to Wells Fargo in its capacity as
Issuing Bank, to it at:

Wells Fargo Bank, National Association

1525 W WT Harris BLVD, 1st Floor

MAC D1109-019

Charlotte, North Carolina 28262-8522

Attn: Agency Services

Phone: (704) 590-2706

Fax: (704) 590-2782

with a copy to:

Wells Fargo Bank, National Association

1445 Ross Avenue, Suite 4500, T9216-451

Dallas, Texas 75202

Attn: Jason M. Hicks

Fax: (214) 721-8215

(iii)     if to any other Lender, in its capacity as such (or in its capacity as
Issuing Bank if such Lender is an Issuing Bank hereunder), to it at its address
(or telecopy number) set forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II, Article III, Article IV and Article V unless otherwise
agreed by the Administrative Agent and

 

- 114 -



--------------------------------------------------------------------------------

the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address, telecopy number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

Section 12.02 Waivers; Amendments.

(a) No failure on the part of the Administrative Agent, any Issuing Bank or any
Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege, or any abandonment or discontinuance
of steps to enforce such right, power or privilege, under any of the Loan
Documents shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege under any of the Loan Documents
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies of the Administrative Agent,
the Issuing Banks and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by Section 12.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or the issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of such Default at the time.

(b) Subject to Section 12.04(b)(ii)(E)(4), neither this Agreement nor any
provision hereof nor any Security Instrument nor any provision thereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Loan Parties party thereto and the Majority Lenders
or by the Borrower and the Administrative Agent with the consent of the Majority
Lenders; provided that no such agreement shall

(i) increase the Maximum Credit Amount of any Lender without the written consent
of such Lender,

(ii) increase the Borrowing Base without the written consent of all Lenders
(other than any Defaulting Lender and any Affiliate Lender) or decrease or
maintain the Borrowing Base without the consent of the Super Majority Lenders,

(iii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly and adversely affected thereby; provided
that the consent of an Affiliate Lender for any such reduction shall not be
required if such reduction is proportionately applicable to each Lender
(including such Affiliate Lender),

 

- 115 -



--------------------------------------------------------------------------------

(iv) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone or extend
the Termination Date without the written consent of each Lender directly and
adversely affected thereby; provided that the consent of an Affiliate Lender for
any such postponement, reduction, extension or waiver shall not be required if
such postponement, reduction, extension or waiver is proportionately applicable
to each Lender (including such Affiliate Lender),

(v) change Section 4.01(b) or Section 4.01(c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender adversely affected thereby; provided that the consent of an
Affiliate Lender for any such change shall not be required if such change is
proportionately applicable to each Lender (including such Affiliate Lender),

(vi) release any Guarantor (except as set forth in the Guaranty Agreement),
release all or substantially all of the collateral, or reduce the percentage set
forth in the definition of Required Mortgage Value to less than 80%, without the
written consent of each Lender (other than any Defaulting Lender and any
Affiliate Lender), or

(vii) change any of the provisions of this Section 12.02(b) or the definitions
of “Super Majority Lenders” or “Majority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or under any other Loan Documents or make any
determination or grant any consent hereunder or any other Loan Documents,
without the written consent of each Lender directly and adversely affected
thereby;

provided further, that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or any Issuing Bank hereunder
or under any other Loan Document without the prior written consent of the
Administrative Agent or such Issuing Bank, as the case may be. Notwithstanding
the foregoing, any supplement to Schedule 7.15 (Subsidiaries) shall be effective
simply by delivering to the Administrative Agent a supplemental schedule clearly
marked as such and, upon receipt, the Administrative Agent will promptly deliver
a copy thereof to the Lenders.

Section 12.03 Expenses, Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including,
without limitation, the reasonable fees, charges and disbursements of counsel
and other outside consultants for the Administrative Agent, the reasonable
travel, photocopy, mailing, courier, telephone and other similar expenses, and
the cost of environmental audits and surveys and appraisals, in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration (both before and after the
execution hereof and including advice of counsel to the Administrative Agent as
to the rights and duties of the Administrative Agent and the Lenders with
respect thereto) of this Agreement and the other Loan Documents and any
amendments, modifications or waivers of or consents related to the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated),

 

- 116 -



--------------------------------------------------------------------------------

(ii) all reasonable and documented out-of-pocket costs, expenses, taxes,
assessments and other charges incurred by the Administrative Agent or any Lender
in connection with any filing, registration, recording or perfection of any
security interest contemplated by this Agreement or any Security Instrument or
any other document referred to therein, and (iii) all out-of-pocket expenses
incurred by the Administrative Agent or any Lender, including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Issuing Bank
or any Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement or any other Loan Document, including its rights
under this Section 12.03, or in connection with the Loans made or Letters of
Credit issued hereunder, including, without limitation, all such out-of-pocket
expenses incurred during any workout, restructuring or similar negotiations in
respect of such Loans or Letters of Credit.

(b) THE BORROWER SHALL INDEMNIFY THE ARRANGERS, THE ADMINISTRATIVE AGENT, EACH
ISSUING BANK AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING
PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, DEFEND AND HOLD
EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES,
LIABILITIES AND RELATED EXPENSES, INCLUDING THE REASONABLE FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST
ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY ANY OTHER LOAN DOCUMENT, (ii) THE FAILURE OF THE
BORROWER OR ANY OTHER LOAN PARTY TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT,
INCLUDING THIS AGREEMENT, OR WITH ANY LAW, (iii) ANY INACCURACY OF ANY
REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR COVENANT OF THE BORROWER OR ANY
GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS
OR CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH, (iv) ANY LOAN OR LETTER OF
CREDIT OR THE USE OF THE PROCEEDS THEREFROM, INCLUDING, WITHOUT LIMITATION,
(A) ANY REFUSAL BY ANY ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER
OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT
STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, OR (B) THE PAYMENT OF A
DRAWING UNDER ANY LETTER OF CREDIT NOTWITHSTANDING THE NON-COMPLIANCE,
NON-DELIVERY OR OTHER IMPROPER PRESENTATION OF THE DOCUMENTS PRESENTED IN
CONNECTION THEREWITH, (v) ANY OTHER ASPECT OF THE LOAN DOCUMENTS, (vi) THE
OPERATIONS OF THE BUSINESS OF THE BORROWER AND THE RESTRICTED SUBSIDIARIES,
(vii) ANY ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS
RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS, (viii) ANY ENVIRONMENTAL LAW
APPLICABLE TO THE BORROWER OR ANY RESTRICTED SUBSIDIARY OR

 

- 117 -



--------------------------------------------------------------------------------

ANY OF THEIR PROPERTIES, INCLUDING WITHOUT LIMITATION, THE PRESENCE, GENERATION,
STORAGE, RELEASE, THREATENED RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF
DISPOSAL OR TREATMENT OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS
SUBSTANCES ON ANY OF THEIR PROPERTIES, (ix) THE BREACH OR NON-COMPLIANCE BY THE
BORROWER OR ANY RESTRICTED SUBSIDIARY WITH ANY ENVIRONMENTAL LAW APPLICABLE TO
THE BORROWER OR ANY RESTRICTED SUBSIDIARY, (x) THE PAST OWNERSHIP BY THE
BORROWER OR ANY RESTRICTED SUBSIDIARY OF ANY OF THEIR PROPERTIES OR PAST
ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE
AT THE TIME, COULD RESULT IN PRESENT LIABILITY, (xi) THE PRESENCE, USE, RELEASE,
STORAGE, TREATMENT, DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT,
ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF OIL, OIL AND GAS
WASTES, SOLID WASTES OR HAZARDOUS SUBSTANCES ON OR AT ANY OF THE PROPERTIES
OWNED OR OPERATED BY THE BORROWER OR ANY RESTRICTED SUBSIDIARY OR ANY ACTUAL OR
ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED
OR OPERATED BY THE BORROWER OR ANY OF THE RESTRICTED SUBSIDIARIES, (xii) ANY
ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF THE
RESTRICTED SUBSIDIARIES, (xiii) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY
CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS, OR (xiv) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY
SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT
NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE,
WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF
ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT
FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES HAVE RESULTED FROM (1) THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE (AS DETERMINED BY A FINAL,
NONAPPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION), (2) A MATERIAL
BREACH OF THE MATERIAL OBLIGATIONS OF SUCH INDEMNITEE UNDER THE LOAN DOCUMENTS
OR (3) ANY PROCEEDING THAT IS SOLELY AMONG INDEMNITEES.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or any Issuing Bank under Section 12.03(a) or
Section 12.03(b), each Lender severally agrees to pay to the Administrative
Agent or such Issuing Bank, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or such Issuing Bank in its capacity as such.

 

- 118 -



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof.

(e) All amounts due under this Section 12.03 shall be payable promptly after
written demand therefor.

Section 12.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 12.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in Section 12.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Banks, and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent of:

(A) the Borrower (such consent not to be unreasonably withheld, conditioned or
delayed), provided that no consent of the Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund (as defined
below) or, if an Event of Default has occurred and is continuing, any other
Person; and

(B) the Administrative Agent and the Issuing Banks (such consent not to be
unreasonably withheld, conditioned or delayed), provided that no consent of the
Administrative Agent or the Issuing Banks shall be required for an assignment to
a Lender, an Affiliate of a Lender, or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

 

- 119 -



--------------------------------------------------------------------------------

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 or, if smaller, the
entire remaining amount of the assigning Lender’s Maximum Credit Amount, unless
each of the Borrower and the Administrative Agent otherwise consent, provided
that (1) no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing and (2) such amounts shall be aggregated
in respect of each Lender and its Affiliates or Approved Funds, if any;

(B) the parties to each assignment (other than assignments to an Affiliate of a
Lender or an Approved Fund) shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500 unless such fee is waived by the Administrative Agent;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

(D) in no event may any Lender assign all or a portion of its rights and
obligations under this Agreement to the Borrower; and

(E) any Lender assign all or a portion of its rights and obligations under this
Agreement to an Affiliate of the Borrower, subject to the following limitations:

(1) each Affiliate of the Borrower that is an Assignee (each, an “Affiliate
Lender”) shall represent and warrant as of the date of any such purchase and
assignment, that neither such Affiliate Lender or any of its Affiliates nor any
of their respective directors or officers has any material non-public
information with respect to the Borrower or any of its Subsidiaries or
securities that has not been disclosed to the assigning Lender (other than
because such assigning Lender does not wish to receive material non-public
information with respect to the Borrower and its Subsidiaries or securities)
prior to such date to the extent such information could reasonably be expected
to have a material effect upon, or otherwise be material, to a Lender’s decision
to assign rights and obligations hereunder to such Affiliate Lender;

(2) each Affiliate Lender will not be entitled to receive, and will not receive,
information provided solely to the Lenders that are not Affiliate Lenders by the
Administrative Agent or any Lender that is not an Affiliate Lender and will not
be permitted to attend or participate in, and will not attend or participate in,
meetings or conference calls solely among the Lenders that are not Affiliate
Lenders and the Administrative Agent;

 

- 120 -



--------------------------------------------------------------------------------

(3) the aggregate percentage of the Aggregate Maximum Credit Amounts (if no
Loans or LC Exposure are outstanding at such time) or of the outstanding
aggregate principal amount of the Loans and participations interests in Letters
of Credit (if there are Loans or LC Exposure outstanding at such time) held at
any one time by all Affiliate Lenders may not exceed 10% of the Aggregate
Maximum Credit Amounts or of the principal amount of the Loans and participation
interests in Letters of Credit, as applicable, in each case outstanding at such
time under this Agreement;

(4) Notwithstanding anything in this Agreement to the contrary, for purposes of
determining whether the Majority Lenders, the Super Majority Lenders or all
Lenders have (x) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, or any plan of
reorganization pursuant to the U.S. Bankruptcy Code, (y) otherwise acted on any
matter related to any Loan Document, or (z) directed or required the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, all Loans (or
Maximum Credit Amounts, as applicable) held by any Affiliate Lender shall be
deemed to be not outstanding for all purposes of calculating whether the
Majority Lenders, the Super Majority Lenders or all Lenders have taken any
actions; and

(5) borrowings of Loans shall not be made to directly or indirectly fund the
purchase or assignment.

For the purposes of this Section 12.04, “Approved Fund” means a Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) a Person or an Affiliate of a Person that
administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.04(b) shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with Section 12.04(c).

 

- 121 -



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Maximum Credit Amount of, and principal amount
of the Loans and LC Exposures owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Banks and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 12.04(b), and any written
consent to such assignment required by Section 12.04(b), the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this Section 12.04(b).

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(each a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (C) the Borrower, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to Section 12.02(b) and (2) directly affects such Participant. Subject
to paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Section 5.01, Section 5.02, and
Section 5.03 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 12.04(b). To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 12.08 as
though it were a Lender, provided such Participant shall be subject to
Section 4.01 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in

 

- 122 -



--------------------------------------------------------------------------------

registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 5.01 or Section 5.03 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. Any Participant that is a Foreign Lender shall not be
entitled to the benefits of Section 5.03 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 5.03(e).

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any central bank having jurisdiction over such Lender, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
Assignee for such Lender as a party hereto.

(e) Notwithstanding the foregoing, any Lender may grant to a Conduit Lender the
option to provide to the Borrower all or any part of any Loan that a Lender
would be required to make, and any Conduit Lender may assign any or all of the
Loans it may have funded hereunder to its designating Lender, in each case,
without the consent of the Borrower or the Administrative Agent and without
regard to the limitations set forth in Section 12.04(b). Each of the Borrower,
each Lender and the Administrative Agent hereby confirms that it will not
institute against a Conduit Lender or join any other Person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.

Section 12.05 Survival; Revival; Reinstatement.

(a) All covenants, agreements, representations and warranties made by the
Borrower herein and by the Loan Parties in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and

 

- 123 -



--------------------------------------------------------------------------------

shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Section 5.01, Section 5.02, Section 5.03 and Section 12.03 and Article XI shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement, any other Loan Document or any provision hereof or thereof.

(b) To the extent any payment by or on behalf of the Borrower is made to the
Administrative Agent, any Issuing Bank or any Lender, and such payment or any
part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, any Issuing Bank or any Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any bankruptcy or other laws for the relief
of debtors or otherwise, then to the extent of such recovery, the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made.

Section 12.06 Counterparts; Integration; Effectiveness.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

(b) This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof. This Agreement and the other
Loan Documents represent the final agreement among the parties hereto and
thereto and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties.

(c) Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by email (in .pdf or similar format) or
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

Section 12.07 Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

- 124 -



--------------------------------------------------------------------------------

Section 12.08 Right of Setoff. If an Event of Default under Section 10.01(a) or
Section 10.01(b) shall have occurred and be continuing, each Lender and each of
its Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations (of whatsoever kind, including, without limitations
obligations under Swap Agreements) at any time owing by such Lender or Affiliate
to or for the credit or the account of the Borrower or any Restricted Subsidiary
against any of and all the obligations of the Borrower or any Restricted
Subsidiary owed to such Lender now or hereafter existing under this Agreement or
any other Loan Document, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations may be unmatured. Such Lender shall promptly notify the
Borrower after any such set off and application made by such Lender, but the
failure to give such notice will not affect the validity of such set off and
application. The rights of each Lender under this Section 12.08 are in addition
to other rights and remedies (including other rights of setoff) which such
Lender or its Affiliates may have.

Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT
PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS. THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT
PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN ANY COURT
OTHERWISE HAVING JURISDICTION.

(c) EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO

 

- 125 -



--------------------------------------------------------------------------------

BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANOTHER PARTY IN ANY OTHER JURISDICTION.

(d) EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY INDIRECT,
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR
IN ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE, AGENT OR COUNSEL OF ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.

Section 12.10 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement, and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 12.11 Confidentiality. Each of the Administrative Agent and each Lender
agrees to keep confidential all non-public information provided to it by the
Borrower or any of the Restricted Subsidiaries, the Administrative Agent or any
Lender pursuant to or in connection with this Agreement that is designated by
the provider thereof as confidential; provided that nothing herein shall prevent
the Administrative Agent or any Lender from disclosing any such information
(a) to the Administrative Agent, any other Lender or any affiliate thereof
(subject, in the case of such disclosure to any affiliate of the Administrative
Agent or a Lender, to the Administrative Agent or such Lender, as applicable,
instructing such affiliate to comply with the provisions of this Section 12.11),
(b) subject to an agreement to comply with the provisions of this Section, to
any actual or prospective Transferee or any direct or indirect counterparty to
any Swap Agreement (or any professional advisor to such counterparty), (c) to
its employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such information and instructed to keep such information confidential), (d) upon
the request or demand of any Governmental Authority, (e) in response to any
order of any court or other Governmental Authority or as may otherwise be
required pursuant to any Law, (f) if requested or required to do so in
connection with any litigation or similar proceeding, (g) that has been publicly
disclosed, (h) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings

 

- 126 -



--------------------------------------------------------------------------------

issued with respect to such Lender, (i) in connection with the exercise of any
remedy hereunder or under any other Loan Document, or (j) to the extent it
becomes available to the Administrative Agent, any Lender, the Issuing Bank or
any of their respective Affiliates on a non-confidential basis from a source
other than the Borrower.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its Administrative
Questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

Section 12.12 Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

Section 12.13 No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and the Issuing Banks
to issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of the Borrower, and no other Person (including, without limitation, any
Restricted Subsidiary, any obligor, contractor, subcontractor, supplier or
materialman) shall have any rights, claims, remedies or privileges hereunder or
under any other Loan Document against the Administrative Agent, any Issuing Bank
or any Lender for any reason whatsoever. There are no third party beneficiaries.

Section 12.14 Collateral Matters; Swap Agreements. The benefit of the Security
Instruments and of the provisions of this Agreement relating to any collateral
securing the Indebtedness shall also extend to and be available to those Lenders
or their Affiliates which are

 

- 127 -



--------------------------------------------------------------------------------

counterparties to any Secured Swap Agreement with the Borrower or any of the
Restricted Subsidiaries on a pro rata basis in respect of any obligations of the
Borrower or any of the Restricted Subsidiaries which arise under any such
Secured Swap Agreement while such Person or its Affiliate is a Lender. For the
avoidance of doubt, the obligations under any such Secured Swap Agreement will
continue to be secured if the Person that is a counterparty to such Secured Swap
Agreement ceases to be a Lender or an Affiliate of a Lender, subject to the
limitations set forth in the definition of “Secured Swap Agreement”. No Lender
or any Affiliate of a Lender shall have any voting rights under any Loan
Document as a result of the existence of obligations owed to it under any Swap
Agreements.

Section 12.15 Acknowledgements. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

Section 12.16 USA Patriot Act Notice. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.

Section 12.17 True-Up Loans. Upon the effectiveness of this Agreement, (a) each
Lender who holds Loans in an aggregate amount less than its Applicable
Percentage (after giving effect to this amendment and restatement) of all Loans
shall advance new Loans which shall be disbursed to the Administrative Agent and
used to repay Loans outstanding to each Lender who holds Loans in an aggregate
amount greater than its Applicable Percentage of all Loans, (b) each Lender’s
participation in each Letter of Credit shall be automatically adjusted to equal
its Applicable Percentage (after giving effect to this amendment and
restatement), and (c) such other adjustments shall be made as the Administrative
Agent shall specify so that each Lender’s Credit Exposure equals its Applicable
Percentage (after giving effect to this amendment and restatement) of the total
Credit Exposures of all of the Lenders. The loans and/or adjustments described
in this paragraph are referred to herein as the “True-Up Loans”.

Section 12.18 Amendment and Restatement. It is the intention of the parties
hereto that this Agreement supersedes and replaces the Existing Credit Agreement
in its entirety; provided, that, (a) such amendment and restatement shall
operate to renew, amend, modify, extend and

 

- 128 -



--------------------------------------------------------------------------------

assign all of the rights, duties, liabilities and obligations of the Borrower
under the Existing Credit Agreement and under the Existing Loan Documents, which
rights, duties, liabilities and obligations are hereby renewed, amended,
modified and extended, and shall not act as a novation thereof, and (b) the
Liens securing the Indebtedness under and as defined in the Existing Credit
Agreement and the rights, duties, liabilities and obligations of the Borrower
and the Guarantors under the Existing Credit Agreement and the Existing Loan
Documents to which they are a party shall not be extinguished but shall be
carried forward and shall secure such obligations and liabilities as amended,
renewed, extended and restated hereby. The parties hereto ratify and confirm
each of the Existing Loan Documents entered into prior to the Effective Date
(but excluding the Existing Credit Agreement) and agree that such Existing Loan
Documents continue to be legal, valid, binding and enforceable in accordance
with their terms (except to the extent amended, restated and superseded in
connection with the transactions contemplated hereby), however, for all matters
arising prior to the Effective Date (including the accrual and payment of
interest and fees, and matters relating to indemnification and compliance with
financial covenants), the terms of the Existing Credit Agreement (as unmodified
by this Agreement) shall control and are hereby ratified and confirmed. The
General Partner and the Borrower, jointly and severally, represent and warrant
that, as of the Effective Date, there are no claims or offsets against, or
defenses or counterclaims to, their obligations (or the obligations of any
Guarantor) under the Existing Credit Agreement or any of the other Existing Loan
Documents.

[SIGNATURES BEGIN NEXT PAGE]

 

- 129 -



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

BORROWER:     ATLAS RESOURCE PARTNERS, L.P.     By:   Atlas Resource Partners
GP, LLC, its general partner     By:  

/s/ Sean McGrath

    Name:   Sean McGrath     Title:   Chief Financial Officer

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT –

ATLAS RESOURCE PARTNERS, L.P.]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as a Lender, as

Administrative Agent and an Issuing Bank

By:   /s/ Jason M. Hicks  

Jason M. Hicks

Managing Director

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT –

ATLAS RESOURCE PARTNERS, L.P.]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:     Name:      Title:    

 

By:     Name:      Title:    

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT –

ATLAS RESOURCE PARTNERS, L.P.]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender and an Issuing Bank By:     Name:      Title:    

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT –

ATLAS RESOURCE PARTNERS, L.P.]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:     Name:      Title:    

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT –

ATLAS RESOURCE PARTNERS, L.P.]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender and an Issuing Bank

By:     Name:      Title:    

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT –

ATLAS RESOURCE PARTNERS, L.P.]



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:     Name:      Title:    

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT –

ATLAS RESOURCE PARTNERS, L.P.]



--------------------------------------------------------------------------------

ABN AMRO CAPITAL USA LLC, as a Lender By:     Name:      Title:    

 

By:     Name:      Title:    

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT –

ATLAS RESOURCE PARTNERS, L.P.]



--------------------------------------------------------------------------------

NATIXIS, as a Lender By:     Name:      Title:    

 

By:     Name:      Title:    

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT –

ATLAS RESOURCE PARTNERS, L.P.]



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:     Name:      Title:    

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT –

ATLAS RESOURCE PARTNERS, L.P.]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:     Name:      Title:    

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT –

ATLAS RESOURCE PARTNERS, L.P.]



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:     Name:      Title:    

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT –

ATLAS RESOURCE PARTNERS, L.P.]



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK AGENCY, as a Lender By:     Name: 
    Title:    

 

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK AGENCY, as a Lender By:     Name: 
    Title:    

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT –

ATLAS RESOURCE PARTNERS, L.P.]



--------------------------------------------------------------------------------

ING CAPITAL, LLC, as a Lender By:     Name:      Title:    

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT –

ATLAS RESOURCE PARTNERS, L.P.]



--------------------------------------------------------------------------------

SOVEREIGN BANK, N.A., as a Lender By:     Name:      Title:    

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT –

ATLAS RESOURCE PARTNERS, L.P.]



--------------------------------------------------------------------------------

CADENCE BANK, N.A., as a Lender By:     Name:      Title:    

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT –

ATLAS RESOURCE PARTNERS, L.P.]



--------------------------------------------------------------------------------

HUNTINGTON BANK, as a Lender By:     Name:      Title:    

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT –

ATLAS RESOURCE PARTNERS, L.P.]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender By:     Name:      Title:    

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT –

ATLAS RESOURCE PARTNERS, L.P.]



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender By:     Name:      Title:    

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT –

ATLAS RESOURCE PARTNERS, L.P.]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:     Name:      Title:    

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT –

ATLAS RESOURCE PARTNERS, L.P.]



--------------------------------------------------------------------------------

WHITNEY BANK, as a Lender By:     Name:      Title:    

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT –

ATLAS RESOURCE PARTNERS, L.P.]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:     Name:      Title:    

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT –

ATLAS RESOURCE PARTNERS, L.P.]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:     Name:      Title:    

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT –

ATLAS RESOURCE PARTNERS, L.P.]



--------------------------------------------------------------------------------

ONEWEST BANK, FSB, as a Lender By:     Name:      Title:    

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT –

ATLAS RESOURCE PARTNERS, L.P.]



--------------------------------------------------------------------------------

ANNEX I

LIST OF MAXIMUM CREDIT AMOUNTS

 

Name of Lender    Applicable
Percentage     Maximum Credit
Amount  

Wells Fargo Bank, National Association

     11.97604790 %    $ 179,640,718.56   

Deutsche Bank AG New York Branch

     6.58682635 %    $ 98,802,395.21   

Citibank, N.A.

     6.58682635 %    $ 98,802,395.21   

Bank of America, N.A.

     6.58682635 %    $ 98,802,395.21   

JPMorgan Chase Bank, N.A.

     6.58682635 %    $ 98,802,395.21   

Comerica Bank

     4.67065868 %    $ 70,059,880.23   

ABN Amro Capital USA LLC

     4.67065868 %    $ 70,059,880.23   

Natixis

     4.67065868 %    $ 70,059,880.23   

SunTrust Bank

     4.67065868 %    $ 70,059,880.23   

Royal Bank of Canada

     4.67065868 %    $ 70,059,880.23   

Compass Bank

     4.67065868 %    $ 70,059,880.23   

Canadian Imperial Bank of Commerce, New York Agency

     4.67065868 %    $ 70,059,880.23   

ING Capital LLC

     4.67065868 %    $ 70,059,880.23   

Sovereign Bank, N.A.

     3.47305389 %    $ 52,095,808.39   

Cadence Bank, N.A.

     2.57485030 %    $ 38,622,754.50   

Huntington Bank

     2.57485030 %    $ 38,622,754.50   

Capital One, National Association

     2.57485030 %    $ 38,622,754.50   

Branch Banking and Trust Company

     2.57485030 %    $ 38,622,754.50   

The Bank of Nova Scotia

     2.57485030 %    $ 38,622,754.50   

Whitney Bank

     2.57485030 %    $ 38,622,754.50   

 

Annex I



--------------------------------------------------------------------------------

Name of Lender    Applicable
Percentage     Maximum Credit
Amount  

PNC Bank, National Association

     1.79640719 %    $ 26,946,107.79   

Barclays Bank PLC

     1.79640719 %    $ 26,946,107.79   

OneWest Bank, FSB

     1.79640719 %    $ 26,946,107.79   

Total

     100 %    $ 1,500,000,000.00   

 

Annex I



--------------------------------------------------------------------------------

ANNEX II

EXISTING LETTERS OF CREDIT

 

Beneficiary

   Issuing Bank    Amount      Issue Date

Paramount Group Inc.

   Wells Fargo    $ 376,845.00       April 26, 2012

Commonwealth of Pennsylvania

   Wells Fargo    $ 35,000.00       July 31, 2012

WIN Energy REMC

   Wells Fargo    $ 150,000.00       December 31, 2012

Robert Max Field

   JPMorgan    $ 30,000.00       October 20, 2010

Dorothy Polk and Marilyn Craver

   JPMorgan    $ 30,000.00       October 20, 2010

 

Annex II



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

 

$[            ]    [            ], 201[    ]

FOR VALUE RECEIVED, Atlas Resource Partners, L.P., a Delaware limited
partnership (the “Borrower”), hereby promises to pay to the order of
[            ] (the “Lender”), at the office of Wells Fargo Bank, National
Association (the “Administrative Agent”), at 1445 Ross Avenue, Suite 4500,
T9216-451, Dallas, Texas 75202, Attention: Jason M. Hicks, the principal sum of
[            ] Dollars ($[            ]) (or such lesser amount as shall equal
the aggregate unpaid principal amount of the Loans made by the Lender to the
Borrower under the Credit Agreement (as hereinafter defined)), in lawful money
of the United States of America and in immediately available funds, on the dates
and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount of each such Loan, at such office, in
like money and funds, for the period commencing on the date of such Loan until
such Loan shall be paid in full, at the rates per annum and on the dates
provided in the Credit Agreement.

The date, amount, Type, interest rate and, if applicable, Interest Period of
each Loan made by the Lender to the Borrower, and each payment made on account
of the principal thereof, shall be recorded by the Lender on its books and,
prior to any transfer of this Note, may be endorsed by the Lender on the
schedules attached hereto or any continuation thereof or on any separate record
maintained by the Lender. Failure to make any such notation or to attach a
schedule shall not affect the Lender’s or the Borrower’s rights or obligations
in respect of such Loans or affect the validity of such transfer by the Lender
of this Note.

This Note is one of the Notes referred to in the Second Amended and Restated
Credit Agreement, dated as of July 31, 2013, among the Borrower, the
Administrative Agent, and the other lenders from time to time party thereto
(including the Lender), and evidences Loans made by the Lender thereunder (such
Credit Agreement as the same may be amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement”). Unless otherwise defined
herein, capitalized terms used in this Note have the respective meanings
assigned to them in the Credit Agreement.

This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits provided for in the Credit Agreement and the other Loan Documents. The
Credit Agreement provides for the acceleration of the maturity of this Note upon
the occurrence of certain events, for prepayments of Loans upon the terms and
conditions specified therein and other provisions relevant to this Note.

 

A-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

ATLAS RESOURCE PARTNERS, L.P.

By: Atlas Resource Partners GP, LLC,

its general partner

By:     Name:     Title:    

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING REQUEST

[            ], 201[    ]

Atlas Resource Partners, L.P., a Delaware limited partnership (the “Borrower”),
pursuant to Section 2.03 of the Second Amended and Restated Credit Agreement
dated as of July 31, 2013 (together with all amendments, restatements,
supplements or other modifications thereto, the “Credit Agreement”), among the
Borrower, Wells Fargo Bank, National Association, as Administrative Agent, and
the other lenders (the “Lenders”) from time to time party thereto (unless
otherwise defined herein, each capitalized term used herein is defined in the
Credit Agreement), hereby requests a Borrowing as follows:

ARTICLE XIII The aggregate amount of the requested Borrowing is $[            ];

ARTICLE XIV The date1 of such Borrowing is [            ], 201[    ];

ARTICLE XV The requested Borrowing is to be [an ABR Borrowing] [a Eurodollar
Borrowing];

ARTICLE XVI [In the case of a Eurodollar Borrowing, the initial Interest Period2
applicable thereto is [one] [two] [three] [six] [nine] months];

ARTICLE XVII The amount of the Borrowing Base in effect on the date hereof is
$[            ];

ARTICLE XVIII The total Credit Exposures (without regard to the requested
Borrowing) on the date hereof is $[            ]; and

ARTICLE XIX The pro forma total Credit Exposures (giving effect to the requested
Borrowing) is $[            ]; and

ARTICLE XX The location and number of the Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.05 of the
Credit Agreement, is as follows:

[                             ]

[                             ]

[                             ]

[                             ]

[                             ]

 

 

1  The date shall be a Business Day.

2  The initial Interest Period shall be a period contemplated by the definition
of the term “Interest Period” in the Credit Agreement.

 

B-1



--------------------------------------------------------------------------------

The undersigned certifies that he/she is the [            ] of the Borrower, and
that as such he/she is authorized to execute this certificate on behalf of each
of them. The undersigned further certifies, represents and warrants on behalf of
the Borrower that the Borrower is entitled to receive the requested Borrowing
under the terms and conditions of the Credit Agreement.

 

ATLAS RESOURCE PARTNERS, L.P.

By: Atlas Resource Partners GP, LLC,

its general partner

By:     Name:     Title:    

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INTEREST ELECTION REQUEST

[            ], 201[    ]

Atlas Resource Partners, L.P., a Delaware limited partnership (the “Borrower”),
pursuant to Section 2.04 of the Second Amended and Restated Credit Agreement
dated as of July 31, 2013 (together with all amendments, restatements,
supplements or other modifications thereto, the “Credit Agreement”), among the
Borrower, Wells Fargo Bank, National Association, as Administrative Agent, and
the lenders (the “Lenders”) from time to time party thereto (unless otherwise
defined herein, each capitalized term used herein is defined in the Credit
Agreement), hereby makes an Interest Election Request as follows:

ARTICLE I The Borrowing to which this Interest Election Request applies1 is
[            ];

ARTICLE II The effective date2 of the election made pursuant to this Interest
Election Request is [            ], 201[    ]; [and]

ARTICLE III The resulting Borrowing is to be [an ABR Borrowing] [a Eurodollar
Borrowing][; and

ARTICLE IV [If the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period3 applicable to the resulting Borrowing after giving effect to such
election is [one] [two] [three] [six] [nine] months].

 

 

1  If different options are being elected with respect to different portions of
the Borrowing, indicate the portions thereof to be allocated to each resulting
Borrowing (in which case, specify the information in paragraphs Article III and
Article IV for each resulting Borrowing).

2  The effective date must be a Business Day.

3  The initial Interest Period must be a period contemplated by the definition
of the term “Interest Period” in the Credit Agreement.

 

C-1



--------------------------------------------------------------------------------

The undersigned certifies that he/she is the [            ] of the Borrower, and
that as such he/she is authorized to execute this certificate on behalf of each
of them. The undersigned further certifies, represents and warrants on behalf of
the Borrower that the Borrower is entitled to receive the requested continuation
or conversion under the terms and conditions of the Credit Agreement.

 

ATLAS RESOURCE PARTNERS, L.P.

By: Atlas Resource Partners GP, LLC,

its general partner

By:     Name:     Title:    

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

The undersigned, a Financial Officer of the Borrower, hereby certifies that
he/she is the [            ] of Atlas Resource Partners, L.P., a Delaware
limited partnership (the “Borrower”), and that as such he/she is authorized to
execute this certificate on behalf of the Borrower. With reference to the Second
Amended and Restated Credit Agreement dated as of July 31, 2013 (together with
all amendments, restatements, supplements or other modifications thereto being
the “Agreement”), among the Borrower, Wells Fargo Bank, National Association, as
Administrative Agent, and the lenders (the “Lenders”) from time to time party
thereto, the undersigned represents and warrants as follows (each capitalized
term used herein having the same meaning given to it in the Agreement unless
otherwise specified):

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
(the “Financial Statements”) required by Section 8.01(a) of the Agreement for
the fiscal year of the Borrower ended as of December 31, 201[    ] (the
“Reporting Date”), together with the report and opinion of an independent
certified public accountant required by such section, including to the effect
that such Financial Statements present fairly, in all material respects, the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements (the
“Financial Statements”) required by Section 8.01(b) of the Agreement for the
fiscal quarter of the Borrower ended as of             , 201[    ] (the
“Reporting Date”). Such Financial Statements present fairly, in all material
respects, the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

2. No Default has occurred as the date hereof.1

3. The representations and warranties of the Borrower and the Guarantors set
forth in the Agreement and in the other Loan Documents are true and correct on
and as of the date hereof except, in each case, to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date hereof, such representations and warranties
are true and correct as of such specified earlier date [other than
                    ].

4. Attached hereto as Schedule 2 are reasonably detailed calculations showing
the Borrower’s compliance as of the Reporting Date with the requirements of
Section 9.01 of the Agreement.

 

 

 

1  If a Default has occurred, the Borrower shall specify the details thereof and
any action taken or proposed to be taken with respect thereto.

 

D-1



--------------------------------------------------------------------------------

5. Attached hereto as Schedule 3 is reasonably detailed information regarding
all cash dividends and distributions received by any Restricted Subsidiary from
Persons other than Restricted Subsidiaries which were included in the
calculations of the ratios that are the subject of Section 9.01 of the
Agreement, including a reconciliation of the Borrower’s calculation of EBITDA
versus the calculation of Consolidated Net Income in accordance with GAAP.

 

D-2



--------------------------------------------------------------------------------

EXECUTED AND DELIVERED this              day of [            ], 20[        ].

 

ATLAS RESOURCE PARTNERS, L.P.

 

By: Atlas Resource Partners GP, LLC,

its general partner

By:     Name:     Title:    

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

SECURITY INSTRUMENTS AS OF THE EFFECTIVE DATE

1. Second Amended and Restated Guaranty dated as of July 31, 2013 by each
Guarantor in favor of the Administrative Agent.

2. Second Amended and Restated Security Agreement dated as of July 31, 2013
among the Borrower, the Guarantors and the Administrative Agent.

3. Financing Statements in respect of item 2.

4. Second Amended and Restated Open-End Mortgage, Security Agreement, Financing
Statement, Fixture Filing, Assignment of As-Extracted Collateral and Assignment
of Production dated effective as of July 31, 2013.

 

  •  

From Atlas Resources, LLC and Viking Resources, LLC (Greene County, PA)

 

  •  

From Viking Resources, LLC (Fayette County, PA)

 

  •  

From Atlas Resources, LLC (Mercer County, PA)

5. Second Amended and Restated Open-End Mortgage, Security Agreement, Financing
Statement, Fixture Filing, Assignment of As-Extracted Collateral and Assignment
of Production dated July 31, 2013

 

  •  

From Resource Energy, LLC and Viking Resources, LLC (Columbiana County, OH)

 

  •  

From Viking Resources, LLC (Geauga County, OH)

 

  •  

From Resource Energy, LLC and Atlas Noble, LLC (Guernsey County, OH)

 

  •  

From Resource Energy, LLC (Harrison County, OH)

 

  •  

From Viking Resources, LLC (Mahoning County, OH)

 

  •  

From Atlas Noble, LLC (Muskingum County, OH)

 

  •  

From Atlas Noble, LLC (Noble County, OH)

 

  •  

From Viking Resources, LLC (Portage County, OH)

 

  •  

From Viking Resources, LLC (Stark County, OH)

 

  •  

From Resource Energy, LLC and Viking Resources, LLC (Summit County, OH)

 

  •  

From Resource Energy, LLC, Atlas Noble, LLC and Viking Resources, LLC (Trumbull
County, OH)

 

  •  

From Resource Energy, LLC and Viking Resources, LLC (Tuscarawas County, OH)

 

  •  

From Viking Resources, LLC (Wayne County, OH)

 

E-1



--------------------------------------------------------------------------------

6. Amended and Restated Mortgage, Deed of Trust, Assignment of As-Extracted
Collateral, Security Agreement, Fixture Filing and Financing Statement dated
effective as of July 31, 2013.

 

  •  

From Atlas Barnett, LLC (Clay County, TX)

 

  •  

From ARP Barnett, LLC (Dallas County, TX)

 

  •  

From ARP Barnett, LLC (Denton County, TX)

 

  •  

From Atlas Barnett, LLC (Denton County, TX)

 

  •  

From Atlas Barnett, LLC (Ellis County, TX)

 

  •  

From ARP Barnett, LLC (Erath County, TX)

 

  •  

From Atlas Barnett, LLC (Erath County, TX)

 

  •  

From ARP Barnett, LLC (Hill County, TX)

 

  •  

From ARP Barnett, LLC (Hood County, TX)

 

  •  

From Atlas Barnett, LLC (Hood County, TX)

 

  •  

From ARP Barnett, LLC (Jack County, TX)

 

  •  

From Atlas Barnett, LLC (Jack County, TX)

 

  •  

From ARP Barnett, LLC (Johnson County, TX)

 

  •  

From Atlas Barnett, LLC (Johnson County, TX)

 

  •  

From Atlas Barnett, LLC (Palo Pinto County, TX)

 

  •  

From Atlas Barnett, LLC (Parker County, TX)

 

  •  

From ARP Barnett, LLC (Tarrant County, TX)

 

  •  

From Atlas Barnett, LLC (Tarrant County, TX)

 

  •  

From ARP Barnett, LLC (Wise County, TX)

 

  •  

From Atlas Barnett, LLC (Wise County, TX)

7. Mortgage, Line of Credit Mortgage, Deed of Trust, Assignment of As-Extracted
Collateral, Security Agreement, Fixture Filing and Financing Statement

 

E-2



--------------------------------------------------------------------------------

  •  

From ARP Production Company, LLC (Fayette County, AL)

 

  •  

From ARP Production Company, LLC (Jefferson County, AL)

 

  •  

From ARP Production Company, LLC (Tuscaloosa County, AL)

 

  •  

From ARP Production Company, LLC (Walker County, AL)

 

  •  

From ARP Production Company, LLC (Costilia County, CO)

 

  •  

From ARP Production Company, LLC (Los Animas County, CO)

 

  •  

From ARP Production Company, LLC (Coulfax County, NM)

 

  •  

From ARP Production Company, LLC (Taos County, NM)

 

  •  

From ARP Production Company, LLC (Johnson County, WY)

 

E-3



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below (the “Effective Date”) and is entered into by
and between [Insert name of Assignor] (the “Assignor”) and [Insert name of
Assignee] (the “Assignee”). Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement identified below
(together with all amendments, restatements, supplements or other modifications
thereto, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto (the “Standard Terms and Conditions”) are hereby agreed
to and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, as contemplated hereby, subject to and in accordance with the
Standard Terms and Conditions and the Credit Agreement, as of the Effective Date
inserted by the Administrative Agent below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

1. Assignor:                             

2. Assignee:                             

                     [and is an Affiliate of a [identify Lender] / an Approved
Fund]1

3. Borrower: Atlas Resource Partners, L.P.

4. Administrative Agent: Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement

5. Credit Agreement: The Second Amended and Restated Credit Agreement, dated as
of July 31, 2013 among Atlas Resource Partners, L.P., as Borrower, each of the
Lenders from time to time party thereto, and Wells Fargo Bank, National
Association, as Administrative Agent

 

 

1  Select as applicable.

 

F-1



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Commitment Assigned

   Aggregate Amount of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned
of
Commitment/Loans2      $         $             % 

 

  

 

 

    

 

 

    

 

 

     $         $             % 

 

  

 

 

    

 

 

    

 

 

     $         $             % 

 

  

 

 

    

 

 

    

 

 

 

Effective Date:                              , 20[        ] [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:     Title:  

 

ASSIGNEE [NAME OF ASSIGNEE] By:     Title:  

 

The undersigned hereby consent to the within assignment:3

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:     Name:     Title:    

 

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3  Consents to be included to the extent required by Section 12.04(b) of the
Credit Agreement.

 

F-2



--------------------------------------------------------------------------------

ATLAS RESOURCE PARTNERS, L.P.

 

By: Atlas Resource Partners GP, LLC,

its general partner

By:     Name:     Title:    

 

F-3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (v) if it is a Non-US Lender, attached
to the Assignment and Assumption is any documentation required to be delivered
by it pursuant to the terms of the Credit Agreement, duly completed and executed
by the Assignee, (vi) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (vii) if it is not
already a Lender under the Credit Agreement, attached to the Assignment and
Assumption Agreement is a completed Administrative Questionnaire in the form
provided by the Administrative Agent and (viii) subject to
Section 12.04(b)(ii)(B) of the Credit Agreement, together with this Assignment
and Assumption Agreement, the parties hereto have delivered to the
Administrative Agent a processing and recordation fee of $3,500; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

F-4



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

F-5



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF RESERVE REPORT CERTIFICATE

[September]/[March] 1, 201[_]

This Reserve Report Certificate (“Certificate”) is executed and delivered
pursuant to Section 8.11(c) of that certain Second Amended and Restated Credit
Agreement, dated as of July 31, 2013 (as amended, restated, supplemented or
otherwise modified from time to time (the “Credit Agreement”) among Atlas
Resource Partners, L.P. (the “Borrower”), Wells Fargo Bank, National
Association, as administrative agent (the “Administrative Agent”) and the
Lenders from time to time party thereto. Unless otherwise defined herein, all
capitalized terms have the meanings set forth in the Credit Agreement.

The undersigned, a Responsible Officer of the Borrower, hereby certifies to the
Administrative Agent and Lenders that in all material respects, to the best of
the Responsible Officer’s knowledge:

(i) the information contained in the Reserve Report attached hereto as
Attachment 1 to this Certificate (“Reserve Report”) and any other information
delivered in connection therewith is true and correct, except that with respect
to the projections in the Reserve Report, the Responsible Officer only
represents that such projections were prepared in accordance with SEC
regulations;

(ii) the representations and warranties contained in Section 7.17(a) and
Section 7.17(b) of the Credit Agreement remain true and correct as of the date
hereof;

(iii) except as set forth in Attachment 2 to this Certificate, on a net basis
there are no gas imbalances or other prepayments made to the Borrower, any
Restricted Subsidiary or any Designated Partnership with respect to the Oil and
Gas Properties evaluated in such Reserve Report which would require the Borrower
or any Restricted Subsidiary or any Designated Partnership to deliver and
transfer ownership at some future time volumes of Hydrocarbons produced from
such Oil and Gas Properties having a value (based on current prices) of more
than $5,000,000 without receiving full payment therefor at the time of delivery
of those Hydrocarbons;

(iv) except as listed in Attachment 3 to this Certificate, none of the Oil and
Gas Properties of the Loan Parties or the Designated Partnerships have been sold
since the date of the last Borrowing Base determination;

(v) attached hereto as Attachment 4 to this Certificate is a list of all
marketing agreements entered into subsequent to the later of the Effective Date
or the most recently delivered Reserve Report which the Borrower would have been
obligated to list on Schedule 7.20 of the Credit Agreement had such agreement
been in effect on the Effective Date; and

(vi) attached hereto as Attachment 5 to this Certificate is a schedule of the
Oil and Gas Properties evaluated by the Reserve Report that are Mortgaged
Properties demonstrating the percentage of the value of all Oil and Gas
Properties evaluated in the Reserve Report (other than Designated Partnership
Properties) as of the date hereof that the value of such Mortgaged Properties
represents.

 

G-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto signed this Certificate as of the
             day of [Month], 201[    ].

 

ATLAS RESOURCE PARTNERS, L.P.

 

By: Atlas Resource Partners GP, LLC,

its general partner

By:     Name:     Title:    

 

G-2



--------------------------------------------------------------------------------

ATTACHMENT 1

RESERVE REPORT

 

G-3



--------------------------------------------------------------------------------

ATTACHMENT 2

GAS IMBALANCES, TAKE OR PAY, OR OTHER PREPAYMENTS

 

G-4



--------------------------------------------------------------------------------

ATTACHMENT 3

OIL & GAS PROPERTIES SOLD

 

G-5



--------------------------------------------------------------------------------

ATTACHMENT 4

MARKETING AGREEMENTS ENTERED INTO SUBSEQUENT TO [date]

 

G-6



--------------------------------------------------------------------------------

ATTACHMENT 5

OIL & GAS PROPERTIES that are MORTGAGED PROPERTIES

 

Mortgaged Property Name

 

Percentage of the Borrowing Base that the

value of Mortgaged Property represents

 

 

 

 

 

 

 

 

 

G-7



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF JOINDER AGREEMENT

This Joinder Agreement dated as of [            ] (this “Agreement”), is between
[            ], a [            ] (the “New Guarantor”), and Wells Fargo Bank,
National Association, in its capacity as administrative agent under the Credit
Agreement (defined below) (in such capacity, the “Administrative Agent”).
Capitalized terms used in this Agreement without definition have the meanings
assigned to those terms in the Guaranty, the Security Agreement, and the Credit
Agreement.

RECITALS

A. Pursuant to a Second Amended and Restated Credit Agreement dated as of
July 31, 2013 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Atlas Resource
Partners, L.P., a Delaware limited partnership (the “Borrower”), the lenders
party thereto from time to time (the “Lenders”), and the Administrative Agent,
the Lenders agreed to make loans and other extensions of credit to the Borrower
in an aggregate principal amount of up to the Maximum Credit Amounts.

B. The Borrower and/or one or more of its Subsidiaries may at any time and from
time to time enter into one or more Secured Swap Agreements with one or more
Secured Swap Providers (as defined in the Security Agreement, defined below).

C. The Borrower and/or one or more of its Subsidiaries may at any time and from
time to time enter into an agreement in respect of Bank Products with a Bank
Products Provider.

D. Pursuant to a Second Amended and Restated Guaranty dated as of July 31, 2013
(as amended, restated or otherwise modified from time to time, the “Guaranty”)
made by the Subsidiaries of the Borrower party thereto from time to time (the
“Guarantors”) in favor of the Administrative Agent for the benefit of the
Secured Creditors (as defined in the Guaranty), the Guarantors have guaranteed
the payment of the Indebtedness, and pursuant to a Second Amended and Restated
Security Agreement dated as of July 31, 2013 (as amended, restated or otherwise
modified from time to time, the “Security Agreement”) made by the Borrower, the
Subsidiaries of Borrower party thereto from time to time (together with the
Borrower, the “Grantors”), and the Agent for the benefit of the Secured
Creditors (as defined in the Security Agreement), the Grantors have granted
security interests in the collateral described therein as security for the
Indebtedness.

E. Section 4.14 of the Guaranty and Section 9.13 of the Security Agreement
provide that additional Material Subsidiaries of the Borrower may become
Guarantors under the Guaranty and Grantors under the Security Agreement by
execution and delivery of an instrument in the form of this Agreement. The New
Guarantor is executing this Agreement in accordance with the requirements of the
Credit Agreement to become a Guarantor under the Guaranty and a Grantor under
the Security Agreement.

 

H-1



--------------------------------------------------------------------------------

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

1. In accordance with Section 4.14 of the Guaranty, the New Guarantor by its
signature below becomes a Guarantor under the Guaranty with the same force and
effect as if originally named as a Guarantor in the Guaranty, and the New
Guarantor hereby (a) ratifies, as of the date hereof, and agrees to all the
terms and provisions of the Guaranty applicable to it as a Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct on and as of the date hereof.
Each reference to a “Guarantor” in the Guaranty will be deemed to include the
New Guarantor.

2. In accordance with Section 9.13 of the Security Agreement, the New Guarantor
by its signature below becomes a Grantor under the Security Agreement with the
same force and effect as if originally named therein as a Grantor, and the New
Guarantor hereby (a) ratifies, as of the date hereof, and agrees to all the
terms and provisions of the Security Agreement applicable to it as a Grantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Grantor thereunder are true and correct in all
material respects on and as of the date hereof. The Schedules to the Security
Agreement are hereby supplemented by the Schedules attached hereto with respect
to the New Guarantor. In furtherance of the foregoing, the New Guarantor, as
security for the payment and performance in full of the Secured Obligations (as
defined in the Security Agreement), hereby grants to the Administrative Agent,
for the ratable benefit of the Secured Creditors, a security interest in all of
the New Guarantor’s right, title and interest in, to and under the Collateral
(as defined in the Security Agreement) of the New Guarantor. Each reference to a
“Grantor” in the Security Agreement will be deemed to include the New Guarantor.

3. If required, the New Guarantor is, simultaneously with the execution of this
Agreement, executing and delivering such Security Instruments (and such other
documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.

4. The New Guarantor represents and warrants to the Administrative Agent that:

(a) an executed (or conformed) copy of each of the Loan Documents, the Secured
Swap Agreements and the Bank Products Agreements, if any, has been made
available to a Responsible Officer of the New Guarantor and such Responsible
Officer has a duty to and has read these documents, and has full notice and
knowledge of the terms, conditions and effects thereof. The New Guarantor has,
independently and without reliance upon any Secured Creditor or any information
received from the Secured Creditors, and based upon such documents and
information as the New Guarantor has deemed appropriate, made its own analysis
of the transactions contemplated hereby and the Borrower, the Borrower’s
business, assets, operations, prospects and condition, financial or otherwise,
and any circumstances which may bear upon such transactions, the Borrower or the
obligations and risks undertaken herein with respect to the Indebtedness, and
decision to enter into the Guaranty. The New Guarantor has received the advice
of its attorney in entering into the Guaranty and the other Loan Documents to
which it is a party. The New Guarantor has not relied and will not rely upon any
representations or warranties of the Administrative Agent not embodied in the
Guaranty or any acts heretofore or hereafter taken by the Administrative Agent
(including but not limited to any review by the Administrative Agent of the
affairs of Borrower). The New Guarantor has adequate means to obtain from the
Borrower on a continuing basis information concerning the financial condition
and assets of the Borrower, and the New Guarantor is not relying upon any
Secured Creditor to provide (and no Secured Creditor will have a duty to
provide) any such information to any Guarantor either now or in the future; and

 

H-2



--------------------------------------------------------------------------------

(b) the representations and warranties set forth in Article VII of the Credit
Agreement are incorporated herein by reference, the same as if stated verbatim
herein as representations and warranties made by the New Guarantor, and the New
Guarantor, jointly and severally represents and warrants that each of such
representations and warranties are true and correct (which representations and
warranties shall be deemed to have been renewed at the time of each Loan under
the Credit Agreement); provided that each reference in each such representation
and warranty to the Borrower’s knowledge shall, for the purposes of
Section 4(b), be deemed to be a reference to such New Guarantor’s knowledge.

5. This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which will constitute an original,
but all of which when taken together will constitute a single contract.

6. Except as expressly supplemented by this Agreement, the Guaranty and the
Security Agreement remain in full force and effect.

7. THIS AGREEMENT IS GOVERNED BY, AND WILL BE CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

8. This Agreement is a Loan Document for all purposes of the Credit Agreement
and the other Loan Documents.

9. The New Guarantor agrees to execute, acknowledge, deliver, file and record
such further certificates, instruments and documents, and to do all other acts
and things as may be requested by the Administrative Agent as necessary or
advisable to carry out the intents and purposes of this Agreement, the Security
Instruments and the Credit Agreement.

10. All communications and notices to the New Guarantor under the Guaranty and
the Security Agreement must be in writing and given as provided in Section 4.1
of the Guaranty to the address for the New Guarantor set forth under its
signature below.

11. The New Guarantor shall reimburse the Administrative Agent for its
reasonable documented out of-pocket expenses in connection with this Agreement,
including reasonable fees and documented expenses for legal services.

 

H-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Joinder Agreement as of the day and year first above written.

 

[NAME OF NEW GUARANTOR] By:     Name:     Title:     Address:        

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent By:     Name:  
  Title:    

 

H-4



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF INTERCREDITOR AGREEMENT

[To be attached.]

 

I-1



--------------------------------------------------------------------------------

EXHIBIT J-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of July 31, 2013 (together with all amendments, restatements,
supplements or modifications thereto, the “Credit Agreement”), among Atlas
Resource Partners, L.P., as Borrower, Wells Fargo Bank, National Association, as
Administrative Agent, and the lenders (the “Lenders”) from time to time party
thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:   Name:   Title:  

Date:                  , 20[    ]

 

J-1



--------------------------------------------------------------------------------

EXHIBIT J-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of July 31, 2013 (together with all amendments, restatements,
supplements or modifications thereto, the “Credit Agreement”), among Atlas
Resource Partners, L.P., as Borrower, Wells Fargo Bank, National Association, as
Administrative Agent, and the lenders (the “Lenders”) from time to time party
thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:   Name:   Title:  

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT J-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of July 31, 2013 (together with all amendments, restatements,
supplements or modifications thereto, the “Credit Agreement”), among Atlas
Resource Partners, L.P., as Borrower, Wells Fargo Bank, National Association, as
Administrative Agent, and the lenders (the “Lenders”) from time to time party
thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:   Name:   Title:  

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT J-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of July 31, 2013 (together with all amendments, restatements,
supplements or modifications thereto, the “Credit Agreement”), among Atlas
Resource Partners, L.P., as Borrower, Wells Fargo Bank, National Association, as
Administrative Agent, and the lenders (the “Lenders”) from time to time party
thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:   Name:   Title:  

Date:                  , 20[    ]



--------------------------------------------------------------------------------

SCHEDULE 7.05

LITIGATION

None.



--------------------------------------------------------------------------------

SCHEDULE 7.06

ENVIRONMENTAL

1.

2. None.

3.

 

SCHEDULE 7.06 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 7.11

ERISA

None.

 

SCHEDULE 7.11 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 7.15

SUBSIDIARY INTERESTS

 

Subsidiary

   Jurisdiction of
Formation    100% Owner
(except as set forth
below)    Type of Equity Interest    Number of  Issued
Shares

Atlas Energy Holdings Operating Company, LLC

   DE    Borrower    LLC Membership    N/A

Atlas Resources, LLC

   PA    Atlas Energy Holdings
Operating Company, LLC    LLC Membership    N/A

Viking Resources, LLC

   PA    Atlas Energy Holdings
Operating Company, LLC    LLC Membership    N/A

Resource Energy, LLC

   DE    Atlas Energy Holdings
Operating Company, LLC    LLC Membership    N/A

Atlas Noble, LLC

   DE    Atlas Energy Holdings
Operating Company, LLC    LLC Membership    N/A

Atlas Energy Indiana, LLC

   IN    Atlas Energy Holdings
Operating Company, LLC    LLC Membership    N/A

Atlas Energy Tennessee, LLC

   PA    Atlas Energy Holdings
Operating Company, LLC    LLC Membership    N/A

Atlas Energy Ohio, LLC

   OH    Atlas Energy Holdings
Operating Company, LLC    LLC Membership    N/A

Atlas Energy Colorado, LLC

   CO    Atlas Energy Holdings
Operating Company, LLC    LLC Membership    N/A

REI-NY, LLC

   DE    Atlas Energy Holdings
Operating Company, LLC    LLC Membership    N/A

Resource Well Services, LLC

   DE    Atlas Energy Holdings
Operating Company, LLC    LLC Membership    N/A

Atlas Energy Securities, LLC1

   DE    Atlas Energy Holdings
Operating Company, LLC    LLC Membership    N/A

Anthem Securities, Inc. 1

   PA    Atlas Energy Securities,
LLC    Common Stock    500

Atlas Resource Finance Corporation1

   DE    Borrower    Common Stock    1,000

 

SCHEDULE 7.15 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Subsidiary

   Jurisdiction of
Formation    100% Owner
(except as set  forth
below)    Type of Equity Interest    Number of  Issued
Shares

ARP Barnett, LLC

   DE    Atlas Energy Holdings
Operating Company, LLC    LLC Membership    N/A

ARP Barnett Pipeline, LLC

   DE    ARP Barnett, LLC    LLC Membership    N/A

Atlas Barnett, LLC

   TX    Atlas Energy Holdings
Operating Company, LLC    LLC Membership    N/A

ARP Oklahoma, LLC

   OK    Atlas Energy Holdings
Operating Company, LLC    LLC Membership    N/A

ARP Production Company, LLC

   DE    Atlas Energy Holdings
Operating Company, LLC    LLC Membership    N/A

 

1 

Unrestricted Subsidiary. Not a Guarantor.

 

SCHEDULE 7.15 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 7.15

PARTNERSHIP INTERESTS

 

Partnership Name

   General Partner    GP Interest     GP as LP  

Atlas-Energy Partners 1990 LP

   Atlas Resources, LLC      25.000000 %      18.323840 % 

Atlas-Energy for the Nineties—Series 14 Ltd

   Atlas Resources, LLC      33.000000 %      19.323920 % 

Atlas-Energy for the Nineties—Series 15 Ltd

   Atlas Resources, LLC      30.000000 %      10.393370 % 

Atlas-Energy for the Nineties—Series 16 Ltd

   Atlas Resources, LLC      21.500000 %      6.511335 % 

Atlas-Energy for the Nineties—Series 17 Ltd

   Atlas Resources, LLC      26.500000 %      5.546791 % 

Atlas-Energy for the Nineties—Series 18 Ltd

   Atlas Resources, LLC      31.500000 %      4.445990 % 

Atlas-Energy for the Nineties—Series 19 Ltd

   Atlas Resources, LLC      31.500000 %      4.618464 % 

Atlas America Series 20 Ltd

   Atlas Resources, LLC      27.000000 %      3.310815 % 

Atlas America Series 21-A Ltd

   Atlas Resources, LLC      33.833599 %      2.063908 % 

Atlas America Series 21-B Ltd

   Atlas Resources, LLC      34.000000 %      1.096407 % 

Atlas America Series 22-2002, Ltd

   Atlas Resources, LLC      32.530066 %      1.883832 % 

Atlas America Series 23-2002, Ltd

   Atlas Resources, LLC      32.000454 %      .878610 % 

Atlas America Series 24-2003(A) Ltd, LP

   Atlas Resources, LLC      33.349990 %      .462976 % 

Atlas America Series 24-2003(B) Ltd, LP

   Atlas Resources, LLC      35.000000 %      1.001625 % 

Atlas America Series 25-2004(A) L.P.

   Atlas Resources, LLC      35.000000 %      .698881 % 

Atlas America Series 25-2004(B) L.P.

   Atlas Resources, LLC      35.000000 %      0.219598 % 

Atlas America Series 26-2005 L.P.

   Atlas Resources, LLC      36.130000 %      1.300206 % 

Atlas America Series 27-2006 L.P.

   Atlas Resources, LLC      32.535300 %      0.166286 % 

Atlas Resources Series 28-2010 L.P.

   Atlas Resources, LLC      36.623000 %      0.000000 % 

Atlas Resources Series 30-2011 L.P.

   Atlas Resources, LLC      17.790000 %      0.000000 % 

Atlas Resources Series 31-2011 L.P.

   Atlas Resources, LLC      43.140000 %      0.000000 % 

Atlas Resources Series 32-2012 L.P.

   Atlas Resources, LLC      29.440000 %      0.000000 % 

Atlas-Energy for the Nineties-Public #1 Ltd

   Atlas Resources, LLC      24.000000 %      13.706080 % 

Atlas-Energy for the Nineties-Public #3 Ltd

   Atlas Resources, LLC      25.000000 %      21.628590 % 

Atlas-Energy for the Nineties-Public #4 Ltd

   Atlas Resources, LLC      25.000000 %      11.105000 % 

Atlas-Energy for the Nineties-Public #5 Ltd

   Atlas Resources, LLC      25.000000 %      7.498902 % 

Atlas-Energy for the Nineties-Public #6 Ltd

   Atlas Resources, LLC      25.000000 %      10.460235 % 

Atlas-Energy for the Nineties-Public #7 Ltd

   Atlas Resources, LLC      31.000000 %      4.738000 % 

Atlas-Energy for the Nineties-Public #8 Ltd

   Atlas Resources, LLC      29.000000 %      6.058432 % 

Atlas America Public #9 Ltd

   Atlas Resources, LLC      35.500000 %      4.326439 % 

Atlas America Public #10 Ltd

   Atlas Resources, LLC      32.000100 %      5.801358 % 

Atlas America Public #11-2002 Ltd

   Atlas Resources, LLC      35.000000 %      1.059231 % 

Atlas America Public #12-2003 Limited Partnership

   Atlas Resources, LLC      35.000000 %      1.201786 % 

Atlas America Public #14-2004 L.P.

   Atlas Resources, LLC      35.000000 %      0.283150 % 

Atlas America Public #14-2005(A) L.P.

   Atlas Resources, LLC      35.000000 %      0.512029 % 

Atlas America Public #15-2005(A) L.P.

   Atlas Resources, LLC      33.500000 %      0.356199 % 

Atlas America Public #15-2006(B) L.P.

   Atlas Resources, LLC      33.250000 %      0.248972 % 

Atlas Resources Public #16-2007(A) L.P.

   Atlas Resources, LLC      37.203000 %      0.177718 % 

Atlas Resources Public #17-2007(A) L.P.

   Atlas Resources, LLC      33.370000 %      0.163049 % 

Atlas Resources Public #17-2008(B) L.P.

   Atlas Resources, LLC      35.122000 %      0.049390 % 

Atlas Resources Public #18-2008(A) L.P.

   Atlas Resources, LLC      27.679000 %      0.089718 % 

Atlas Resources Public #18-2009(B) L.P.

   Atlas Resources, LLC      28.089000 %      0.043927 % 

 

SCHEDULE 7.15 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Atlas Resources Public #18-2009(C) L.P.

   Atlas Resources, LLC      27.720000 %      0.000000 % 

Atlas Limited Partnership #1

   Atlas Resources, LLC      16.000000 %      27.735000 % 

Atlas Energy Partners Limited**

   Atlas Resources, LLC      16.000000 %      15.780000 % 

Atlas Energy Partners Limited 1987**

   Atlas Resources, LLC      22.380000 %      3.363000 % 

Atlas Energy Partners Limited 1988**

   Atlas Resources, LLC      24.362700 %      12.261600 % 

Atlas Energy Partners Limited 1989**

   Atlas Resources, LLC      18.000000 %      21.171000 % 

Atlas Energy Partners Limited—1990

   Atlas Resources, LLC      25.000000 %      15.050000 % 

Atlas Energy Partners Limited—1991

   Atlas Resources, LLC      25.000000 %      11.062000 % 

Atlas Energy Partners Limited—1992

   Atlas Resources, LLC      25.000000 %      9.765800 % 

Atlas Energy Partners Limited—1993

   Atlas Resources, LLC      25.000000 %      9.375000 % 

Atlas Energy Partners Limited—1994

   Atlas Resources, LLC      25.000000 %      8.400000 % 

Atlas Energy Partners Limited—1995

   Atlas Resources, LLC      25.000000 %      18.750000 % 

Atlas Energy Partners Limited—1996

   Atlas Resources, LLC      25.000000 %      14.062500 % 

Atlas Energy Partners Limited—1997

   Atlas Resources, LLC      25.000000 %      13.888890 % 

Atlas Energy Partners Limited—1998

   Atlas Resources, LLC      25.000000 %      20.474140 % 

Atlas Energy Partners Limited—1999

   Atlas Resources, LLC      25.000000 %      31.249990 % 

Viking 1989 Canton**

   Viking Resources, LLC      63.500000 %      6.500000 % 

Viking 1990-2**

   Viking Resources, LLC      54.848500 %      15.151500 % 

Viking Resources 1991-1**

   Viking Resources, LLC      60.793100 %      24.216050 % 

1991 Viking Resources LTD**

   Viking Resources, LLC      35.320000 %      17.390000 % 

1991 Bryan Joint Venture**

   Viking Resources, LLC      30.000000 %      0.000000 % 

1992 Viking Resources LTD**

   Viking Resources, LLC      35.262800 %      25.071450 % 

1992-2 Viking Resources LTD**

   Viking Resources, LLC      30.684884 %      15.753436 % 

1993 Viking Resources LTD**

   Viking Resources, LLC      30.929388 %      28.849698 % 

1994 Viking Resources LTD**

   Viking Resources, LLC      30.000000 %      22.835517 % 

1995 Viking Resources LTD**

   Viking Resources, LLC      30.000000 %      30.481223 % 

1996 Viking Resources LTD**

   Viking Resources, LLC      30.000000 %      20.995466 % 

1997 Viking Resources LTD**

   Viking Resources, LLC      30.000000 %      17.193668 % 

1998 Viking Resources LTD**

   Viking Resources, LLC      25.000000 %      10.688913 % 

Viking Resources 1999 LP**

   Viking Resources, LLC      25.000000 %      0.5699160 % 

Atwood Yield Plus Limited Partnership**

   Resource Energy, LLC      1.000000 %      72.858606 % 

Atwood Yield Plus III Limited Partnership**

   Resource Energy, LLC      1.000000 %      55.636439 % 

Atwood Yield Plus V Limited Partnership**

   Resource Energy, LLC      1.000000 %      66.846106 % 

Brighton Income Partnership**

   Resource Energy, LLC      50.000000 %      0.000000 % 

Brighton/Levengood Drilling**

   Resource Energy, LLC      10.000000 %      54.000002 % 

Dover-Atwood 1993 Limited Partnership**

   Resource Energy, LLC      40.151500 %      40.151520 % 

East Ohio Gas Drilling**

   Resource Energy, LLC      1.000000 %      59.773999 % 

TWC Yield Plus 1991 Limited Partnership**

   Resource Energy, LLC      1.000000 %      59.890941 % 

Triangle Energy Associates 1984**

   Resource Energy, LLC      1.000000 %      80.555133 % 

Langasco Ohio Drilling Partners 1985-1**

   Resource Energy, LLC      1.000000 %      83.531250 % 

Langasco Ohio Drilling Partners 1986-1**

   Resource Energy, LLC      1.000000 %      66.825000 % 

Langasco Roy Income Partners 1986-1**

   Resource Energy, LLC      1.000000 %      91.476000 % 

Triangle Energy Assoc. 1985**

   Resource Energy, LLC      1.000000 %      87.750000 % 

Atwood Yield Plus II Limited Partnership**

   Resource Energy, LLC      1.000000 %      64.350000 % 

Atwood Yield Plus IV Limited Partnership**

   Resource Energy, LLC      1.000000 %      54.486980 % 

CMSV/RAI 1989 Gas Development Drilling Partners

   Resource Energy, LLC      20.000000 %      84.798796 % 

CMSV/RAI 1990 Natural Gas Development Drilling Partners

   Resource Energy, LLC      20.000000 %      63.274269 % 

Dalton Associates**

   Resource Energy, LLC      28.000000 %      53.769199 % 

 

SCHEDULE 7.15 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Levengood Industrial Gas Development 1987, an Arkansas Limited Partnership**

     Resource Energy, LLC         1.000000 %      43.563737 % 

Royal Associates Limited Partnership**

     Resource Energy, LLC         7.500000 %      70.539587 % 

TD Energy Associates – 1983**

     Resource Energy, LLC         1.430000 %      71.489999 % 

TD/Triangle Energy Associates—1986**

     Resource Energy, LLC         2.350000 %      83.400622 % 

Wooster Associates**

     Resource Energy, LLC         24.100000 %      56.117452 % 

 

** Undesignated Partnership

 

SCHEDULE 7.15 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 7.19

GAS IMBALANCES

None.

 

SCHEDULE 7.19 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 7.20

MARKETING CONTRACTS

None.

 

SCHEDULE 7.20 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 8.18

POST-CLOSING MATTERS

1. Control Agreements

The Borrower shall, and shall cause the Restricted Subsidiaries to, deliver
“control agreements” with respect to their respective Investment Accounts (as
defined in the Security Agreement) in accordance with the terms of and at such
times as specified in Section 3.2(e) of the Security Agreement.

2. Governmental Approvals

Section 4.01 Within 120 days following the Effective Date (which date may be
extended by the Administrative Agent in its sole discretion), the Borrower shall
deliver to the Administrative Agent such consents to assignments of leases or
other documents from the Bureau of Indian Affairs, the Bureau of Land Management
or any other applicable Governmental Authority relating to its Oil and Gas
Properties as the Administrative Agent or its counsel shall reasonably require.

 

SCHEDULE 8.18 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 9.02

EXISTING DEBT

None.

 

SCHEDULE 9.02 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 9.03

LIENS

None.

 

SCHEDULE 9.03 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 9.05

INVESTMENTS

See Investments in Subsidiaries listed on Schedule 7.15 made prior to the
Effective Date.

The Borrower and its Subsidiaries, other than Atlas Resource Finance Corporation
(“Finance Co”) and Atlas Energy Holdings Operating Company, LLC (together with
Finance Co, the “Co-Issuers”) are guarantors of (i) 7.75% Senior Notes due 2021
issued by the Co-Issuers and (ii) 9.25% Senior Notes due 2021 issued by Atlas
Resource Escrow Corporation and assumed by the Co-Issuers.

 